                           Case 20-13103-BLS             Doc 12       Filed 12/14/20         Page 1 of 115




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                           Chapter 11
             In re:
                                                                           Case No. 20-13103 (___)
             BC HOSPITALITY GROUP INC., et al.,
                                                                           (Joint Administration Requested)
                                                    Debtors. 1


               DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                (I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR SECURED
            SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING LIENS AND
         SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS; (III) AUTHORIZING USE
               OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC STAY;
          (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                      BC Hospitality Group Inc. and its affiliated debtors and debtors in possession (each, a

         “Debtor” and collectively, the “Debtors”) in the above-captioned chapter 11 cases, by and through

         their undersigned proposed counsel, hereby submit this motion (this “ Motion”) for entry of interim

         and final orders granting the relief described below. In support hereof, the Debtors rely upon the

         Declaration of David Selinger in Support of Chapter 11 Petitions and First Day Motions (the

         “First Day Declaration”)2 and the declaration of Patrick J. Bartels, Jr. in support of this Motion

         (the “Bartels Declaration”), filed contemporaneously herewith. In further support of this Motion,

         the Debtors respectfully state as follows:




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
               Declaration, the DIP Term Sheet (as defined below), or the Interim Order (as defined below), as applicable.
27434211.5
                        Case 20-13103-BLS              Doc 12         Filed 12/14/20      Page 2 of 115




                                              JURISDICTION AND VENUE

                 1.       The Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated February 29, 2012.                Pursuant to Rule 9013-1(f) of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), the Debtors confirm their consent to the entry of a final order by

         the Court in connection with this Motion to the extent that it is later determined that the Court,

         absent consent of the parties, cannot enter final orders or judgments in connection herewith

         consistent with Article III of the United States Constitution.

                 2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these chapter

         11 cases and this Motion is proper in this district under 28 U.S.C. §§ 1408 and 1409.

                 3.       The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

         364, 503, and 507 of title 11 of the United States Code, as amended (the “Bankruptcy Code”),

         Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”), and Local Rules 2002-1(b), 4001-2, and 9013-1(m).

                                                   RELIEF REQUESTED

                 4.       The Debtors seek entry of an interim order, substantially in the form attached hereto

         as Exhibit A (the “Interim Order”), and a final order (the “Final Order”3 and, together with the

         Interim Order, the “DIP Orders”):

                          (a)      authorizing BC Hospitality Group Inc. (the “DIP Borrower”) to obtain
                                   postpetition financing pursuant to the DIP Facility (as defined below), and
                                   for each of the DIP Borrower’s Debtor affiliates as guarantors (the “DIP
                                   Guarantors,” and, together with the DIP Borrower, the “DIP Obligors”) to
                                   guarantee unconditionally on a joint and several basis, and subject to the
                                   terms and limitations set forth herein and in the term sheet attached to the

         3
             The Debtors will file a proposed Final Order prior to the Final Hearing (as defined below).
27434211.5

                                                                  2
             Case 20-13103-BLS       Doc 12       Filed 12/14/20   Page 3 of 115




                    Interim Order as Exhibit A (the “DIP Term Sheet”) in all respects, the DIP
                    Borrower’s obligations under the DIP Facility, consisting of a senior
                    secured super-priority multi-draw term loan credit financing facility (the
                    “DIP Facility”), on the terms and conditions set forth in the DIP Term Sheet
                    (as the same may be amended, restated, amended and restated,
                    supplemented, waived, extended, or otherwise modified from time to time,
                    and, together with any other related agreements, documents, security
                    agreements, or pledge agreements, including the Interim Order and the
                    Final Order, collectively, the “DIP Loan Documents”), by and among the
                    DIP Obligors and Bain Capital Double Impact Fund, LP, BCIP Double
                    Impact Associates, L.P., Kitchen Fund, LP, KF-Chloe, LLC, Qoot
                    International UK Limited, Lion/BC LLC, and Collab+Consumer I, L.P.
                    (collectively, the “DIP Secured Parties”), in an aggregate principal amount
                    of $3.25 million in term loan commitments which shall be available as term
                    loans (the “DIP Loans”) to the DIP Borrower upon entry of the Interim
                    Order and satisfaction of the other conditions set forth therein in an initial
                    amount not to exceed $1.4 million (the “Initial DIP Loan”), and the
                    remainder of the DIP Facility available upon entry of the Final Order to the
                    extent set forth therein, the Approved Budget (as defined below) and the
                    DIP Loan Documents;

              (b)   authorizing the Debtors to execute, deliver, and enter into the DIP Loan
                    Documents and to perform all of the Debtors’ respective obligations
                    thereunder, and such other and further acts as may be required in connection
                    with the DIP Loan Documents;

              (c)   authorizing the Debtors to pay all amounts, obligations, and liabilities
                    owing or payable to the DIP Secured Parties pursuant to the DIP Loan
                    Documents, including, without limitation, any principal, interest (including
                    interest accruing after the maturity of the DIP Loans and interest accruing
                    after the commencement of these chapter 11 cases), fees, commitment fees,
                    exit fees, administrative agent fees, audit fees, closing fees, service fees,
                    facility fees, or other fees, costs, expenses, charges, and disbursements of
                    the respective DIP Secured Parties (including the reasonable and
                    documented fees and expenses of each of the DIP Secured Parties’
                    attorneys, advisors, accountants, and other consultants), any obligations in
                    respect of indemnity claims, whether contingent or absolute, in each case,
                    to the extent constituting all Debtors and/or DIP Guarantors obligations of
                    any kind under the DIP Loan Documents (such obligations collectively, the
                    “DIP Obligations”);

              (d)   authorizing the Debtors, immediately upon entry of the Interim Order, to
                    use proceeds of the DIP Facility as expressly provided in the DIP Loan
                    Documents and solely in accordance with the Interim Order and the
                    applicable Approved Budget (subject to permitted variances and other
                    exclusions set forth in the DIP Loan Documents) to: (A) pay costs,
                    premiums, fees, and expenses related to the above-captioned chapter 11
27434211.5

                                              3
                       Case 20-13103-BLS         Doc 12       Filed 12/14/20   Page 4 of 115




                                cases and in connection with the DIP Facility; and (B) provide financing for
                                working capital and for other general corporate purposes of the Debtors in
                                accordance with the Approved Budget (subject to permitted variances and
                                other exclusions set forth in the DIP Loan Documents); and granting and
                                approving of superpriority administrative expense claim status, pursuant to
                                sections 364(c)(1), 503(b)(1), and 507(b) of the Bankruptcy Code, to the
                                DIP Secured Parties, in respect of all DIP Obligations, subject only to the
                                Carve Out (as defined below);

                        (e)     granting to the DIP Secured Parties of valid, enforceable, non-avoidable,
                                automatically and fully perfected DIP Liens in all DIP Collateral, including,
                                without limitation, any “cash collateral” as such term is defined in section
                                363(a) of the Bankruptcy Code (the “Cash Collateral”), to secure the DIP
                                Obligations, which DIP Liens shall be subject to the relative rankings and
                                priorities set forth herein and in the other DIP Loan Documents;

                        (f)     modification of the automatic stay imposed by section 362 of the
                                Bankruptcy Code to the extent necessary to implement and effectuate the
                                terms and provisions of the Interim Order and the other DIP Loan
                                Documents to the extent hereinafter set forth;

                        (g)     subject to entry of a Final Order, waiver of the Debtors’ ability to surcharge
                                pursuant to section 506(c) of the Bankruptcy Code against any DIP
                                Collateral and certain rights of the Debtors under the “equities of the case”
                                exception in section 552(b) of the Bankruptcy Code;

                        (h)     waiver of any applicable stay (including under Bankruptcy Rule 6004) and
                                providing for immediate effectiveness of the Interim Order; and

                        (i)     scheduling of a final hearing on the Motion (the “Final Hearing”) to
                                consider entry of the Final Order granting the relief requested in the Motion
                                on a final basis and approving the form of notice with respect to the Final
                                Hearing.

                                         PRELIMINARY STATEMENT

                1.      Immediate access to incremental liquidity in the form of postpetition financing (as

         well as access to Cash Collateral) is vital to preserving the value of the Debtors’ estates and to

         maximizing the likelihood of a successful sale process. The Debtors will suffer immediate and

         irreparable harm absent access to additional liquidity.

                2.      As described in the First Day Declaration, due to the onset of the COVID-19

         pandemic, three of the Debtors’ restaurants have been entirely closed since late March and the

27434211.5

                                                          4
                       Case 20-13103-BLS         Doc 12       Filed 12/14/20   Page 5 of 115




         remaining eleven restaurants are operating at a reduced capacity. The cessation of normal business

         operations has deprived the Debtors of vital cash flow, without which the Debtors are incapable of

         meeting their obligations in the ordinary course, including obligations to employees, landlords,

         vendors, suppliers, and other creditors and claimants. As a result, the Debtors were forced to

         reassess the viability of their previously successful business and their near-term survival.

                3.      Given the deteriorating financial and cash position of the Debtors, it became

         apparent that a bankruptcy or other insolvency process was likely needed. In light of his extensive

         bankruptcy expertise, on November 16, 2020, the Board of BCHG Inc. appointed Mr. Patrick J.

         Bartels, Jr. to serve as an independent director of the Company. Shortly thereafter, the Company

         retained Young Conaway Stargatt & Taylor, LLP as its bankruptcy counsel and Ankura Consulting

         Group, LLC as its financial and restructuring advisor.

                4.      On December 7, 2020, the Board of Directors of BCHG Inc. formed a committee

         independent of the Board (the “Restructuring Committee”) to independently evaluate the Debtors’

         capital structure, negotiate financing and other strategic alternatives to address the Debtors’

         ongoing liquidity issues, and make decisions with respect to certain designated restructuring

         matters and appointed Mr. Bartels as the sole member of the Restructuring Committee. The

         Restructuring Committee authorized the Debtors’ advisors to initiate the process of securing

         debtor-in-possession financing to fund a potential chapter 11 filing and facilitate the Debtors’ sale

         process.

                5.      As discussed in the Bartels Declaration, the Debtors’ professionals promptly

         reached out to certain of the Debtors’ equity investors to determine their interest in providing

         financing in connection with the filing of the chapter 11 cases and the pursuit of a sale or

         restructuring process by the Debtors. The investors (such investors, in their capacity as investors,


27434211.5

                                                          5
                      Case 20-13103-BLS         Doc 12       Filed 12/14/20     Page 6 of 115




         the “Investor Group” and in their capacity as DIP lenders, the “DIP Secured Parties,” as listed

         below) offered to provide the Debtors with the DIP Facility (as defined below) to support the

         Debtors’ sale process within the context of a chapter 11 proceeding.

                 6.     Notably, although members of the Investor Group, in their capacities as DIP

         Secured Parties, are insiders of the Debtors, and previously an Investor Group representative was

         a member of the Debtors’ board of directors, the Debtors, through the Restructuring Committee

         and the Debtors’ professional advisors, engaged in good faith, arms’ length negotiations with the

         DIP Secured Parties to ensure that the terms of the DIP Facility are market and are fair and

         reasonable to the Debtors and their estates. To that end, the Debtors, on the one hand, and the DIP

         Secured Parties, on the other hand, each had separate professional advisors negotiate the DIP

         Facility.

                 7.     The Debtors solicited proposals for alternative debtor-in-possession financing from

         a variety of third-party potential lenders, including at least forty-eight lenders and financial

         institutions (including specialty lenders and those that routinely provide debtor-in-possession

         financing) to gauge their interest in providing postpetition financing on an unsecured basis, on a

         junior priority basis, or on more favorable economic terms than the proposed DIP Facility (as

         defined below). No other actionable proposal or indication of interest in a debtor-in-possession

         financing facility was provided to the Debtors other than the proposed DIP Facility.

                 8.     With respect to DIP financing, the DIP Secured Parties have committed to enter

         into a $3.25 million senior secured, super-priority, debtor-in-possession term credit facility (the

         “DIP Facility”) that will be used to provide the Debtors with sufficient funding to sustain their

         operations during the chapter 11 cases. $1.4 million of this commitment will be available

         immediately upon entry of an order of the Court approving the DIP Facility on an interim basis.


27434211.5

                                                         6
                       Case 20-13103-BLS         Doc 12       Filed 12/14/20   Page 7 of 115




         The term sheet for the DIP Facility also includes certain milestones pertaining to the Debtors’ sale

         and plan process.

                9.      As discussed in the Bartels Declaration, the provisions of the DIP Term Sheet and

         the Interim Order were negotiated at arm’s-length and in good faith, and the proposed DIP Facility

         provides the best terms presently available to the Debtors. The Debtors firmly believe that

         incurrence of the DIP Facility will allow the Debtors to continue operations while in chapter 11,

         including paying their existing employees, vendors, landlords, and satisfying other working capital

         and operational requirements, and is in the exercise of the Debtors’ sound business judgment.

         Satisfaction of these key obligations is necessary to preserve and maintain the value of the Debtors’

         estates while the Debtors pursue their sale or restructuring process. Accordingly, the Debtors have

         an immediate need to obtain postpetition or “DIP” financing and to use their Cash Collateral and,

         therefore, the Debtors respectfully request that the Court approve the entry of the Interim Order

         and the Final Order.

                                                  BACKGROUND

         I.     THE CHAPTER 11 CASES

                10.     On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

         relief pursuant to chapter 11 of the Bankruptcy Code and elected to proceed under Subchapter V

         of the Bankruptcy Code. The Debtors are operating their business and managing their properties

         as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         Concurrently with the filing of this Motion, the Debtors filed a motion requesting procedural

         consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

         1015(b). No trustee, examiner, or official committee of unsecured creditors has been appointed in

         these chapter 11 cases.


27434211.5

                                                          7
                       Case 20-13103-BLS          Doc 12        Filed 12/14/20   Page 8 of 115




                 11.     Additional factual background regarding the Debtors, including their business

         operations, their corporate and capital structure, and the events leading to the filing of these chapter

         11 cases, is set forth in detail in the First Day Declaration, filed concurrently herewith and

         incorporated herein by reference.

         II.     THE DEBTORS’ PRE-PETITION CAPITAL STRUCTURE

                 12.     As of the Petition Date, the Debtors’ capital structure, on a consolidated basis,

         consists of secured debt of approximately $24,000 in connection with Debtor BC Commissary’s

         vehicle lease, unsecured trade debt of approximately $2.5 million, and other potential

         non-contingent unsecured debt of approximately $250,000 in connection with accrued payroll, gift

         card liability, and other things.

         III.    ALTERNATIVE SOURCES OF FINANCING ARE NOT READILY AVAILABLE

                 13.     Given the financial condition of the Debtors, they do not have alternative sources

         of financing readily available. Bartels Declaration ¶ 11. While simultaneously determining the

         interest of the DIP Secured Parties in providing the DIP Facility, the Debtors, with the assistance

         of their advisors and at the direction of the Restructuring Committee, began soliciting indications

         of interest from at least forty-eight alternative third-party sources of debtor-in-possession financing

         (including specialty lenders, distressed-oriented investors with experience in retail, and those that

         routinely provide debtor-in-possession financing), to gauge their interest in providing postpetition

         financing to the Debtors. Id. ¶ 11. No other party provided an actionable proposal for alternative

         financing. See id.

         IV.     MATERIAL TERMS OF THE DIP FACILITY

                 14.     Bankruptcy Rule 4001(c)(1)(B) and Local Rule 4001-2 (a)(ii) require that a motion

         for authority to obtain credit list or summarize, and set out the location within the relevant

         documents, all material provisions of the proposed credit agreement and form of order, including
27434211.5

                                                            8
                          Case 20-13103-BLS              Doc 12         Filed 12/14/20      Page 9 of 115




         interest rate, maturity, events of default, liens, borrowing limits and borrowing conditions. The

         principal terms of the DIP Facility are as follows:4

              Bankruptcy Rule                                    Summary of Material Terms

             Borrower                    BC Hospitality Group Inc.
             Bankruptcy Rule
             4001(c)(1)(B)
             Interim Order, ¶1
             DIP Term Sheet, p. 1


             Guarantors                  All other Debtors.
             Bankruptcy Rule
             4001(c)(1)(B)
             Interim Order, ¶1
             DIP Term Sheet, p. 1


             DIP Secured Parties         Bain Capital Double Impact Fund, LP, BCIP Double Impact
             (referred to in the         Associates, L.P., Kitchen Fund, LP, KF-Chloe, LLC, Qoot
             DIP Term Sheet as           International UK Limited, Lion/BC LLC, and Collab+Consumer I, L.P.
             “DIP Lenders”)
             Bankruptcy Rule
             4001(c)(1)(B)
             Interim Order, ¶1
             DIP Term Sheet, p. 5


             Term                        The earliest of (a) 120 days after entry of the Interim Order (or such
             Bankruptcy Rule             later date as the DIP Lenders in their sole discretion may agree in
             4001(b)(l)(B)(iii),         writing with the Borrower); (b) the consummation of a sale of all or
             4001(c)(1)(B)               substantially all of the assets of the DIP Loan Parties; (c) acceleration
                                         of the DIP Loans pursuant to this Term Sheet or the other Loan
                                         Documents; (d) 30 days after entry of the Interim Order (or such later
                                         date as the DIP Lenders in their sole discretion may agree in writing

         4
               The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
               referenced, including the DIP Term Sheet, the Interim Order and the other DIP Loan Documents. To the extent
               anything in this Motion is inconsistent with such documents, the terms of the applicable documents shall control.
               Capitalized terms used in this summary chart but not otherwise defined have the meanings ascribed to them in
               the DIP Term Sheet, the Interim Order or other DIP Loan Documents, as applicable.
27434211.5

                                                                    9
                        Case 20-13103-BLS        Doc 12     Filed 12/14/20      Page 10 of 115




              Bankruptcy Rule                           Summary of Material Terms
             Local Rule             with the Borrower) if the Final Order has not been entered on or prior
             4001-2(a)(ii)          to the expiration of such 30-day period; and (e) the substantial
                                    consummation (as defined in section 1101 of the Bankruptcy Code and
             DIP Term Sheet, p. 6
                                    which for purposes hereof shall be no later than the “effective date”
                                    thereof) of a plan of reorganization filed in the Chapter 11 Cases that is
                                    confirmed pursuant to an order entered by the Bankruptcy Court.

             Amount of DIP          The aggregate amount of the DIP Facility is $3.25 million.
             Facility               The interim borrowing limit is $1.4 million.
             Bankruptcy Rule
             4001(c)(1)(B)
             Local Rule
             4001-2(a)(ii)
             Interim Order,
             ¶1.2(a)
             DIP Term Sheet, p. 5


             Conditions of          The closing of the DIP Facility and extensions of credit thereunder are
             Borrowing              subject to the satisfaction of usual and customary conditions precedent
             Bankruptcy Rule        set forth in the DIP Term Sheet, including entry of the Interim Order.
             4001(c)(1)(B)
             Local Rule 4001-
             2(a)(ii)
             DIP Term Sheet, p.
             18

             Interest Rates         Interest shall accrue on the DIP Loans at the rate of one-month Libor +
             Bankruptcy Rule        4% per annum (or, if less, at the highest rate then permitted by
             4001(c)(1)(B)          applicable law) (subject to a 0.00% Libor floor), and shall be payable
                                    monthly, on the first (1st) business day of each month, in arrears, in
             Local Rule             accordance with the Budget. All accrued interest which for any reason
                                    has not theretofore been paid shall be paid in full on the date on which
             4001-2(a)(ii)
                                    the final principal amount of the DIP Loans is paid.
             DIP Term Sheet, p. 6

                                    During any Event of Default, the applicable rate plus 1.0%.

             Use of DIP             The proceeds of the DIP Loans and Cash Collateral shall be available
             Financing Facility     to finance, in each case consistent with the Budget (subject to Permitted
             and Cash Collateral    Variances): (1) working capital and general corporate purposes,
                                    including capital expenditures, of the Debtors; and (2) bankruptcy-

27434211.5

                                                          10
                        Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 11 of 115




              Bankruptcy Rule                           Summary of Material Terms
             Bankruptcy Rule        related costs and expenses (including the pursuit and consummation of
             4001(b)(l)(B)          a sale and Plan, all consistent with this Term Sheet, including the
                                    Budget), subject to the Carve-Out.
             Local Rule
             4001-2(a)(ii)
             DIP Term Sheet, p. 9

             Liens & Priority       All of the claims of the DIP Lenders under the DIP Facility with respect
                                    to the DIP Loans and the DIP Obligations shall at all times: (1) pursuant
             Bankruptcy Rule
                                    to section 364(c)(1) of the Bankruptcy Code, be entitled to superpriority
             4001(c)(l)(B)(i)
                                    claim status in the chapter 11 cases (which claims shall be payable from
             Local Rule 4001-       and have recourse to all DIP Collateral) (subject only to the Carve-Out);
             2(a)(ii)               (2) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured
             Interim Order,         by a perfected first priority lien on all DIP Collateral other than all
             Section 2              property of the Debtors that is subject to valid and perfected liens in
                                    existence at the time of the commencement of the chapter 11 cases or
             DIP Term Sheet, p.     subject to valid liens in existence at the time of such commencement
             16                     that are perfected subsequent to such commencement as permitted by
                                    section 546(b) of the Bankruptcy Code (the “Prior Senior Liens”); and
                                    (3) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured
                                    by a perfected junior lien on all DIP Collateral of the Debtors that is
                                    subject to a Prior Senior Lien.
                                    Commitment Fee: 3% fee on all commitments under the DIP Facility
             Fees
                                    to be fully earned and accrued upon entry of the Interim Order, and
             Bankruptcy Rule
                                    payable upon the earlier of (a) any prepayment, repayment or
             4001(c)(1)(B)
                                    refinancing of the DIP Facility, and (b) the Maturity Date.
             Local Rule 4001-
             2(a)(ii)               Exit Fee: 3% exit fee on all funded amounts and outstanding
                                    commitments under the DIP Facility, payable upon the earlier of (a)
             DIP Term Sheet, p. 6
                                    any prepayment, repayment or refinancing of the DIP Facility, and (b)
                                    the Maturity Date.

                                    All advances, and the use of funds provided, under the DIP Facility
             Budget
                                    shall be subject to and consistent with the budget agreed to by the DIP
             Bankruptcy Rule        Lenders and the Debtors, attached as Exhibit 1 to the Interim Order.
             4001(c)(1)(B)
             Local Rule 4001-
             2(a)(ii)
             Interim Order, ¶4.4
             DIP Term Sheet, p. 7




27434211.5

                                                          11
                        Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 12 of 115




              Bankruptcy Rule                           Summary of Material Terms

             Events of Default      The DIP Term Sheet includes usual and customary events of default
             Bankruptcy Rule        including, among others, failure to pay any interest or principal when
             4001(c)(l)(B)          due.
             Local Rule
             4001-2(a)(ii)
             Interim Order, ¶3.1
             DIP Term Sheet, p.
             30


             Costs and              All reasonable and documented professional fees and out-of-pocket
             Indemnification:       expenses incurred by the DIP Lenders (including, but not limited to, the
             Bankruptcy Rule        fees and expenses of the DIP Lenders’ counsel) shall be promptly paid
             4001(c)(1)(B)(ix)      by the DIP Loan Parties on no less than a monthly basis. The DIP
                                    Lenders (and their affiliates and respective officers, directors,
             Interim Order, ¶4.13
                                    employees, advisors and agents) will have no liability for, and will be
             DIP Term Sheet, p.     indemnified and held harmless against, any losses, claims, damages,
             35                     liabilities or expenses incurred in respect of the financing contemplated
                                    hereby or the use or the proposed use of proceeds thereof, except to the
                                    extent they are found by a final, non-appealable judgment of a court of
                                    competent jurisdiction to arise from the gross negligence or willful
                                    misconduct of the relevant indemnified person.

             Milestones:            Achieve each of the following Case Milestones:
             Bankruptcy Rule
             4001(c)(1)(B)(vi)
                                       1. Within one (1) business day of the Petition Date, the Debtors
             DIP Term Sheet, p.           shall file a motion establishing bidding procedures (the
             29                           “Bidding Procedures”);

                                       2. No later than three (3) business days after the Petition Date,
                                          entry by the Bankruptcy Court of the Interim Order;

                                       3. No later than twenty-one (21) calendar days after the Petition
                                          Date, the Debtors shall file a plan of reorganization that is
                                          reasonably acceptable to the DIP Lenders (the “Plan”);

                                       4. No later than thirty (30) calendar days after the Petition Date,
                                          entry by the Bankruptcy Court of the Final Order;

                                       5. No later than thirty five (35) calendar days after the Petition
                                          Date, entry by the Bankruptcy Court of an order approving the


27434211.5

                                                          12
                         Case 20-13103-BLS       Doc 12     Filed 12/14/20      Page 13 of 115




              Bankruptcy Rule                           Summary of Material Terms
                                           Bidding Procedures, which order shall be reasonably
                                           acceptable to the DIP Lenders;

                                       6. No later than thirty five (35) calendar days after the Petition
                                          Date, entry by the Bankruptcy Court authorizing, or the filing
                                          by the Debtors of a notice setting forth, procedures with
                                          respect to the solicitation of votes on the Plan, which order or
                                          notice shall be reasonably acceptable to the DIP Lenders;

                                       7. No later than seventy-five (75) days after the Petition Date,
                                          entry of an order by the Bankruptcy Court confirming the Plan,
                                          which order shall be reasonably acceptable to the DIP
                                          Lenders; and

                                       8. No later than eighty-five (85) days after the Petition Date, the
                                          effective date of the Plan shall occur.

             Automatic Stay:        The Interim Order provides that the automatic stay shall be modified as
                                    to the DIP Secured Parties to permit such parties to perform such
             Bankruptcy Rule
                                    actions described in or permitted in the Interim Order.
             4001(c)(1)(B)(iv)
             Interim Order, ¶ 3.5

             Release:               The Final Order shall provide for a release and exculpation by the DIP
             Bankruptcy Rule        Loan Parties of the DIP Lenders and each of their respective current
             4001(c)(l)(B)(viii)    and former affiliates, and such entities’ and their current and former
                                    affiliates’ current and former directors, managers, officers, principals,
             Interim Order, ¶4.15
                                    members, employees, equity holders (regardless of whether such
             DIP Term Sheet, p.     interests are held directly or indirectly), predecessors, successors,
             36                     assigns, subsidiaries, agents, advisory board members, financial
                                    advisors, partners, attorneys, accountants, investment bankers,
                                    consultants, representatives, and other professionals with respect to any
                                    and all claims or causes of action the Debtors may have against such
                                    parties solely in their capacity as DIP Lenders.

             Liens on Avoidance     The DIP Facility will be secured by a superpriority first priority lien on
             Actions:               all of the DIP Loan Parties’ assets, including (effective upon the entry
                                    of the Final Order) all avoidance actions and the proceeds thereof, that
             Bankruptcy Rule
                                    are not subject to valid, perfected liens as of the Petition Date, and a
             4001(c)(1)(B)(xi)
                                    second priority lien on all of the DIP Loan Parties’ other assets.
             Local Rule 4001-
             2(a)(i)(D)
             Interim Order,
             ¶2.2(a)

27434211.5

                                                          13
                        Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 14 of 115




              Bankruptcy Rule                             Summary of Material Terms
             DIP Term Sheet, p. 5




         V.       HIGHLIGHTED PROVISIONS PURSUANT TO LOCAL RULE 4001-2

                  15.     The DIP Facility includes certain provisions the Debtors are required to highlight

         pursuant to Local Rule 4001-2(a)(i) as set forth below. As discussed in detail herein, the Debtors

         believe these provisions are reasonable in light of the facts and circumstances of these chapter 11

         cases and should be approved.

                  16.     Cross Collateralization: Pursuant to Local Rule 4001-2(a)(i)(A) a movant must

         identify any provisions that grants cross-collateralization protections. The DIP Facility does not

         contain any cross-collateralization provisions.

                  17.     Validity, Perfection and Amount of Prepetition Obligations: Pursuant to Local

         Rule 4001-2(a)(i)(B), a movant must identify any provisions that contain findings of fact that bind

         the estate or other parties in interest with respect to the validity, perfection or amount of the secured

         creditor’s prepetition lien or the waiver of claims against the secured creditor. The DIP Facility

         does not contain any such provisions.

                  18.     Challenge Period: Local Rule 4001-2(a)(i)(B) also requires disclosure of the

         challenge period with respect to the Debtors’ stipulations as to the validity, perfection or amount

         of the secured creditor’s prepetition lien or the waiver of claims against the secured creditor. The

         DIP Secured Parties do not have any prepetition liens. As for the potential wavier of claims, the

         Interim Order, subject to entry of the Final Order, provides for a release and exculpation by the

         DIP Loan Parties of the DIP Secured Parties and each of their respective current and former

27434211.5

                                                            14
                         Case 20-13103-BLS      Doc 12     Filed 12/14/20      Page 15 of 115




         affiliates, and such entities’ and their current and former affiliates’ current and former directors,

         managers, officers, principals, members, employees, equity holders (regardless of whether such

         interests are held directly or indirectly), predecessors, successors, assigns, subsidiaries, agents,

         advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,

         consultants, representatives and other professionals with respect to any and all claims or causes of

         action the Debtors may have against such parties solely in their capacities as DIP Secured Parties.

                19.       Waiver of Section 506(c) of the Bankruptcy Code: Local Rule 4001-2(a)(i)(C)

         requires disclosure of provisions that constitute a waiver, without notice, of whatever rights the

         estate may have under section 506(c) of the Bankruptcy Code. The Interim Order provides that

         the waiver of any rights under section 506(c) of the Bankruptcy Code is subject to entry of the

         Final Order. Because this waiver only will be effective upon entry of the Final Order and to the

         extent such order so provides, the Debtors respectfully submit that parties in interest will have an

         opportunity to be heard and, as such, the waiver will not be “without notice,” but the Debtors

         discloses the provision out of an abundance of caution.

                20.       Liens on Avoidance Actions: Local Rule 4001-2(a)(i)(D) requires disclosure of

         provisions that provide for immediate liens on actions under sections 544, 545, 547, 548 and 549

         of the Bankruptcy Code. Here, solely upon entry of the Final Order will DIP Liens be granted on

         such actions.

                21.       Roll-Up Provisions: Pursuant to Local Rule 4001-2(a)(i)(E), a movant must

         identify any roll-up provisions. The DIP Facility does not contain any such provisions.

                22.       Carve-Out: Local Rule 4001-2(a)(i)(F) requires disclosure of disparate treatment

         between the professionals retained by the Debtor and the professionals retained by the unsecured

         creditors’ committee, if any, with respect to a professional fee carve out. The Debtors commenced


27434211.5

                                                          15
                      Case 20-13103-BLS            Doc 12    Filed 12/14/20    Page 16 of 115




         these cases under Subchapter V of the Bankruptcy Code and accordingly do not believe that an

         unsecured creditors’ committee will be appointed. Accordingly, the DIP Facility does not contain

         any provisions pertaining to an unsecured creditors’ committee.

                23.     Nonconsensual Priming: Pursuant to Local Rule 4001-2(a)(i)(G), a movant must

         identify any provisions that seek to prime any secured lien without the consent of that lienor. The

         DIP Facility does not contain any such provisions.

                24.     Waiver of Section 552(b)(1): Pursuant to Local Rule 4001-2(a)(i)(H), a movant

         must identify any provisions that seek to affect the Court’s power to consider the equities of the

         case under section 552(b)(1) of the Bankruptcy Code. Solely upon entry of the Final Order, the

         DIP Secured Parties shall each be entitled to all of the rights and benefits of section 552(b) of the

         Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the Bankruptcy

         Code shall not apply to the DIP Secured Parties and the DIP Obligations. The Debtors believe that

         such relief is often provided, and appropriate, upon entry of the Final Order.

                25.     The DIP Secured Parties would not have agreed to provide the DIP Facility and

         consented to the use of Cash Collateral, each of which was heavily negotiated among the various

         parties, absent the terms set forth in the DIP Term Sheet and the Interim Order. Moreover, as

         discussed below, these provisions are justified under the circumstances. Finally, the Debtors

         determined in their sound business judgment, that agreeing to such provisions was appropriate

         under the circumstances of these chapter 11 cases to afford the Debtors immediate and much

         needed liquidity to fund, on the most competitive terms available, their ongoing operations and the

         sale process in these chapter 11 cases.




27434211.5

                                                            16
                        Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 17 of 115




                                               BASIS FOR RELIEF

         I.      THE DEBTORS SHOULD BE AUTHORIZED TO OBTAIN POSTPETITION
                 FINANCING THROUGH THE DIP FACILITY

                 A.      ENTRY INTO THE DIP FACILITY AND DIP LOAN DOCUMENTS IS AN
                         EXERCISE OF THE DEBTORS’ SOUND BUSINESS JUDGMENT

                 26.     The Court should authorize the Debtors, as an exercise of their sound business

         judgment, to enter into the DIP Loan Documents, obtain access to the DIP Facility, and continue

         using Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured

         or superpriority financing under certain circumstances discussed in detail below. Courts grant a

         debtor-in-possession considerable deference in acting in accordance with its business judgment in

         obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run

         afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re Trans

         World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition loan and

         receivables facility because such facility “reflect[ed] sound and prudent business judgment”); In

         re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer

         to the business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc.,

         115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion

         under section 364 is to be utilized on grounds that permit reasonable business judgment to be

         exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

         process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

         interest.”).

                 27.     Specifically, to determine whether the business judgment standard is met, a court

         need only “examine whether a reasonable businessperson would make a similar decision under

         similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

         re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should
27434211.5

                                                          17
                      Case 20-13103-BLS         Doc 12     Filed 12/14/20     Page 18 of 115




         not second guess a debtor’s business decision when that decision involves “a business judgment

         made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

         the [Bankruptcy] Code”).

                28.     Furthermore, in considering whether the terms of postpetition financing are fair and

         reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

         the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see

         also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

         McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have

         to enter into “hard bargains” to acquire funds for its reorganization). The Court may also

         appropriately take into consideration non-economic benefits to the Debtors offered by a proposed

         postpetition facility. For example, in In re ION Media Networks. Inc., the bankruptcy court for

         the Southern District of New York held that:

                        Although all parties, including the Debtors and the Committee, are
                        naturally motivated to obtain financing on the best possible terms, a
                        business decision to obtain credit from a particular lender is almost
                        never based purely on economic terms. Relevant features of the
                        financing must be evaluated, including non-economic elements such
                        as the timing and certainty of closing, the impact on creditor
                        constituencies and the likelihood of a successful reorganization.
                        This is particularly true in a bankruptcy setting where cooperation
                        and establishing alliances with creditor groups can be a vital part of
                        building support for a restructuring that ultimately may lead to a
                        confirmable reorganization plan. That which helps foster consensus
                        may be preferable to a notionally better transaction that carries the
                        risk of promoting unwanted conflict.

         No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

                29.     The Debtors’ determination, as authorized by the Restructuring Committee, to

         move forward with the DIP Facility is an exercise of their sound business judgment following a

         search for other viable and actionable alternatives and an arm’s-length process and careful

         evaluation. Specifically, the Debtors and their advisors determined that postpetition financing will
27434211.5

                                                         18
                      Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 19 of 115




         create certainty with respect to cash flows necessary for the administration of these chapter 11

         cases through a sale or restructuring process. The Debtors negotiated the DIP Facility with the

         DIP Secured Parties in good faith, at arm’s length, and with the assistance of their respective

         advisors and under the direction of the Restructuring Committee. The Debtors conducted intensive

         negotiations with the DIP Secured Parties that resulted in the proposed DIP Facility, which

         provides reasonable milestones for the Debtors to conduct an appropriate sale and restructuring

         process. Given the Debtors’ capital structure and current circumstances, the Debtors believe that

         they have obtained the best financing available. Accordingly, the Court should approve the DIP

         Facility and authorize the Debtors’ entry into the DIP Loan Documents, as it is a reasonable

         exercise of the Debtors’ business judgment.

                B.      THE DEBTORS SHOULD BE AUTHORIZED TO GRANT LIENS AND
                        SUPERPRIORITY CLAIMS

                30.     The Debtors propose to obtain financing under the DIP Facility by providing

         security interests and liens as set forth in the DIP Loan Documents pursuant to section 364(c) of

         the Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Secured Parties

         postpetition security interests in and liens on the DIP Collateral (as defined in the Interim Order)

         that are valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

         or subordination immediately upon entry of the Interim Order, as follows:

                        The DIP Liens on the DIP Collateral securing the DIP Obligations
                        shall have and are hereby granted (i) junior, perfected security
                        interests in and liens upon any assets of the DIP Obligors that are
                        subject to valid, enforceable and unavoidable security interests that
                        were perfected as of the Petition Date or in existence as of the
                        Petition Date and perfected subsequently as permitted by section
                        546(b) of the Bankruptcy Code and (ii) superpriority perfected
                        security interests in and liens upon all property and assets of the DIP
                        Obligors as of now or hereafter arising or acquired that are not
                        otherwise subject to valid, perfected, enforceable, and unavoidable
                        security interests.

27434211.5

                                                          19
                      Case 20-13103-BLS        Doc 12     Filed 12/14/20      Page 20 of 115




         See Interim Order at p. 16.

                31.     The statutory requirement for obtaining postpetition credit under section 364(c) is

         a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

         allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

         Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

         of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured credit

         cannot be obtained). Courts have articulated a three-part test to determine whether a debtor is

         entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

         whether:

                        (a)    the debtor is unable to obtain unsecured credit under section 364(b) of the
                               Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

                        (b)    the credit transaction is necessary to preserve the assets of the estate; and

                        (c)    the terms of the transaction are fair, reasonable, and adequate, given the
                               circumstances of the debtor-borrower and proposed lenders.

         See In re L.A. Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011); In re Ames Dep’t Stores,

         115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary Hosp., 86 B.R. 393, 401-02

         (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

                32.     As described above and as set forth in the Bartels Declaration, third-party lenders

         were unwilling to provide postpetition financing on an unsecured basis or other basis. See Bartels

         Declaration ¶¶ 11.

                33.     Absent the DIP Facility, which will provide certainty that the Debtors will have

         sufficient liquidity to administer these chapter 11 cases and to continue operating their business,

         the value of the Debtors’ estates would be significantly impaired to the detriment of all

         stakeholders. Given the Debtors’ circumstances, the Debtors believe that the terms of the DIP


27434211.5

                                                         20
                      Case 20-13103-BLS          Doc 12      Filed 12/14/20      Page 21 of 115




         Facility, are fair, reasonable, and adequate, all as more fully set forth below. For all these reasons,

         the Debtors submit that they have met the standard for obtaining postpetition financing.

                34.     In the event that a debtor is unable to obtain unsecured credit allowable as an

         administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

         that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

         any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

         Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

         lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” As described

         above, the Debtors are unable to obtain unsecured credit. Therefore, approving superpriority

         claims in favor of the DIP Secured Parties is reasonable and appropriate.

                C.      NO COMPARABLE ALTERNATIVE TO THE DIP FACILITY IS
                        REASONABLY AVAILABLE

                35.     A debtor need only demonstrate “by a good faith effort that credit was not available

         without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

         In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

         Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

         a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

         unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

         Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v.

         Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d

         1085, 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the senior lien by

         establishment of unsuccessful contact with other financial institutions in the geographic area); In

         re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two

         national banks refused to grant unsecured loans was sufficient to support conclusion that section

27434211.5

                                                           21
                       Case 20-13103-BLS        Doc 12      Filed 12/14/20      Page 22 of 115




         364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it

         made reasonable efforts to seek other sources of financing under section 364(a) and (b)).

                 36.      As noted above, the Debtors do not believe that viable, alternative sources of

         financing are reasonably available given the realities imposed by the Debtors’ business and the

         Debtors’ unsuccessful solicitation of alternative financing proposals. Indeed, the Debtors have

         searched for actionable alternative proposals—in this regard, the market has spoken. There are no

         other options.    Thus, the Debtors have determined that the DIP Facility provides the best

         opportunity available to the Debtors under the circumstances to fund these chapter 11 cases. See

         Bartels Declaration ¶¶ 11-12. Therefore, in addition to evidence to be introduced at the hearing

         on the Interim Order if necessary, the Debtors submit that the requirement of section 364 of the

         Bankruptcy Code that alternative credit on more favorable terms be unavailable to the Debtors is

         satisfied.

         II.     THE DEBTORS SHOULD BE AUTHORIZED TO USE CASH COLLATERAL

                 37.      Section 363 of the Bankruptcy Code generally governs the use of estate property.

         Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

         secured party. Here, the DIP Secured Parties consent to the Debtors’ use of the Cash Collateral,

         subject to the terms and limitations set forth in the Interim Order.

                 38.      Section 363(e) provides for adequate protection of interests in property when a

         debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

         adequate protection of interests in property due to the imposition of the automatic stay. See In re

         Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the Bankruptcy

         Code provides examples of forms of adequate protection, such as granting replacement liens and

         administrative claims, courts decide what constitutes sufficient adequate protection on a case-by-

         case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon Tech.
27434211.5

                                                          22
                       Case 20-13103-BLS          Doc 12    Filed 12/14/20      Page 23 of 115




         Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re NJ

         Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J. June

         29, 2006); In re Columbia Gas Sys., Inc., No. 91-803 (HSB), 1992 WL 79323, at *2 (Bankr. D.

         Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing

         2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate protection

         can take many forms and “must be determined based upon equitable considerations arising from

         the particular facts of each proceeding”).

                 39.     As set forth in the Interim Order, the Debtors propose to provide the DIP Secured

         Parties with adequate protection for the Debtors’ use of Cash Collateral in the form of the DIP

         Liens and Superpriority Claims. The Debtors submit that the proposed adequate protection is

         sufficient and necessary to protect the DIP Secured Parties from any diminution in value to the

         Cash Collateral but is also fair and appropriate under the circumstances of these chapter 11 cases.

         This proposed adequate protection will ensure the Debtors are able to continue using the Cash

         Collateral, subject to the terms and limitations set forth in the Interim Order, for the benefit of all

         parties in interest and their estates.

         III.    THE DEBTORS SHOULD BE AUTHORIZED TO PAY THE FEES REQUIRED
                 BY THE DIP SECURED PARTIES UNDER THE DIP LOAN DOCUMENTS

                 40.     Under the DIP Loan Documents, the Debtors have agreed, subject to Court

         approval, to pay certain fees to the DIP Secured Parties consisting of the following:

                         (a)     Commitment Fee: 3% fee on all commitments under the DIP Facility to be
                                 fully earned and accrued upon entry of the Interim Order, and payable upon
                                 the earlier of (a) any prepayment, repayment or refinancing of the DIP
                                 Facility, and (b) the Maturity Date.

                         (b)     Exit Fee: 3% exit fee on all funded amounts and outstanding commitments
                                 under the DIP Facility, payable upon the earlier of (a) any prepayment,
                                 repayment or refinancing of the DIP Facility, and (b) the Maturity Date.


27434211.5

                                                           23
                      Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 24 of 115




                41.     Under the circumstances of these cases, these fees and costs are reasonable,

         customary, and appropriate. Accordingly, the Court should authorize the Debtors to pay the fees

         provided under the DIP Loan Documents in connection with entering into those agreements. See

         Bartels Declaration ¶ 12.

         IV.    THE DIP SECURED PARTIES SHOULD BE DEEMED GOOD-FAITH LENDERS
                UNDER SECTION 364(e)

                42.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

         collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

         authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

         appeal. Section 364(e) of the Bankruptcy Code provides that:

                        The reversal or modification on appeal of an authorization under this
                        section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                        or of a grant under this section of a priority or a lien, does not affect
                        the validity of any debt so incurred, or any priority or lien so granted,
                        to an entity that extended such credit in good faith, whether or not
                        such entity knew of the pendency of the appeal, unless such
                        authorization and the incurring of such debt, or the granting of such
                        priority or lien, were stayed pending appeal.

                43.     As explained herein and in the Bartels Declaration, the DIP Loan Documents are

         the result of: (a) the Debtors’ reasonable and informed determination that the DIP Secured Parties

         offered the most favorable terms on which to obtain vital postpetition financing; and (b) arms’

         length, good-faith negotiations between the Debtors and the DIP Secured Parties. The Debtors

         submit that the terms and conditions of the DIP Loan Documents are reasonable and appropriate

         under the circumstances, and the proceeds of the DIP Facility will be used only for purposes that

         are permissible under the Bankruptcy Code. Further, no consideration is being provided to any

         party to the DIP Loan Documents other than as described herein. Accordingly, the Court should

         find that the DIP Secured Parties are “good faith” lenders within the meaning of section 364(e) of

         the Bankruptcy Code and are entitled to all of the protections afforded by that section.
27434211.5

                                                           24
                      Case 20-13103-BLS          Doc 12     Filed 12/14/20     Page 25 of 115




         V.     THE AUTOMATIC STAY SHOULD BE MODIFIED ON A LIMITED BASIS

                44.     The proposed Interim Order provides that the automatic stay provisions of section

         362 of the Bankruptcy Code will be modified to permit the DIP Secured Parties (a) to implement

         the postpetition financing arrangements authorized by the Interim Order, (b) to take any act to

         create, validate, evidence, attach or perfect any lien, security interest, right or claim in the DIP

         Collateral, (c) to assess, charge, collect, advance, deduct and receive payments with respect to the

         DIP Obligations (or any portion thereof), including, without limitation, all interests, fees, costs,

         and expenses permitted under any of the DIP Loan Documents, and (d) upon expiration of the

         Remedies Notice Period, to take any action and exercise all rights and remedies provided to it by

         this Interim Order, the other DIP Loan Documents, or applicable law.

                45.     Stay modifications of this kind are ordinary and standard features of debtor-in-

         possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

         fair under the circumstances of these chapter 11 cases.

         VI.    FAILURE TO OBTAIN IMMEDIATE INTERIM ACCESS TO THE DIP
                FACILITY AND CASH COLLATERAL WOULD CAUSE IMMEDIATE AND
                IRREPARABLE HARM

                46.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

         section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

         of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

         on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

         to avoid immediate and irreparable harm to a debtor’s estate.

                47.     For the reasons noted above, the Debtors have an immediate postpetition need to

         use Cash Collateral and access additional liquidity under the DIP Facility. The Debtors cannot

         maintain the value of their estates during the pendency of these chapter 11 cases without access to
27434211.5

                                                          25
                      Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 26 of 115




         this liquidity. The Debtors will use cash to, among other things, fund the administration of these

         chapter 11 cases and the operation of their business. The Debtors will be unable to operate their

         business or otherwise fund these chapter 11 cases without access to the DIP Facility and Cash

         Collateral and will suffer immediate and irreparable harm to the detriment of all creditors and other

         parties in interest. In short, the Debtors’ ability to administer these chapter 11 cases through the

         use of Cash Collateral and access to additional financing is vital to preserve and maximize the

         value of the Debtors’ estates.

                48.     The Debtors request that the Court hold and conduct a hearing to consider entry of

         the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

         Hearing, to receive immediate authorization to use Cash Collateral and initial funding under the

         DIP Facility. This relief will enable the Debtors to preserve and maximize value and, therefore,

         avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

         pending the Final Hearing.

                                          REQUEST FOR FINAL HEARING

                49.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

         the Court set a date for the Final Hearing that is as soon as practicable, and in no event more than

         30 days after the Petition Date, and fix the time and date prior to the Final Hearing for parties to

         file objections to this motion.

                          WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

                50.     To implement the foregoing successfully, the Debtors request that the Court enter

         an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

         that the Debtors have established cause to exclude such relief from the 14-day stay period under

         Bankruptcy Rule 6004(h).


27434211.5

                                                          26
                      Case 20-13103-BLS         Doc 12     Filed 12/14/20     Page 27 of 115




                                                     NOTICE

                51.     The Debtors will provide notice of this Motion to: (a) the Office of the United

         States Trustee for the District of Delaware; (b) holders of the twenty (20) largest unsecured claims

         on a consolidated basis against the Debtors; (c) counsel to the Debtors’ post-petition lenders;

         (d) the Internal Revenue Service; (e) the Securities and Exchange Commission; (f) the Office of

         the United States Attorney General for the District of Delaware; (g) the Banks; (h) all parties

         known to have asserted a lien or security interest in the Debtors’ property; (i) the Environmental

         Protection Agency and all similar state environmental agencies for states in which the Debtors

         conduct business; (j) the attorneys general in the states where the Debtors conduct their business

         operations; and (k) all parties that have filed a notice of appearance and request for service of

         papers pursuant to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon

         will be served in accordance with Local Rule 9013-1(m). In light of the nature of the relief

         requested herein, the Debtors submit that no other or further notice is necessary.

                                    [Remainder of page intentionally left blank]




27434211.5

                                                         27
                      Case 20-13103-BLS         Doc 12     Filed 12/14/20   Page 28 of 115




                                                  CONCLUSION

                WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order,

         substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

         such other and further relief as may be just and proper.

         Dated: December 14, 2020                     YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                         TAYLOR, LLP

                                                      /s/ Elizabeth S. Justison
                                                      M. Blake Cleary (No. 3614)
                                                      Elizabeth S. Justison (No. 5911)
                                                      Rodney Square, 1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      E-mail: mbcleary@ycst.com
                                                               ejustison@ycst.com

                                                      Proposed Counsel to the Debtors and Debtors in
                                                      Possession




27434211.5

                                                         28
             Case 20-13103-BLS     Doc 12   Filed 12/14/20   Page 29 of 115




                                      EXHIBIT A

                                 Proposed Interim Order




27434211.5
                 Case 20-13103-BLS              Doc 12       Filed 12/14/20        Page 30 of 115




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
    In re:
                                                                  Case No. 20-13103 (___)
    BC HOSPITALITY GROUP INC., et al.,
                                                                  (Jointly Administered)
                                           Debtors. 1
                                                                  Ref. Docket No. ___


                          INTERIM ORDER PURSUANT TO
                    11 U.S.C. §§ 105, 361, 362, 363, 364, 503, AND 507
                   (I) AUTHORIZING THE DEBTORS TO OBTAIN
                SENIOR SECURED SUPERPRIORITY POSTPETITION
              FINANCING; (II) GRANTING LIENS AND SUPERPRIORITY
            ADMINISTRATIVE EXPENSE CLAIMS; (III) AUTHORIZING USE
          OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC STAY;
     (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”)2 of the above-captioned debtors (the “Debtors”)

pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), 503, and

507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local Rules

4001-2 and 9013-1, seeking, inter alia:

                (1)          authorization for BC Hospitality Group Inc. (the “DIP Borrower”) to obtain

postpetition financing pursuant to the DIP Facility (as defined below), and for each of the DIP

Borrower’s direct and indirect subsidiaries as guarantors (the “DIP Guarantors,” and, together with

the DIP Borrower, the “DIP Obligors”) to guarantee unconditionally on a joint and several basis,



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
      BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2
      Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union
      Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC
      (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC
      (2825); BC Century City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is
      205 Hudson Street, Suite 1001, New York, New York 10013.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
             Case 20-13103-BLS          Doc 12     Filed 12/14/20     Page 31 of 115




and subject to the terms and limitations set forth herein and in the term sheet attached hereto as

Exhibit A (the “DIP Term Sheet”) in all respects, the DIP Borrower’s obligations under the DIP

Facility, consisting of a senior secured super-priority multi-draw term loan credit facility (the “DIP

Facility”), on the terms and conditions set forth in the DIP Term Sheet (as the same may be

amended, restated, amended and restated, supplemented, waived, extended, or otherwise modified

from time to time, and, together with any ancillary and other related agreements, documents,

security agreements, or pledge agreements intended to effectuate the terms of the DIP Term Sheet,

including the Interim Order (as defined below) and the Final Order (as defined below), collectively,

the “DIP Loan Documents”), by and among the DIP Obligors and Bain Capital Double Impact

Fund, LP, BCIP Double Impact Associates, L.P., Kitchen Fund, LP, KF-Chloe, LLC, Qoot

International UK Limited, Lion/BC LLC, and Collab+Consumer I, L.P. (collectively, the “DIP

Secured Parties”), in an aggregate principal amount of $3,250,000 million in term loan

commitments which shall be available as term loans (the “DIP Loans”) to the DIP Borrower upon

entry of this interim order (the “Interim Order”) and satisfaction of the other conditions set forth

therein in an initial amount not to exceed $1,400,000 (the “Initial DIP Loan”), and the remainder

of the DIP Facility available upon entry of the Final Order to the extent set forth therein, the

Approved Budget (as defined below) and the DIP Loan Documents;

            (2)        authorization for the Debtors to execute, deliver, and enter into the DIP

Loan Documents and to perform all of the Debtors’ respective obligations thereunder, and such

other and further acts as may be required in connection with the DIP Loan Documents;

            (3)        authorization for the Debtors to pay all amounts, obligations, and liabilities

owing or payable to the DIP Secured Parties pursuant to the DIP Loan Documents, including,

without limitation, any principal, interest (including interest accruing after the maturity of the DIP



                                                 -2-
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 32 of 115




Loans and interest accruing after the commencement of the Case (as defined below)), fees,

commitment fees, exit fees, administrative agent fees, audit fees, closing fees, service fees, facility

fees, or other fees, costs, expenses, charges, and disbursements of the respective DIP Secured

Parties (including the reasonable and documented fees and expenses of each of the DIP Secured

Parties’ attorneys, advisors, accountants, and other consultants), any obligations in respect of

indemnity claims, whether primary, secondary, direct, indirect, contingent or absolute, in each

case, to the extent constituting any Debtor’s obligations of any kind under the DIP Loan

Documents (such obligations collectively, the “DIP Obligations”);

            (4)        authorization for the Debtors, immediately upon entry of this Interim Order,

to use proceeds of the DIP Facility as expressly provided in the DIP Loan Documents and solely

in accordance with this Interim Order and the applicable Approved Budget (subject to permitted

variances and other exclusions set forth in the DIP Loan Documents) to: (A) pay costs, premiums,

fees, and expenses related to the above-captioned jointly administered cases (collectively, the

“Case”) and in connection with the DIP Facility; and (B) provide financing for working capital

and for other general corporate purposes of the Debtors in accordance with the Approved Budget

(subject to permitted variances and other exclusions set forth in the DIP Loan Documents);

            (5)        the granting and approval of superpriority administrative expense claim

status, pursuant to sections 364(c)(1), 503(b)(1), and 507(b) of the Bankruptcy Code, to the DIP

Secured Parties, in respect of all DIP Obligations, subject only to the Carve Out (as defined below);

            (6)        the granting to the DIP Secured Parties of valid, enforceable, non-avoidable,

automatically and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined

below), including, without limitation, any “cash collateral” as such term is defined in section

363(a) of the Bankruptcy Code (the “Cash Collateral”), to secure the DIP Obligations, which DIP



                                                 -3-
             Case 20-13103-BLS           Doc 12     Filed 12/14/20      Page 33 of 115




Liens shall be subject to the relative rankings and priorities set forth herein and in the other DIP

Loan Documents;

            (7)          the modification of the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

this Interim Order and the other DIP Loan Documents to the extent hereinafter set forth;

            (8)          a waiver of the Debtors’ ability to surcharge pursuant to section 506(c) of

the Bankruptcy Code against any DIP Collateral and certain rights of the Debtors under the

“equities of the case” exception in section 552(b) of the Bankruptcy Code;

            (9)          a waiver of any applicable stay (including under Bankruptcy Rule 6004)

and providing for immediate effectiveness of this Interim Order;

           (10)          the scheduling of a final hearing on the Motion (the “Final Hearing”) to

consider entry of the order granting the relief requested in the Motion on a final basis and

approving the form of notice with respect to the Final Hearing (the “Final Order”); and

           (11)          the Court to grant such other and further relief as is just and proper.

                  The initial hearing on the Motion having been held by this Court on December __,

2020 (the “Interim Hearing”), and upon the record made by the Debtors at the Interim Hearing,

including the Motion and the Declaration of David Selinger in Support of Chapter 11 Petitions

and First Day Motions [Docket No. 3] (the “First Day Declaration”) and the declaration of Patrick

J. Bartels, Jr. in support of the Motion [Docket No. [__]] (the “DIP Declaration”), any exhibits in

connection with the foregoing, and the filings and pleadings in the Case, this Court having found

that the interim relief requested in the Motion is fair and reasonable and is in the best interests of

the Debtors, the Debtors’ bankruptcy estates (as defined under section 541 of the Bankruptcy

Code, the “Estates”), their stakeholders and other parties in interest, and represents a sound



                                                  -4-
             Case 20-13103-BLS             Doc 12       Filed 12/14/20       Page 34 of 115




exercise of the Debtors’ business judgment and is essential for the continued operation of the

Debtors’ businesses; it appearing to this Court that granting the interim relief requested in the

Motion is necessary to avoid immediate and irreparable harm to the Debtors and their Estates

pending the Final Hearing; and appropriate and adequate notice of the Motion, the interim relief

requested therein, and the Interim Hearing (the “Notice”) having been given under the

circumstances; and the Notice having been served by the Debtors in accordance with Bankruptcy

Rules 4001 and 9014 and the Local Rules on: (a) the United States Trustee for the District of

Delaware (the “U.S. Trustee”); (b) the entities listed as holding the 20 largest unsecured claims

against the Debtors (on a consolidated basis) (the “20 Largest Unsecured Creditors”); (c) the DIP

Secured Parties; (d) the counsel to each of the parties referenced in clause (c); (e) the United States

Attorney’s Office for the District of Delaware; (f) the Internal Revenue Service; (g) the United

States Securities and Exchange Commission; (h) the Environmental Protection Agency and all

similar state environmental agencies for states in which the Debtors conduct business; (i) the

attorneys general in the states where the Debtors conduct their business operations; (j) all parties

which, to the best of the Debtors’ knowledge, information, and belief, have asserted or may assert

a lien on the Debtors’ assets; and (k) any party that has requested notice pursuant to Bankruptcy

Rule 2002 (collectively, the “Notice Parties”); and the opportunity for an interim hearing on the

Motion was appropriate under the circumstances; and all objections, if any, to the relief requested

in the Motion having been withdrawn, resolved, or overruled by the Court; and after due

deliberation sufficient cause appearing therefor;

                THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT

AND CONCLUSIONS OF LAW:3


3
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To

                                                     -5-
             Case 20-13103-BLS               Doc 12       Filed 12/14/20         Page 35 of 115




       A.       Petition Date. On December 14, 2020 (the “Petition Date”), the Debtors each filed

a voluntary petition for relief under Subchapter V of chapter 11 of the Bankruptcy Code. The

Debtors continue to operate their businesses and manage their properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No chapter 11 trustee or examiner

has been appointed in the Case.

       B.       Jurisdiction and Venue.           This Court has jurisdiction over these proceedings

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

predicates for the relief sought herein are sections 105, 361, 362, 363, 364, 503, and 507 of the

Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014, and Local Rules 4001-2 and

9013-1.

       C.       Notice. The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the Debtors of the Motion, the Interim Hearing, and the relief

granted under this Interim Order, constitutes due and sufficient notice thereof and complies with

Bankruptcy Rule 4001 and the Local Rules.

       D.       Parties’ Acknowledgments, Agreements, and Stipulations. In requesting the DIP

Facility and use of Cash Collateral, and in exchange for and as a material inducement to the DIP

Secured Parties to agree to provide the DIP Facility, access to the Cash Collateral, and

subordination of the DIP Liens (as defined herein) to the Carve Out and as a condition to providing

financing under the DIP Facility and consenting to the use of Cash Collateral, the Debtors

permanently and irrevocably admit, stipulate, acknowledge, and agree, as follows:




     the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
     the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                       -6-
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 36 of 115




               (i)     Indemnity. The DIP Secured Parties have acted in good faith, and without

negligence or violation of public policy or law, in respect of all actions taken by them in connection

with or related in any way to negotiating, implementing, documenting, or obtaining the requisite

approvals of the DIP Facility and the use of Cash Collateral, including in respect of the granting

of the DIP Liens, any challenges or objections to the DIP Facility or the use of Cash Collateral,

and all documents related to any and all transactions contemplated by the foregoing. Accordingly,

the DIP Secured Parties shall be and hereby are indemnified and held harmless by the Debtors in

respect of any claim or liability incurred in respect thereof or in any way related thereto, provided

that no such parties will be indemnified for any cost, expense, or liability to the extent determined

in a final, non-appealable judgment of a court of competent jurisdiction to have resulted primarily

from such parties’ gross negligence or willful misconduct. No exception or defense exists in

contract, law, or equity as to any obligation set forth, as the case may be, in this Section E(i) or in

the DIP Loan Documents, to the Debtors’ obligation to indemnify and/or hold harmless the DIP

Secured Parties, as the case may be.

               (ii)    Sale and Credit Bidding. The Debtors admit, stipulate, acknowledge, and

agree that any of the DIP Secured Parties or DIP Secured Parties shall have the right to credit bid

the entirety of (or any portion of) the DIP Obligations, as applicable, including the DIP Obligations

under the DIP Loan Documents.

       E.      Findings Regarding the Postpetition Financing.

               (i)     Postpetition Financing. The Debtors have requested from each of the DIP

Secured Parties, and the DIP Secured Parties are willing, subject to the terms of this Interim Order

and satisfaction of the conditions set forth in the DIP Loan Documents, to extend the DIP Loans




                                                 -7-
                Case 20-13103-BLS       Doc 12      Filed 12/14/20      Page 37 of 115




on the terms and conditions set forth in this Interim Order and the DIP Loan Documents,

respectively.

                 (ii)    Need for Postpetition Financing. The Debtors do not have sufficient

liquidity, including Cash Collateral, to operate their businesses in the ordinary course of business

without the financing requested in the Motion. The Debtors’ ability to maintain business

relationships with their vendors, suppliers, and customers, pay employees, taxes, and certain fees

and expenses as set forth herein, and to otherwise fund their operations is essential to the Debtors’

continued viability as the Debtors seek to maximize the value of the assets of the Estates for the

benefit of all creditors of the Debtors. The ability of the Debtors to obtain sufficient working capital

and liquidity through the proposed postpetition financing arrangements with the DIP Secured

Parties as set forth in this Interim Order and other DIP Loan Documents, as applicable, is vital to

the preservation and maintenance of the going concern value of each Debtor. Accordingly, the

Debtors have an immediate need to obtain the postpetition financing to, among other things, permit

the orderly continuation of the operation of their businesses, minimize the disruption of their

business operations, and preserve and maximize the value of the assets of the Debtors’ Estates to

maximize the recovery to all creditors of the Estates.

                 (iii)   No Credit Available on More Favorable Terms. The Debtors are unable to

procure financing in the form of unsecured credit allowable as an administrative expense under

sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for the grant of a

superpriority administrative expense, or liens on property of the Estates not subject to a lien

pursuant to sections 364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy Code. The Debtors assert

in the Motion, the First Day Declaration, and in the DIP Declaration, and demonstrated at the

Interim Hearing, that they have been unable to procure the necessary financing on terms more



                                                 -8-
              Case 20-13103-BLS          Doc 12      Filed 12/14/20      Page 38 of 115




favorable, taken as a whole, than the financing offered by the DIP Secured Parties pursuant to the

DIP Loan Documents. In light of the foregoing, and considering all alternatives, the Debtors have

reasonably and properly concluded, in the exercise of their sound business judgment, that the DIP

Facility represents the best financing available to the Debtors at this time, and is in the best interests

of the Debtors, their Estates, and all of their stakeholders.

                (iv)    Budget. The Debtors have prepared and delivered to the DIP Secured

Parties an initial budget (the “Initial Budget”), a copy of which is attached hereto as Exhibit B.

The Initial Budget reflects the Debtors’ anticipated cash receipts and anticipated disbursements for

each calendar week during the period from the Petition Date through and including the end of the

thirteenth (13th) calendar week following the Petition Date (the Initial Budget and each subsequent

budget approved by the DIP Secured Parties then in effect, an “Approved Budget”). The Debtors

believe that the Initial Budget is reasonable under the facts and circumstances. The DIP Secured

Parties are relying upon the Debtors’ agreement to comply with the terms set forth in the Approved

Budget, the other DIP Loan Documents, and this Interim Order in determining to enter into the

postpetition financing arrangements provided for herein.

                (v)     Certain Conditions to DIP Facilities. The DIP Secured Parties’ willingness

to make the DIP Loans is conditioned upon, among other things: (a) the Debtors obtaining Court

approval to enter into the DIP Loan Documents and to incur all of the respective obligations

thereunder, and to confer upon the DIP Secured Parties all applicable rights, powers, and remedies

thereunder in each case as modified by this Interim Order; (b) the DIP Secured Parties being

granted, as security for the prompt payment of the DIP Facilities and all other obligations of the

Debtors under the DIP Loan Documents, (x) superpriority perfected security interests in and liens

upon all property and assets of the DIP Obligors as of now or hereafter arising or acquired that are



                                                  -9-
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 39 of 115




not otherwise subject to valid, perfected, enforceable, and unavoidable security interests and

(y) junior, perfected security interests in and liens upon any assets of the DIP Obligors that are

subject to valid, enforceable and unavoidable security interests perfected as of the Petition Date or

in existence as of the Petition Date and perfected subsequently as permitted by section 546(b) of

the Bankruptcy Code (collectively hereinafter referred to as the “DIP Collateral,” and, for the

avoidance of doubt, the DIP Collateral shall include, subject to entry of the Final Order, any claim

or cause of action arising under or pursuant to chapter 5 of the Bankruptcy Code or under any other

similar provisions of applicable state, federal, or foreign law (including any other avoidance

actions under the Bankruptcy Code), including any proceeds thereof (collectively, the “Avoidance

Actions”)). For the avoidance of doubt, DIP Collateral shall not include the DIP Obligors’

leasehold interests, but instead shall include solely the proceeds of any such leasehold interests.

               (vi)    Business Judgment and Good Faith Pursuant to Section 364(e). Any credit

extended, loans made, and other financial accommodations extended to the Debtors by the DIP

Secured Parties, including, without limitation, pursuant to this Interim Order, have been extended,

issued, or made, as the case may be, in “good faith” within the meaning of section 364(e) of the

Bankruptcy Code and in express reliance upon the protections offered by Bankruptcy Code section

364(e), and the DIP Facilities, the DIP Liens, and the DIP Superpriority Claims (as defined below)

shall be entitled to the full protection of Bankruptcy Code section 364(e) in the event that this

Interim Order or any provision hereof is vacated, reversed, or modified on appeal or otherwise.

               (vii)   Credit Bid Rights.     The Debtors and DIP Secured Parties hereby

acknowledge and agree that they shall not object, or support any objection, to the DIP Secured

Parties’ rights to credit bid up to the full amount of their DIP Obligations, in each case including,

without limitation, any accrued and unpaid interest and expenses, in any sale of the DIP Collateral,



                                               - 10 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 40 of 115




including any sale effectuated through section 363 of the Bankruptcy Code or pursuant to a plan

of reorganization, whether in a chapter 11 or chapter 7 proceeding, section 1123 of the Bankruptcy

Code or other applicable law. For the avoidance of doubt, any such credit bid may provide for the

assignment of the right to purchase the acquired assets to a sub-agent or a newly-formed

acquisition vehicle.

               (viii) Sections 506(c) and 552(b). The Debtors have agreed as a condition to

obtaining financing under the DIP Facilities and the use of Cash Collateral that as a material

inducement to the DIP Secured Parties to agree to provide the DIP Facility, and in exchange for

(a) the DIP Secured Parties’ willingness to provide the DIP Facility to the extent set forth herein,

(b) the DIP Secured Parties’ agreement to subordinate their liens and superpriority claims to the

Carve Out, and (c) the use of Cash Collateral consistent with the Approved Budget, the terms of

the DIP Loan Documents, and the terms of this Interim Order, each of the DIP Secured Parties are

entitled to receive (x) subject to entry of the Final Order, a waiver of any equities of the case

exceptions or claims under section 552(b) of the Bankruptcy Code and a waiver of unjust

enrichment and similar equitable relief as set forth below, and (y) subject to entry of the Final

Order, a waiver of the provisions of section 506(c) of the Bankruptcy Code.

               (ix)    Good Cause. Good cause has been shown for the entry of this Interim Order.

The relief requested in the Motion is necessary, essential, and appropriate and is in the best interest

of and will benefit the Debtors, their creditors, and their Estates, as its implementation will, among

other things, provide the Debtors with the necessary liquidity to (a) minimize disruption to the

Debtors’ businesses and on-going operations, (b) preserve and maximize the value of the Debtors’

Estates for the benefit of all the Debtors’ creditors, and (c) avoid immediate and irreparable harm

to the Debtors, their creditors, their businesses, their employees, and their assets. The terms of the



                                                - 11 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20     Page 41 of 115




DIP Facility are fair and reasonable, reflect the Debtors’ exercise of their business judgment, and

are supported by reasonably equivalent value and fair consideration. The DIP Facility is the

product of reasonable, arm’s length, good faith negotiations between the Debtors and the DIP

Secured Parties.

               (x)     Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rule 4001(c)(2). Any objections that were made (to the extent such

objections have not been withdrawn, waived, resolved, or settled) are hereby overruled on the

merits.

               Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing, and after due consideration and good cause appearing therefor;

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

Section 1.     Authorization and Conditions to Financing.

               1.1     Motion Granted. The Motion is granted on an interim basis to the extent

provided in this Interim Order. Any objections to the entry of this Interim Order that have not been

withdrawn, waived, resolved, or settled, and all reservations of rights included therein, are hereby

denied and overruled on the merits.

               1.2     Authorization of DIP Financing.

                       (a)    The Debtors are hereby authorized and empowered to immediately

borrow, incur, and guarantee (as applicable), DIP Loans, pursuant to the terms and conditions of

the DIP Loan Documents, in an aggregate principal amount not to exceed $3,250,000, with the

Initial DIP Loan to be made upon entry of this Interim Order and satisfaction of other conditions

set forth in the DIP Loan Documents, with the remaining DIP Loans to be advanced in accordance

with the DIP Loan Documents and consistent with the applicable Approved Budget and the DIP

Loan Documents.

                                               - 12 -
             Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 42 of 115




                      (b)     The Debtors are hereby authorized to (i) borrow under the DIP

Facility during the Interim Financing Period (as defined below) in accordance with, and for the

purposes permitted by, the DIP Loan Documents (including the Interim Order), and (ii) pay all

interest, costs, fees, and other amounts and obligations accrued or accruing under the DIP Loan

Documents, all pursuant to the terms and conditions of this Interim Order and the other DIP Loan

Documents, in each case during the period commencing on the date of this Interim Order through

and including the entry of the Final Order (the “Interim Financing Period”). The Initial Budget is

hereby approved in all respects. The Debtors shall use the proceeds of the DIP Facility solely in a

manner consistent with the Approved Budget and the terms and conditions of the DIP Loan

Documents (including this Interim Order).

               1.3    Financing Documents.

                      (a)     Authorization. The Debtors are hereby authorized and directed to

enter into, execute, deliver, and perform all obligations under the DIP Loan Documents. No

obligation, payment, transfer, or grant of security hereunder or under the other DIP Loan

Documents shall be stayed, restrained, voidable, avoidable, or recoverable under the Bankruptcy

Code or under any applicable state, federal, or foreign law (including, without limitation, under

chapter 5 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,

Uniform Fraudulent Conveyance Act, or similar statute or common law), or be subject to any

defense, reduction, setoff, counterclaim, recoupment, offset, recharacterization, subordination

(whether equitable, contractual or otherwise), cross-claims, or any other challenge under the

Bankruptcy Code or any applicable law, rule, or regulation by any person or entity.

                      (b)     Approval; Evidence of Borrowing Arrangements. All             terms,

conditions, and covenants set forth in the DIP Loan Documents are approved. All such terms,



                                              - 13 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 43 of 115




conditions, and covenants shall be sufficient and conclusive evidence of (i) the borrowing

arrangements by and among the Debtors, the DIP Obligors, and the DIP Secured Parties, and

(ii) the Debtors’ assumption and adoption of, and agreement to comply with, all the terms,

conditions, and covenants of this Interim Order and the other DIP Loan Documents for all

purposes, including, without limitation, to the extent applicable, the payment of all DIP

Obligations arising thereunder, including, without limitation, all principal, interest, fees, and other

expenses, including, without limitation, all of each DIP Secured Parties’ closing, arranger, and

administrative fees, consultant fees, professional fees, attorney’s fees and legal expenses, as more

fully set forth in the DIP Loan Documents. Upon effectiveness thereof, the DIP Loan Documents

shall evidence the DIP Obligations, which DIP Loan Documents and DIP Obligations shall be

valid, binding, and enforceable against the Debtors, their Estates, and any successors thereto,

including, without limitation, any trustee appointed in the Case or any case under chapter 7 of the

Bankruptcy Code upon the conversion of this Case (collectively, the “Successor Cases”), and their

creditors and other parties-in-interest, in each case, in accordance with the terms of this Interim

Order and the other DIP Loan Documents.

                       (c)     Payment of DIP Fees and Other Expenses. Any and all fees and

expenses payable pursuant to the DIP Loan Documents (collectively, any and all such fees and

expenses, the “DIP Fees”) are hereby approved and the Debtors are hereby authorized and directed

to pay, in cash and on a current basis, all reasonable and documented out-of-pocket costs,

disbursements, and expenses of the DIP Secured Parties incurred at any time, as provided by the

DIP Loan Documents (including this Interim Order) in accordance with Section 4.13 hereof. The

DIP Fees shall not be subject to any offset, defense, claim, counterclaim, or diminution of any

type, kind, or nature whatsoever.



                                                - 14 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 44 of 115




                       (d)     Amendments to DIP Loan Documents. Subject to the terms and

conditions of the applicable DIP Loan Documents, the Debtors and the applicable DIP Secured

Parties may make amendments, modifications, or supplements to any DIP Loan Document, and

the DIP Secured Parties may waive any provisions in the DIP Loan Documents, without further

approval of the Court; provided that any amendments, modifications, or supplements to any DIP

Loan Documents that operate to increase the aggregate commitments, the rate of interest payable

thereunder, or existing fees or add new fees thereunder (excluding, for the avoidance of doubt, any

amendment, consent or waiver fee) other than as currently provided in the DIP Loan Documents

(the “Material DIP Amendment”), shall be filed with the Court, and the Debtors shall provide prior

written notice of the Material DIP Amendment to (i) counsel to the DIP Secured Parties and their

counsel, (ii) the 20 Largest Unsecured Creditors, and (iii) the U.S. Trustee; provided that the

consent of the foregoing parties will not be necessary to effectuate any such amendment,

modification, or supplement, except that any Material DIP Amendment that is subject to a timely

and unresolved objection must be approved by the Court. For the avoidance of doubt, the Debtors

must receive written consent as to any Material DIP Amendment prior to filing notice thereof with

the Court from the applicable DIP Secured Parties.

               1.4     Indemnification. The Debtors are authorized to indemnify and hold

harmless each DIP Secured Party, and, solely in their capacities as such, each of their respective

successors, assigns, affiliates, parents, subsidiaries, partners, controlling persons, representatives,

agents, attorneys, advisors, financial advisors, consultants, professionals, officers, directors,

members, managers, shareholders and employees, past, present and future, and their respective

heirs, predecessors, successors and assigns, in accordance with, and subject to, the DIP Loan

Documents, which indemnification is hereby authorized and approved.



                                                - 15 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 45 of 115




Section 2.     Postpetition Lien; Superpriority Administrative Claim Status.

               2.1     Postpetition Lien.

                       (a)     Postpetition DIP Lien Granting.         To secure performance and

payment when due (whether at the stated maturity, by acceleration or otherwise) of any and all

DIP Obligations of the Debtors to the DIP Secured Parties of whatever kind, nature, or description,

whether absolute or contingent, now existing or hereafter arising, the DIP Secured Parties, for the

benefit of themselves and the DIP Secured Parties, shall have and are hereby granted, effective as

of the Petition Date, continuing, valid, binding, enforceable, non-avoidable, and automatically and

properly perfected security interests in and liens (such security interests and liens, the “DIP Liens”)

in and upon all DIP Collateral.

                       (b)     DIP Lien Priority in DIP Collateral. The DIP Liens on the DIP

Collateral securing the DIP Obligations shall have and are hereby granted (i) junior, perfected

security interests in and liens upon any assets of the DIP Obligors that are subject to valid,

enforceable and unavoidable security interests that were perfected as of the Petition Date or in

existence as of the Petition Date and perfected subsequently as permitted by section 546(b) of the

Bankruptcy Code and (ii) superpriority perfected security interests in and liens upon all property

and assets of the DIP Obligors as of now or hereafter arising or acquired that are not otherwise

subject to valid, perfected, enforceable, and unavoidable security interests.

                       (c)     Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the priority, perfection, and validity of the DIP Liens, and the other

security interests granted herein, effective as of the Petition Date, without any further act and

without regard to any other federal, state, or local requirements or law requiring notice, filing,

registration, recording, or possession of the DIP Collateral, or other act to validate or perfect such



                                                - 16 -
             Case 20-13103-BLS          Doc 12      Filed 12/14/20      Page 46 of 115




security interest or lien, including, without limitation, control agreements with any financial

institution(s) party to a control agreement or other depository account consisting of DIP Collateral,

or requirement to register liens on any certificates of title (a “Perfection Act”). Notwithstanding

the foregoing, if the DIP Secured Parties, as applicable, shall, in their sole discretion, elect for any

reason to file, record, or otherwise effectuate any Perfection Act, then such DIP Secured Parties

are authorized to perform such act, and the Debtors and DIP Guarantors are authorized and directed

to perform such act to the extent necessary or appropriate to give effect to the terms of the DIP

Loan Documents, which act or acts shall be deemed to have been accomplished as of the date and

time of entry of this Interim Order notwithstanding the date and time actually accomplished, and,

in such event, the subject filing or recording office is authorized to accept, file, or record any

document in regard to such act in accordance with applicable law. The DIP Secured Parties, as

applicable, may choose to file, record, or present a certified copy of this Interim Order in the same

manner as a Perfection Act, which shall be tantamount to a Perfection Act, and, in such event, the

subject filing or recording office is authorized to accept, file, or record such certified copy of this

Interim Order in accordance with applicable law. Should any DIP Secured Parties, as applicable,

so choose and attempt to file, record, or perform a Perfection Act, no defect or failure in connection

with such attempt shall in any way limit, waive, or alter the validity, enforceability, attachment,

priority, or perfection of the postpetition liens and security interests granted herein by virtue of the

entry of this Interim Order.

                       (d)     To the extent that any applicable non-bankruptcy law otherwise

would restrict the granting, scope, enforceability, attachment, or perfection of any liens and

security interests granted and created by this Interim Order or otherwise would impose filing or

registration requirements with respect to such liens and security interests, such law is hereby



                                                 - 17 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 47 of 115




preempted to the maximum extent permitted by the Bankruptcy Code, applicable federal or foreign

law, and the judicial power and authority of this Court; provided, however, that nothing herein

shall excuse the Debtors from payment of any local fees, if any, required in connection with such

liens. By virtue of the terms of this Interim Order, to the extent that any DIP Secured Party has

filed Uniform Commercial Code financing statements, mortgages, deeds of trust, or other security

or perfection documents under the names of any of the Debtors (including any DIP Guarantor),

such filings shall be deemed to properly perfect its liens and security interests granted and

confirmed by this Interim Order without further action.

                       (e)     Except as provided in Section 2.3 herein, the DIP Liens and the DIP

Superpriority Claims (i) shall not be made subject to or pari passu with (A) any lien, security

interest, or claim heretofore or hereinafter granted in this Case or any Successor Cases and shall

be valid and enforceable against the Debtors, their Estates, any trustee, or any other estate

representative appointed or elected in this Case or any Successor Cases and/or upon the dismissal

of this Case or any Successor Cases; (B) any lien that is avoided and preserved for the benefit of

the Debtors and their Estates under section 551 of the Bankruptcy Code or otherwise; and (C) any

intercompany or affiliate lien or claim and (ii) shall not be subject to sections 510, 549, 550, or

551 of the Bankruptcy Code.

               2.2     Superpriority Administrative Expenses.

                       (a)     DIP Loans. Subject to the Carve Out, all DIP Obligations now

existing or hereafter arising pursuant to this Interim Order, the other DIP Loan Documents, or

otherwise, the DIP Secured Parties, for the benefit of themselves and the DIP Secured Parties, are

granted an allowed superpriority administrative expense claim pursuant to section 364(c)(1) of the

Bankruptcy Code, having priority in right of payment over any and all other obligations, liabilities,



                                               - 18 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20     Page 48 of 115




and indebtedness of the Debtors, whether now in existence or hereafter incurred by the Debtors,

and over any and all administrative expenses or priority claims of the kind specified in, or ordered

pursuant to, inter alia, sections 105, 326, 328, 330, 331, 364(c)(1), 503(b), 507(a), 507(b), 546(c),

1113, or 1114 of the Bankruptcy Code, whether or not such expenses or claims may become

secured by a judgment lien or other non-consensual lien, levy, or attachment, which allowed

superpriority administrative claim shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof (including, subject to entry of the

Final Order, proceeds of Avoidance Actions) (such superpriority administrative expense claim, the

“DIP Superpriority Claims”).

               2.3     Carve Out Provisions.

                       (a)     For purposes of this Interim Order, “Carve Out” shall mean the sum

of: (i) all fees required to be paid to the Clerk of the Court and to the U.S. Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate; (ii) all reasonable

fees and expenses incurred by a trustee under section 1183 of the Bankruptcy Code (the “Standing

Trustee”); (iii) solely upon conversion of this Case to cases under chapter 7, all reasonable fees

and expenses up to $50,000.00 incurred by a trustee under section 726(b) of the Bankruptcy Code

(the “Chapter 7 Trustee Carve-Out”), which amount may be modified in connection with the Final

Hearing; (iv) to the extent allowed at any time, whether by interim order, procedural order, or

otherwise, all unpaid fees, costs, disbursements and expenses (the “Allowed Professional Fees”)

incurred or earned by persons or firms retained by the Debtors pursuant to sections 327, 328, or

363 of the Bankruptcy Code (the “Professional Persons”) at any time before or on the first business

day following delivery by the DIP Secured Parties of a Carve Out Trigger Notice (as defined

below), whether allowed by the Court prior to, on or after delivery of a Carve Out Trigger Notice



                                                - 19 -
             Case 20-13103-BLS         Doc 12    Filed 12/14/20     Page 49 of 115




(the amounts in (i)–(iv), collectively, the “Pre-Trigger Carve Out Cap”); and (v) Allowed

Professional Fees of Professional Persons in an aggregate amount not to exceed $200,000.00

incurred after the first business day following delivery by the DIP Secured Parties of the Carve

Out Trigger Notice to the Carve Out Trigger Notice Parties (as defined below) (such date, the

“Trigger Date”), to the extent allowed at any time, whether by interim order, procedural order, or

otherwise (the amounts set forth in this clause (v) being the “Post-Carve Out Trigger Notice Cap”

and such amounts set forth in clauses (i) through (v), the “Carve Out Cap”); provided that nothing

herein shall be construed to impair any party’s ability to object to court approval of the fees,

expenses, reimbursement of expenses or compensation of any Professional Person. On a weekly

basis, budgeted fees, costs and expenses of professionals retained by the Debtors and the Standing

Trustee shall be funded into an escrow account with Young Conaway Stargatt & Taylor, LLP (the

“Professional Fee Reserve”).      Amounts funded into the Professional Fee Reserve shall be

considered used by the Debtors at such time as they are deposited into the Professional Fee Reserve

account for distribution to professionals in accordance with orders of the Bankruptcy Court. Any

amounts remaining in the Professional Fee Reserve account on the effective date of a chapter 11

plan of the Debtors’ shall be applied and funded to any professional fee reserves established as a

part of such chapter 11 plan.

                      (b)       For purposes of the foregoing, “Carve Out Trigger Notice” shall

mean a written notice delivered by email by the DIP Secured Parties to the Debtors, their lead

restructuring counsel, the Standing Trustee, and the U.S. Trustee (collectively, the “Carve Out

Trigger Notice Parties”), which notice shall be delivered upon the expiration of the Remedies

Notice Period (as defined below), and shall describe in reasonable detail such Event of Default (as

defined in the DIP Term Sheet) that is alleged to have occurred and to be continuing at the end of



                                              - 20 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 50 of 115




such Remedies Notice Period and stating that the Post-Carve Out Trigger Notice Cap has been

invoked.

                       (c)     On the Trigger Date, the Carve Out Trigger Notice shall constitute

a demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

generated by the Debtors to fund the Carve Out Account (as defined below) up to the Carve Out

Cap.

                       (d)     Upon delivery of a Carve Out Trigger Notice, and prior to the

payment to any DIP Secured Party on account of any adequate protection or otherwise, the Debtors

shall be required to deposit, in a segregated account not subject to the control of the DIP Secured

Parties (the “Carve Out Account”), in an amount equal to the Carve Out Cap, (i) cash available on

the Termination Declaration Date (as defined below) and (ii) available cash from time to time after

the Termination Declaration Date after giving effect to the cash contributions under clause

(i) above. The funds on deposit in the Carve Out Account shall only be available to satisfy the

obligations set forth in the definition of Carve Out. The DIP Secured Parties shall have a security

interest upon any residual amount in the Carve Out Account available following satisfaction in

cash in full of all obligations benefiting from the Carve Out as further described in clause (e)

below. Notwithstanding the foregoing, so long as a Carve Out Trigger Notice has not been issued,

the Debtors shall be permitted to pay fees to the Professional Persons and reimburse expenses

incurred by Professional Persons and that are allowed or authorized by the Court and payable under

sections 328, 330, 331, and 1103 of the Bankruptcy Code and compensation procedures approved

by the Court, as the same may be due and payable, it being understood that the Pre-Trigger Carve

Out Cap shall be reduced by actual payments of Allowed Professional Fees included in the

Pre-Trigger Carve Out Cap made after the Termination Declaration Date. Any payment or



                                               - 21 -
             Case 20-13103-BLS           Doc 12     Filed 12/14/20      Page 51 of 115




reimbursement made on or after the occurrence of the Termination Declaration Date in respect of

any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar- for-dollar

basis. Any funding of the Carve Out by the DIP Secured Parties shall be added to, and made a part

of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the

protections granted under this Interim Order, the other DIP Loan Documents, the Bankruptcy

Code, and applicable law.

                        (e)     All funds in the Carve Out Account shall be used first to pay all

obligations set forth in clauses (i) through (iv) of the definition of Carve Out, until paid in full, and

then the obligations set forth in clause (v) thereof.

                        (f)     No portion of the Carve Out, any Cash Collateral, or proceeds of the

DIP Facility or DIP Collateral may be used for or in connection with (i) preventing, hindering, or

delaying any of the DIP Secured Parties’ enforcement or realization upon the DIP Collateral

following the expiration of the Remedies Notice Period, (ii) using or seeking to use Cash Collateral

or selling or otherwise disposing of DIP Collateral in a manner not permitted by the DIP Loan

Documents, or (iii) incurring any indebtedness other than under the DIP Facility or on account of

the Standing Trustee performing its duties under section 1183 of the Bankruptcy Code, as

otherwise permitted by the DIP Loan Documents or as authorized by the Court.

Section 3.      Default; Waivers; Rights and Remedies; Relief from Stay.

                3.1     Events of Default. The occurrence of (a) any “Event of Default” as that term

is defined in the DIP Loan Documents, (b) any failure to meet or satisfy any Milestone as defined

in, and in accordance with, the DIP Loan Documents, (c) the Maturity Date under the DIP Loan

Documents, or (d) any material violation, breach, or default by the Debtors with respect to any of

their obligations under this Interim Order or any other DIP Loan Document, shall constitute a “DIP



                                                 - 22 -
             Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 52 of 115




Termination Event” hereunder unless waived in writing by the DIP Secured Parties in accordance

with the DIP Loan Documents.

               3.2    Debtors’ Waivers.

                      (a)     Prior to the indefeasible payment in full or otherwise acceptable

satisfaction of all DIP Obligations, any request by the Debtors with respect to the following shall

also constitute a DIP Termination Event: (i) to obtain postpetition loans or other financial

accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy Code that does not

provide for the repayment in full of the DIP Obligations, other than as provided in this Interim

Order or as may be otherwise permitted pursuant to the DIP Loan Documents; (ii) to challenge the

application of any payments authorized by this Interim Order pursuant to section 506(b) of the

Bankruptcy Code; (iii) to file a motion seeking approval of any sale or restructuring transaction

other than as permitted under the DIP Loan Documents; (iv) to propose or support any challenge

by any party in interest to seek to limit or prevent the DIP Secured Parties from exercising their

right to credit bid the DIP Obligations in full in connection with the sale of any assets of the

Debtors; or (v) to seek relief under the Bankruptcy Code, including, without limitation, under

section 105 of the Bankruptcy Code, to the extent any such relief would restrict or impair (A) the

rights and remedies of the DIP Secured Parties against the Debtors as provided in this Interim

Order or any of the DIP Loan Documents or (B) the exercise of such rights or remedies by any of

the DIP Secured Parties against the Debtors in accordance with the DIP Loan Documents

(including this Interim Order); provided, however, that the DIP Secured Parties may otherwise

consent in writing, but no such consent shall be implied from any other action, inaction, or

acquiescence by any DIP Secured Party.




                                              - 23 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20     Page 53 of 115




                       (b)     It shall also be a DIP Termination Event under the DIP Facility if,

prior to the indefeasible payment in full of such DIP Facility, the Debtors propose or support any

chapter 11 plan or sale of all or substantially all of the Debtors’ assets, or order confirming such

plan or approving such sale, that is not conditioned upon the indefeasible payment of the DIP

Obligations (other than indemnities then due and payable) in full in cash and the payment of the

Debtors’ obligations with respect to the adequate protection hereunder, in full in cash, within a

commercially reasonable period of time, and in any event no later than the effective date of such

chapter 11 plan or sale, without the written consent of the DIP Secured Parties.

               3.3     [Reserved].

               3.4     Rights and Remedies upon a DIP Termination Event. During the period

covered by this Interim Order, after five (5) business days following the delivery of a written notice

of the occurrence of and during the continuance of a DIP Termination Event (the “Remedies Notice

Period”) and subject to any cure provision provided in the DIP Loan Documents, the DIP Secured

Parties shall be entitled to independently take any act or exercise any right or remedy as provided

in this Interim Order or any other DIP Loan Document, as applicable, including, without limitation,

(a) declare all DIP Obligations owing under the DIP Loan Documents to be immediately due and

payable, (b) terminate, reduce, or restrict any commitment to extend additional credit to the

Debtors to the extent any such commitment remains, (c) terminate the DIP Facility and any DIP

Loan Document as to any future liability or obligation of the DIP Secured Parties, but without

affecting any of the DIP Obligations or the DIP Liens securing the DIP Obligations, (d) terminate

and/or revoke the Debtors’ right, if any, under this Interim Order and the other DIP Loan

Documents to use any Cash Collateral and all authority to use Cash Collateral shall cease, and/or

(e) invoke the right to charge interest at the default rate under the DIP Loan Documents nunc pro



                                                - 24 -
              Case 20-13103-BLS           Doc 12     Filed 12/14/20       Page 54 of 115




tunc to the date of such Event of Default. For the avoidance of doubt, notwithstanding the

foregoing, (x) during the Remedies Notice Period, the Debtors may use Cash Collateral in amounts

that the Debtors have determined in good faith are necessary to the preservation of the Debtors

and their Estates solely in accordance with the Approved Budget, or that have otherwise been

approved in advance in writing by the applicable DIP Secured Parties, and (y) notwithstanding

anything herein, the obligations of the DIP Secured Parties to advance DIP Loans is subject to the

satisfaction or waiver by the DIP Secured Parties in their sole and absolute discretion of the

conditions set forth in the DIP Loan Documents (including, for the avoidance of doubt, that no

default or Event of Default has occurred and is continuing). Notwithstanding anything to the

contrary contained herein, the DIP Secured Parties can only enter upon a leased premises during

the continuation of a DIP Termination Event in accordance with (i) a separate written agreement

by and between the DIP Secured Parties and any applicable landlord, (ii) pre-existing rights of the

DIP Secured Parties and any applicable landlord under applicable non-bankruptcy law, or (iii)

entry of an order of this Court obtained by motion of the applicable DIP Secured Parties on such

notice to the applicable landlord as shall be required by this Court.

                3.5     Modification of Automatic Stay. The automatic stay provisions of section

362 of the Bankruptcy Code and any other restriction imposed by an order of the Court or

applicable law are hereby modified without further notice, application, or order of the Court to the

extent necessary to permit the DIP Secured Parties to perform any act authorized or permitted

under or by virtue of this Interim Order, the DIP Term Sheet, or the other DIP Loan Documents,

as applicable, including, without limitation, (a) to implement the postpetition financing

arrangements authorized by this Interim Order, (b) to take any act to create, validate, evidence,

attach or perfect any lien, security interest, right or claim in the DIP Collateral, (c) to assess, charge,



                                                  - 25 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 55 of 115




collect, advance, deduct and receive payments with respect to the DIP Obligations (or any portion

thereof), including, without limitation, all interests, fees, costs, and expenses permitted under any

of the DIP Loan Documents, and (d) upon expiration of the Remedies Notice Period, to take any

action and exercise all rights and remedies provided to it by this Interim Order, the other DIP Loan

Documents, or applicable law.

Section 4.     Other Rights and DIP Obligations.

               4.1     No Modification or Stay of this Interim Order. The DIP Secured Parties

have acted in good faith in connection with the DIP Facility and with this Interim Order, and their

reliance on this Interim Order is in good faith, and the DIP Secured Parties are entitled to the

protections of section 364(e) of the Bankruptcy Code.

               4.2     Rights of Access and Information. The Debtors shall provide the DIP

Secured Parties reasonable access and information as requested by the DIP Secured Parties.

               4.3     Power to Waive Rights; Duties to Third Parties.

                       (a)     Subject to the terms of the DIP Loan Documents, the DIP Secured

Parties shall have the right to waive any of the terms, rights, and remedies provided or

acknowledged in this Interim Order that are in favor of the DIP Secured Parties (the “DIP Lender

Rights”), and shall have no obligation or duty to any other party with respect to the exercise or

enforcement, or failure to exercise or enforce, any DIP Lender Rights. Any waiver by the DIP

Secured Parties of any DIP Lender Rights shall not be nor shall it constitute a continuing waiver

unless otherwise expressly provided therein. Any delay in or failure to exercise or enforce any DIP

Lender Right shall neither constitute a waiver of such DIP Lender Right, subject the DIP Secured

Parties to any liability to any other party, nor cause or enable any party other than the Debtors to




                                               - 26 -
             Case 20-13103-BLS           Doc 12   Filed 12/14/20     Page 56 of 115




rely upon or in any way seek to assert as a defense to any obligation owed by the Debtors to any

DIP Secured Party.

               4.4       No Unauthorized Disposition of Collateral; Use of Cash Collateral. The

Debtors shall not sell, transfer, lease, encumber, use, or otherwise dispose of any portion of the

DIP Collateral (including inventory and Cash Collateral), other than pursuant to the terms of this

Interim Order or as permitted by the DIP Loan Documents, and the Debtors are authorized to use

Cash Collateral in a manner consistent with this Interim Order, the Approved Budget and the other

DIP Loan Documents (including the permitted variances and exclusions to the Approved Budget

permitted thereunder).

               4.5       No Waiver. The failure of the DIP Secured Parties to seek relief or

otherwise exercise their rights and remedies under the DIP Loan Documents, the DIP Facility, or

the Interim Order, as applicable, shall not constitute a waiver of any of the DIP Secured Parties’

rights hereunder, thereunder, or otherwise. Notwithstanding anything herein, the entry of this

Interim Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

or otherwise impair the rights of the DIP Secured Parties under the Bankruptcy Code or under non-

bankruptcy law, including, without limitation, the rights of the DIP Secured Parties to: (a) request

conversion of the Case to a case under chapter 7, dismissal of the Case, or the appointment of a

trustee in the Case; (b) propose, subject to the provisions of section 1121 of the Bankruptcy Code,

a plan; or (c) exercise any of the rights, claims, or privileges (whether legal, equitable, or

otherwise) of the DIP Secured Parties.

               4.6       Maintenance of Collateral. Unless the DIP Secured Parties otherwise

consent in writing, until (a) the indefeasible payment in full or otherwise acceptable satisfaction

of all DIP Obligations and (b) the termination of the DIP Secured Parties’ obligations to extend



                                               - 27 -
             Case 20-13103-BLS           Doc 12    Filed 12/14/20      Page 57 of 115




credit under the DIP Facility, the Debtors shall comply with the covenants contained in the DIP

Loan Documents regarding the maintenance and insurance of the DIP Collateral. Upon entry of

this Interim Order and to the fullest extent provided by applicable law, the DIP Secured Parties

(on behalf of the DIP Secured Parties) shall be, and shall be deemed to be, without any further

action or notice, named as additional insured and loss payees on each insurance policy maintained

by the Debtors that in any way relates to the DIP Collateral.

               4.7     Reservation of Rights. The terms, conditions, and provisions of this Interim

Order are in addition to and without prejudice to the rights of each DIP Secured Party to pursue

any and all rights and remedies under the Bankruptcy Code, the other DIP Loan Documents, or

any other applicable agreement or law, including, without limitation, rights to seek adequate

protection and/or additional or different adequate protection, to seek relief from the automatic stay,

to seek an injunction, to oppose any request for use of Cash Collateral or granting of any interest

in the DIP Collateral, as applicable, or priority in favor of any other party, to object to any sale of

assets, and to object to applications for allowance and/or payment of compensation of

professionals or other parties seeking compensation or reimbursement from the Estates.

               4.8     Binding Effect.

                       (a)     All of the provisions of this Interim Order and the other DIP Loan

Documents, the DIP Obligations, all liens, and claims granted hereunder in favor of each of the

DIP Secured Parties, and any and all rights, remedies, privileges, immunities and benefits in favor

of the DIP Secured Parties set forth herein, including, without limitation, the parties’

acknowledgements, stipulations, and agreements in Section D of this Interim Order (without each

of which the DIP Secured Parties would not have entered into or provided funds under the DIP

Loan Documents provided or acknowledged in this Interim Order, and any actions taken pursuant



                                                - 28 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20     Page 58 of 115




thereto, shall be effective and enforceable as of the Petition Date immediately upon entry of this

Interim Order and not subject to any stay of execution or effectiveness (all of which are hereby

waived), notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, and 9024, or any

other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, shall continue in

full force and effect, and shall survive entry of any other order or action, including, without

limitation, any order which may be entered confirming any chapter 11 plan providing for the

refinancing, repayment, or replacement of the DIP Obligations, converting the Case to any other

chapter under the Bankruptcy Code, dismissing the Case, approving any sale of any or all of the

DIP Collateral, or vacating, terminating, reconsidering, revoking, or otherwise modifying this

Interim Order or any provision hereof; provided that in the event the Final Order is entered, the

terms and conditions of such Final Order shall control over this Interim Order; provided, further,

that such Final Order must affirm each of the provisions, protections, grants, statements,

stipulations, and agreements in this Interim Order in order for such provisions, protections, grants,

statements, stipulations, and agreements to remain in effect after entry of the Final Order.

                       (b)     No order dismissing the Case under section 1112 or otherwise may

impair the DIP Superpriority Claim, and the DIP Secured Parties’ liens on and security interests

in the DIP Collateral, respectively, and all other claims, liens, adequate protections, and other

rights granted pursuant to the terms of this Interim Order, which shall continue in full force and

effect notwithstanding such dismissal until the DIP Obligations are indefeasibly paid and satisfied

in full or each of the DIP Secured Parties has otherwise agreed to alternate treatment in writing

and such alternate treatment has been consummated. Notwithstanding any such dismissal, this

Court shall retain jurisdiction for the purposes of enforcing all such claims, liens, protections, and

rights referenced in this paragraph and otherwise in this Interim Order.



                                                - 29 -
             Case 20-13103-BLS          Doc 12      Filed 12/14/20      Page 59 of 115




                       (c)     Except as set forth in this Interim Order, in the event the Court

modifies, reverses, vacates, or stays any of the provisions of this Interim Order or any of the other

DIP Loan Documents following a Final Hearing, such modifications, reversals, vacatur, or stays

shall not affect the (i) validity, priority, or enforceability of any DIP Obligations incurred prior to

the actual receipt of written notice by the DIP Secured Parties, of the effective date of such

modification, reversal, vacatur, or stay, (ii) validity, priority, or enforceability of the DIP Liens or

the DIP Superpriority Claims, or (iii) rights or priorities of any DIP Secured Parties pursuant to

this Interim Order with respect to the DIP Collateral or any portion of the DIP Obligations.

                       (d)     This Interim Order shall be binding upon the Debtors, all parties in

interest in the Case, and their respective successors and assigns, including, without limitation,

(i) any Standing Trustee or any other trustee or other fiduciary appointed in the Case or any

Successor Case and (ii) any liquidator, receiver, administrator, or similar such person or entity

appointed in any jurisdiction or under any applicable law. This Interim Order shall also inure to

the benefit of the Debtors, the DIP Secured Parties, and each of their respective successors and

assigns.

               4.9     Discharge. The DIP Obligations shall not be discharged by the entry of an

order confirming any plan of reorganization in the Case, notwithstanding the provisions of section

1141(d) of the Bankruptcy Code, unless the DIP Obligations have been indefeasibly paid in full in

cash, on or before the effective date of such confirmed plan of reorganization, or each of the DIP

Secured Parties has otherwise agreed in writing.

               4.10    Section 506(c) Waiver. Subject to entry of the Final Order, no costs or

expenses of administration which have been or may be incurred in this Case at any time (including,

without limitation, any costs and expenses incurred in connection with the preservation, protection,



                                                 - 30 -
              Case 20-13103-BLS        Doc 12     Filed 12/14/20     Page 60 of 115




or enhancement of value by the DIP Secured Parties upon the DIP Collateral) shall be charged

against any of the DIP Secured Parties, the DIP Obligations, or the DIP Collateral pursuant to

sections 105 or 506(c) of the Bankruptcy Code or otherwise without the prior express written

consent of the affected DIP Secured Parties, in their sole discretion, and no such consent shall be

implied, directly or indirectly, from any other action, inaction, or acquiescence by any such agents

or creditors (including, without limitation, consent to the Carve Out or the approval of any budget

hereunder).

               4.11    Section 552(b) Waiver. Subject to entry of the Final Order, the Debtors have

agreed as a condition to obtaining financing under the DIP Facility and using Cash Collateral that

the “equities of the case” exception under section 552(b) of the Bankruptcy Code shall not apply

to the DIP Secured Parties and the DIP Obligations.

               4.12    No Marshaling/Application of Proceeds. Subject to entry of the Final Order,

in no event shall the DIP Secured Parties be subject to the equitable doctrine of “marshaling” or

any similar doctrine with respect to the DIP Collateral, and all proceeds shall be received and

applied in accordance with the DIP Loan Documents.

               4.13    Payment of DIP Secured Parties’ Fees and Expenses.

                       (a)    The Debtors shall pay (i) the reasonable and documented fees and

expenses reimbursable under the DIP Facility, the DIP Term Sheet, or the other DIP Loan

Documents, as applicable, whether incurred before or after the Petition Date and (ii) all reasonable

and documented out-of-pocket costs and expenses of the DIP Secured Parties including, without

limitation, reasonable and documented fees and disbursements of counsel in connection with the

enforcement or preservation of any rights under the DIP Facility, the DIP Term Sheet, or the other

DIP Loan Documents (collectively, the “DIP Fees and Expenses”). Upon entry of this Interim



                                               - 31 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 61 of 115




Order, the Debtors shall immediately pay, and the DIP Secured Parties are hereby authorized to

immediately make an advance under the DIP Loan Documents to immediately pay, all accrued

and unpaid DIP Fees and Expenses incurred prepetition.

                       (b)     With respect to DIP Fees and Expenses incurred postpetition,

professionals for the DIP Secured Parties shall deliver an invoice in summary form (which shall

not be required to include time entry detail and may be redacted for privileged information) to the

Debtors and the U.S. Trustee, and the Standing Trustee, with a copy of such invoices delivered

simultaneously to the DIP Secured Parties. If no written objection is received by 12:00 p.m.,

prevailing Eastern Time, on the date that is ten (10) business days after delivery of such invoice to

the Debtors, the U.S. Trustee, and the Standing Trustee, the Debtors shall promptly pay, and the

DIP Secured Parties are hereby authorized to make an advance under the DIP Loan Documents to

timely pay, such DIP Fees and Expenses. If an objection to a professional’s invoice is timely

received, the Debtors shall promptly pay, and the DIP Secured Parties are authorized to make an

advance under the DIP Loan Documents to timely pay, the undisputed amount of the invoice, and

this Court shall have jurisdiction to determine the disputed portion of such invoice if the parties

are unable to resolve the dispute consensually. Under no circumstances shall professionals for any

of the DIP Secured Parties be required to comply with the U.S. Trustee fee guidelines or otherwise

be required to file a fee or retention application with the Court. Payments of any amounts set forth

in this paragraph are not subject to recharacterization, avoidance, subordination, or disgorgement.

               4.14    Limits on Lender Liability.

                       (a)     In determining to make any loan under the DIP Loan Documents,

authorizing the use of Cash Collateral or in exercising any rights or remedies as and when

permitted pursuant to this Interim Order or the other DIP Loan Documents, the DIP Secured Parties



                                               - 32 -
             Case 20-13103-BLS          Doc 12      Filed 12/14/20      Page 62 of 115




shall not be deemed to (i) be in control of the operations of the Debtors or to be acting as a

“controlling person,” “responsible person,” or “owner or operator” with respect to the operation

or management of the Debtors, so long as such party’s actions do not constitute, within the meaning

of 42 U.S.C. § 9601(20)(F), actual participation in the management or operational affairs of a

facility owned or operated by the Debtors, or otherwise cause liability to arise to the federal or

state government or the status of responsible person or managing agent to exist under applicable

law (as such terms, or any similar terms, are used in the Internal Revenue Code, WARN Act

(subject to Final Order only), the United States Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or

state statute) or (ii) owe any fiduciary duty to any of the Debtors or their Estates. Furthermore,

nothing in this Interim Order shall in any way be construed or interpreted to impose or allow the

imposition upon any of the DIP Secured Parties of any liability for any claims arising from the

prepetition or postpetition activities of any of the Debtors and their respective affiliates (as defined

in section 101(2) of the Bankruptcy Code).

                        (b)     Nothing in this Interim Order or the other DIP Loan Documents

shall permit the Debtors to violate 28 U.S.C. § 959(b).

                        (c)     As to the United States, its agencies, departments, or agents, nothing

in this Interim Order or the other DIP Loan Documents shall discharge, release or otherwise

preclude any valid right of setoff or recoupment that any such entity may have.

                4.15    Release. Subject to entry of the Final Order, each of the Debtors, their

Estates, the Borrower, and the DIP Guarantors, on their own behalf and on behalf of each of their

past, present and future predecessors, successors, heirs, subsidiaries, and assigns, to the fullest

extent permitted by law, hereby forever, unconditionally, permanently, and irrevocably release,



                                                 - 33 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 63 of 115




discharge, and acquit each of the DIP Secured Parties, and each of their respective successors,

assigns, affiliates, parents, subsidiaries, partners, controlling persons, representatives, agents,

attorneys, advisors, financial advisors, consultants, professionals, officers, directors, members,

managers, shareholders, and employees, past, present and future, and their respective heirs,

predecessors, successors and assigns solely in their capacities as DIP Lenders (collectively, the

“Released Parties”) of and from any and all claims, controversies, disputes, liabilities, obligations,

demands, damages, expenses (including, without limitation, attorneys’ fees), debts, liens, actions,

and causes of action of any and every nature whatsoever, whether arising in law or otherwise, and

whether known or unknown, matured or contingent, including, without limitation, (a) any so-called

“lender liability” or equitable subordination claims or defenses, (b) any and all “claims” (as defined

in the Bankruptcy Code) and causes of action arising under the Bankruptcy Code, and (c) any and

all offsets, defenses, claims, counterclaims, set off rights, objections, challenges, causes of action,

and/or choses in action of any kind or nature whatsoever, whether arising at law or in equity,

including any recharacterization, recoupment, subordination, avoidance, or other claim or cause

of action arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under

any other similar provisions of applicable state, federal, or foreign law, including, without

limitation, any right to assert any disgorgement or recovery, in each case, with respect to the extent,

amount, validity, enforceability, priority, security, and perfection of any of the DIP Obligations,

the DIP Loan Documents, or the DIP Liens, and further waive and release any defense, right of

counterclaim, right of setoff, or deduction to the payment of the DIP Obligations that the Debtors

now have or may claim to have against the Released Parties, arising under, in connection with,

based upon, or related to any and all acts, omissions, conduct undertaken, or events occurring prior

to entry of the Final Order.



                                                - 34 -
             Case 20-13103-BLS          Doc 12        Filed 12/14/20   Page 64 of 115




                4.16    Survival. The provisions of this Interim Order, the validity, priority, and

enforceability of the DIP Liens, the DIP Superpriority Claims, and any actions taken pursuant

hereto shall survive, and shall not be modified, impaired or discharged by, entry of any order that

may be entered (a) confirming any plan of reorganization in this Case, (b) converting this Case to

a case under chapter 7 of the Bankruptcy Code, (c) dismissing this Case, (d) approving the sale of

any DIP Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent

permitted by the DIP Loan Documents), or (e) pursuant to which the Court abstains from hearing

this Case. The terms and provisions of this Interim Order, including the claims, liens, security

interests, and other protections (as applicable) granted to the DIP Secured Parties pursuant to this

Interim Order, notwithstanding the entry of any such order, shall continue in this Case, following

dismissal of this Case or any Successor Cases, and shall maintain their priority as provided by this

Interim Order until (i) in respect of the DIP Facility, all of the DIP Obligations, pursuant to the

DIP Loan Documents (including this Interim Order), have been indefeasibly paid in full in cash

(such payment being without prejudice to any terms of provisions contained in the DIP Facility

which survive such discharge by their terms) and all commitments to extend credit under the DIP

Facility are terminated or each of the DIP Secured Parties has otherwise agreed in writing and such

alternate treatment has been consummated.

                4.17    No Third Party Rights. Except as specifically provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity holders,

or any direct, indirect, or incidental beneficiary.

                4.18    No Avoidance. No obligations incurred or payments or other transfers made

by or on behalf of the Debtors on account of the DIP Facility shall be avoidable or recoverable




                                                 - 35 -
             Case 20-13103-BLS          Doc 12     Filed 12/14/20      Page 65 of 115




from the DIP Secured Parties under any section of the Bankruptcy Code or any other federal, state,

or other applicable law.

               4.19    Reliance on Order. All postpetition advances under the DIP Loan

Documents are made in reliance on this Interim Order.

               4.20    Payments Free and Clear. Any and all payments or proceeds remitted to the

DIP Secured Parties shall, subject to the terms of this Section 4.20, be irrevocable, received free

and clear of any claims, charge, assessment, or other liability, including, without limitation, any

such claim or charge arising out of or based on, directly or indirectly, section 506(c) of the

Bankruptcy Code or section 552(b) of the Bankruptcy Code, whether asserted or assessed by,

through or on behalf of the Debtors, and in the case of payments made or proceeds remitted after

the delivery of a Trigger Notice, subject to the Carve Out in all respects.

               4.21    Limited Effect. In the event of a conflict between the terms and provisions

of any of the DIP Loan Documents (including this Interim Order), the terms and provisions of this

Interim Order shall govern.

               4.22    Headings. Section headings used herein are for convenience only and are

not to affect the construction of or to be taken into consideration in interpreting this Interim Order.

               4.23    Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and

6004, in each case to the extent applicable, are satisfied by the contents of the Motion.

               4.24    General Authorization. The Debtors and the DIP Secured Parties are

authorized to take any and all actions necessary to effectuate the relief granted in this Interim

Order.




                                                - 36 -
             Case 20-13103-BLS         Doc 12     Filed 12/14/20      Page 66 of 115




               4.25    Retention of Exclusive Jurisdiction. This Court shall retain exclusive

jurisdiction and power with respect to all matters arising from or related to the implementation or

interpretation of this Interim Order, the DIP Term Sheet, and the other DIP Loan Documents.

               4.26    No Implied Modification of Approved Budget. For the avoidance of doubt,

any order of this Court authorizing the Debtors to make certain payments shall not be construed

as authorization for the Debtors to make any payments inconsistent with the Approved Budget and

the Approved Budget shall control in all respects.

               4.27    Final Hearing and Response Dates. The Final Hearing on the Motion

pursuant to Bankruptcy Rule 4001(c)(2) is set for ______________ __, 2021 at __:__ a.m./p.m.

(prevailing Eastern Time). The Debtors shall promptly mail copies of this Interim Order to the

Notice Parties, and to any other party that has filed a request for notices with this Court. The

Debtors may serve the Motion and the Interim Order without the exhibits attached thereto as such

exhibits are voluminous and available, free of charge, at https://dm.epiq11.com/bychloe, and such

notice is deemed good and sufficient and no further notice need be given. Any objections or

responses to entry of the Final Order shall be filed on or before 4:00 p.m. (prevailing Eastern Time)

on _______ ___, 202_, and shall be served on: (a) the Debtors, 205 Hudson Street, Suite 1001,

New York, NY 10013, Attn: Patrick J. Bartels, Jr. (patrick@redanadvisors.com); (b) proposed

counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King

Street, Wilmington, DE 19801, Attn: M. Blake Cleary, Esq. (mbcleary@ycst.com) and Elizabeth

S. Justison, Esq. (ejustison@ycst.com); (c) counsel to the DIP Secured Parties, Willkie Farr &

Gallagher LLP, 787 Seventh Avenue, New York, NY 10019, Attn: Andrew S. Mordkoff, Esq.

(amordkoff@willkie.com); (d) the U.S. Trustee, 844 King Street, Suite 2207, Lock Box 35,




                                               - 37 -
             Case 20-13103-BLS     Doc 12    Filed 12/14/20    Page 67 of 115




Wilmington, Delaware 19801, Attn: Rosa Sierra (rosa.sierra@usdoj.gov); and (e) the Standing

Trustee, [●], [●] ([●]).




                                          - 38 -
Case 20-13103-BLS   Doc 12   Filed 12/14/20   Page 68 of 115




                      EXHIBIT A

                     DIP Term Sheet
              Case 20-13103-BLS             Doc 12      Filed 12/14/20       Page 69 of 115




                                  BC HOSPITALITY GROUP INC.

                                    DIP FACILITY TERM SHEET

                                            December 14, 2020

This term sheet (this “Term Sheet”) sets forth a summary of the terms and conditions with respect
to the DIP Loans (as defined below) and the DIP Facility (as defined below). This Term Sheet
shall be a binding agreement with respect to the DIP Loans and, together with the Financing Orders
(as defined below) and any other related agreements, documents, security agreements or pledge
agreements entered into in connection herewith and therewith (collectively, the “Loan
Documents”), sets forth all of the terms, conditions, representations and other provisions with
respect to the DIP Facility. The obligations of the DIP Lenders (as defined below) to provide
financing pursuant to the Loan Documents is conditioned upon the execution and delivery of
signature pages to this Term Sheet by each of the parties hereto and shall be subject to the
conditions precedent and other terms and conditions set forth herein and in the Financing Orders.
In the event of any conflict between this Term Sheet and the terms of the Financing Orders, the
terms of the Financing Orders shall govern.

Borrower:                              BC Hospitality Group Inc., a Delaware corporation and a
                                       contemplated debtor in possession in the cases (the “Chapter
                                       11 Cases”) to be filed with respect to itself and each of its
                                       subsidiaries (each, a “Debtor” and, collectively, the
                                       “Debtors”) under Chapter 11 of Title 11 of the United States
                                       Code (as amended, the “Bankruptcy Code”) and filed with
                                       the United States Bankruptcy Court for the District of
                                       Delaware (the “Bankruptcy Court”). (As used herein, the
                                       term “Petition Date” shall mean the date upon which the
                                       Chapter 11 Cases are commenced in the Bankruptcy Court.)

Guarantors:                            All other Debtors (the Borrower and the Guarantors,
                                       together, the “DIP Loan Parties”).1

                                       Each Guarantor hereby jointly and severally unconditionally
                                       and irrevocably guarantees the punctual payment when due,
                                       whether at stated maturity, by acceleration or otherwise, of
                                       all obligations of the Borrower now or hereafter existing
                                       hereunder and under any related document, whether for
                                       principal, interest, fees, expenses or otherwise (such

1
 The DIP Loan Parties shall be the following: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360);
BC International LLC (1356); BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd
Street LLC (9567); E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC
(9958); BC Union Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW
Fenway LLC (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver
Lake LLC (2825); BC Century City LLC (0901); and BC West Hollywood LLC (3878).
Case 20-13103-BLS   Doc 12     Filed 12/14/20      Page 70 of 115




                obligations, to the extent not paid by the Borrower, being the
                “Guaranteed Obligations”), and agrees to pay any and all
                expenses (including reasonable counsel fees and expenses)
                incurred by the DIP Lenders (or any of them) in enforcing
                any rights under the guaranty set forth herein. Without
                limiting the generality of the foregoing, each Guarantor’s
                liability shall extend to all amounts that constitute part of the
                Guaranteed Obligations and would be owed by the Borrower
                to the DIP Lenders but for the fact that they are unenforceable
                or not allowable due to the existence of a bankruptcy,
                reorganization or similar proceeding involving the Borrower
                or any Guarantor.

                Each Guarantor agrees that this guaranty constitutes a
                guaranty of payment when due and not of collection and
                waives any right to require that any resort be made by any
                DIP Lender to any collateral. The obligations of each
                Guarantor under this guaranty are independent of the
                Guaranteed Obligations, and a separate action or actions may
                be brought and prosecuted against each Guarantor to enforce
                such obligations, irrespective of whether any action is
                brought against the Borrower or any other Guarantor or
                whether the Borrower or any other Guarantor is joined in any
                such action or actions. The liability of each Guarantor under
                this guaranty shall be irrevocable, absolute and unconditional
                irrespective of, and each Guarantor hereby irrevocably
                waives any defenses it may now or hereafter have in any way
                relating to, any or all of the following:

                1.    any lack of validity or enforceability of this Term
                Sheet or any other Loan Documents;

                2.     any change in the time, manner or place of payment
                of, or in any other term of, all or any of the Guaranteed
                Obligations, or any other amendment or waiver of or any
                consent to departure from this Term Sheet or any Loan
                Document, including any increase in the Guaranteed
                Obligations resulting from the extension of additional credit
                to the Borrower or any Guarantor or otherwise;

                3.     any taking, exchange, release or non-perfection of any
                collateral, or any taking, release or amendment or waiver of
                or consent to departure from any other guaranty, for all or
                any of the Guaranteed Obligations;

                4.     the existence of any claim, set-off, defense or other
                right that any Guarantor may have at any time against any

                             -2-
Case 20-13103-BLS   Doc 12    Filed 12/14/20      Page 71 of 115




                person or entity, including, without limitation, any DIP
                Lender;

                5.     any change, restructuring or termination of the
                corporate, limited liability company or partnership structure
                or existence of the Borrower or any Guarantor; or

                6.     any other circumstance (including any statute of
                limitations) or any existence of or reliance on any
                representation by any DIP Lender that might otherwise
                constitute a defense available to, or a discharge of, the
                Borrower, any Guarantor or any other guarantor or surety.

                This guaranty shall continue to be effective or be reinstated,
                as the case may be, if at any time any payment of any of the
                Guaranteed Obligations is rescinded or must otherwise be
                returned by the DIP Lenders or any other person or entity
                upon the insolvency, bankruptcy or reorganization of the
                Borrower or otherwise, all as though such payment had not
                been made.

                Each Guarantor hereby waives (a) promptness and diligence,
                (b) notice of acceptance and any other notice with respect to
                any of the Guaranteed Obligations and this guaranty and any
                requirement that the DIP Lenders exhaust any right or take
                any action against the Borrower or any Guarantor or any
                other person or entity or any collateral, (c) any right to
                compel or direct any DIP Lender to seek payment or recovery
                of any amounts owed under this guaranty from any one
                particular fund or source, (d) any requirement that any DIP
                Lender protect, secure, perfect or insure any security interest
                or lien on any property subject thereto and (e) any other
                defense available to any Guarantor (other than indefeasible
                payment in full of the Guaranteed Obligations). Each
                Guarantor agrees that the DIP Lenders shall have no
                obligation to marshal any assets in favor of any Guarantor or
                against, or in payment of, any or all of the Guaranteed
                Obligations. Each Guarantor acknowledges that it will
                receive direct and indirect benefits from the financing
                arrangements contemplated herein and that the waivers set
                forth herein are knowingly made in contemplation of such
                benefits. Each Guarantor hereby waives any right to revoke
                this guaranty, and acknowledges that this guaranty is
                continuing in nature and applies to all Guaranteed
                Obligations, whether existing now or in the future.



                             -3-
Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 72 of 115




                Each Guarantor will not exercise any rights that it may now
                or hereafter acquire against the Borrower or any Guarantor
                or any other guarantor that arise from the existence, payment,
                performance or enforcement of such Guarantor’s obligations
                under this guaranty, including any right of subrogation,
                reimbursement, exoneration, contribution or indemnification
                and any right to participate in any claim or remedy of the DIP
                Lenders against the Borrower or any Guarantor or any other
                guarantor or any collateral, whether or not such claim,
                remedy or right arises in equity or under contract, statute or
                common law, including the right to take or receive from the
                Borrower or any Guarantor or any other guarantor, directly
                or indirectly, in cash or other property or by set-off or in any
                other manner, payment or security solely on account of such
                claim, remedy or right. If any amount shall be paid to any
                Guarantor in violation of the immediately preceding
                sentence, such amount shall be held in trust for the benefit of
                the DIP Lenders, shall forthwith be paid to the DIP Lenders
                to be credited and applied to the Guaranteed Obligations and
                all other amounts payable under this guaranty, whether
                matured or unmatured, in accordance with the terms of this
                Term Sheet and related documentation, or to be held as
                collateral for any Guaranteed Obligations or other amounts
                payable under this guaranty thereafter arising. If (a) any
                Guarantor shall make payment to the DIP Lenders of all or
                any part of the Guaranteed Obligations, (b) all of the
                Guaranteed Obligations and all other amounts payable
                under this guaranty shall be indefeasibly paid in full in cash
                and (c) all commitments under the DIP Facility have been
                terminated, the DIP Lenders will, at such Guarantor’s request
                and expense, execute and deliver to such Guarantor
                appropriate documents, without recourse and without
                representation or warranty, necessary to evidence the transfer
                by subrogation to such Guarantor of an interest in the
                Guaranteed Obligations resulting from such payment by such
                Guarantor.

                Subject to the reinstatement provision set forth herein and
                any surviving obligations, at such time as the Guaranteed
                Obligations have been indefeasibly paid in full, the
                Guarantors shall be released from this guaranty. At the
                request and sole expense of any Guarantor following any
                such release, the DIP Lenders shall execute and deliver to the
                Guarantors such documents as the Guarantors shall
                reasonably request to evidence such release.



                             -4-
           Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 73 of 115




DIP Lenders:               Bain Capital Double Impact Fund, LP, BCIP Double Impact
                           Associates, L.P., Kitchen Fund, LP, KF-Chloe, LLC, Qoot
                           International UK Limited, Lion/BC LLC, and
                           Collab+Consumer I, L.P.

                           Each DIP Lender shall be severally and not jointly obligated
                           to make loans.

                           The commitments in respect of the DIP Loans shall be
                           allocated as follows:

                               -   Bain Capital Double Impact Fund, LP: 32.31%

                               -   BCIP Double Impact Associates, L.P.; 3.43%

                               -   Kitchen Fund, LP: 12.65%

                               -   KF-Chloe, LLC: 6.65%

                               -   Qoot International UK Limited: 36.72%

                               -   Lion/BC LLC: 6.95%

                               -   Collab+Consumer I, L.P.: 1.29%

DIP Facility:              Up to $3,250,000 under a multi-draw term loan debtor-in-
                           possession financing facility (the “DIP Facility” and the
                           loans made thereunder, the “DIP Loans”). As provided
                           herein, the DIP Facility will be secured by a superpriority
                           first priority lien on all of the DIP Loan Parties’ assets,
                           including (effective upon the entry of the Final Order) all
                           avoidance actions and the proceeds thereof, that are not
                           subject to valid, perfected liens as of the Petition Date, and a
                           second priority lien on all of the DIP Loan Parties’ other
                           assets. Subject, in each case, to the conditions precedent set
                           forth herein and in the Financing Orders, $1,400,000 of the
                           DIP Facility (the “Interim DIP Loan”) will be funded upon
                           entry of an order approving on an interim basis the DIP
                           Facility in form and substance acceptable to the DIP Lenders
                           (the “Interim Order”), with the remainder (the “Remaining
                           DIP Loans”) to be funded, consistent with the Budget (as
                           defined below) following entry of an order approving on a
                           final basis the DIP Facility in form and substance acceptable
                           to the DIP Lenders (the “Final Order, and together with the
                           Interim Order, the “Financing Orders”).



                                        -5-
           Case 20-13103-BLS       Doc 12      Filed 12/14/20     Page 74 of 115




                                Without limiting the foregoing, the DIP Facility shall be
                                subject to the entry in the Bankruptcy Court of the Interim
                                Order, in form and substance acceptable to the DIP Lenders.

Interest Rate / Default Rate:   Interest shall accrue on the DIP Loans at the rate of one-
                                month Libor + 4% per annum (or, if less, at the highest rate
                                then permitted by applicable law) (subject to a 0.00% Libor
                                floor), and shall be payable monthly, on the first (1st)
                                business day of each month, in arrears, in accordance with
                                the Budget. All accrued interest which for any reason has not
                                theretofore been paid shall be paid in full on the date on
                                which the final principal amount of the DIP Loans is paid.

                                At all times while an Event of Default (as defined below)
                                exists, at the election of the DIP Lenders, principal, interest
                                and other amounts under the DIP Facility shall bear interest
                                at a rate per annum equal to 1.00% in excess of the interest
                                rate set forth in the immediately preceding paragraph.

                                It is the intention of the parties hereto to conform strictly to
                                all applicable usury laws now or hereafter in force, and any
                                interest payable under this Term Sheet and related Loan
                                Documents shall be subject to reduction to the amount not in
                                excess of the maximum legal amount allowed under the
                                applicable usury laws as now or hereafter construed by the
                                courts having jurisdiction over such matters.

Fees:                           • Commitment Fee: 3% fee on all commitments under the
                                  DIP Facility to be fully earned and accrued upon entry of
                                  the Interim Order, and payable upon the earlier of (a) any
                                  prepayment, repayment or refinancing of the DIP Facility,
                                  and (b) the Maturity Date (as defined below).

                                • Exit Fee: 3% exit fee on all funded amounts and
                                  outstanding commitments under the DIP Facility, payable
                                  upon the earlier of (a) any prepayment, repayment or
                                  refinancing of the DIP Facility, and (b) the Maturity Date.

Maturity Date:                  The earliest of (a) 120 days after entry of the Interim Order
                                (or such later date as the DIP Lenders in their sole discretion
                                may agree in writing with the Borrower); (b) the
                                consummation of a sale of all or substantially all of the assets
                                of the DIP Loan Parties; (c) acceleration of the DIP Loans
                                pursuant to this Term Sheet or the other Loan Documents;
                                (d) 30 days after entry of the Interim Order (or such later date
                                as the DIP Lenders in their sole discretion may agree in

                                             -6-
          Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 75 of 115




                          writing with the Borrower) if the Final Order has not been
                          entered on or prior to the expiration of such 30-day period;
                          and (e) the substantial consummation (as defined in section
                          1101 of the Bankruptcy Code and which for purposes hereof
                          shall be no later than the “effective date” thereof) of a plan
                          of reorganization filed in the Chapter 11 Cases that is
                          confirmed pursuant to an order entered by the Bankruptcy
                          Court.

Budget:                   All advances, and the use of funds provided under the DIP
                          Facility and any Cash Collateral (as defined below) shall be
                          subject to and consistent with a customary budget to be
                          agreed by the DIP Lenders and the Borrower (the “Budget”),
                          which Budget may be modified from time to time by the DIP
                          Loan Parties with the written consent of the DIP Lenders in
                          their sole and absolute discretion and without further order
                          of the Bankruptcy Court. The funding of all DIP Loans
                          following the Interim DIP Loan shall be subject to prior use
                          of cash in accordance with the Budget and cash need under
                          the Budget.

                          On the fourth (4th) Friday following the Petition Date (and
                          on each Friday every four (4) weeks thereafter), the DIP Loan
                          Parties shall furnish a supplement to the initial Budget (or the
                          previously supplemented Budget), updating and/or
                          extending the period covered by the initial Budget (or the
                          previously supplemented Budget) so that it covers at least the
                          period ending 13 weeks from the week in which the
                          supplement is delivered. Such supplemental Budgets shall be
                          subject to the DIP Lenders’ approval in their sole and
                          absolute discretion and without further order of the
                          Bankruptcy Court. The initial Budget (or the previously
                          supplemented and approved Budget) shall remain the Budget
                          in effect with respect to the period covered by such Budget
                          until such time as the DIP Lenders approve such
                          supplemental Budget.

                         The DIP Loan Parties shall deliver to the DIP Lenders a variance
                         report (each, a “Variance Report”) for the applicable Testing
                         Period (as defined below) setting forth (a) in reasonable detail,
                         any differences between (i) the actual, cumulative cash receipts
                         for such Testing Period compared to the projected, cumulative
                         cash receipts on an aggregate basis set forth in the Budget for
                         such Testing Period, (ii) the actual, cumulative cash operating
                         disbursements for such Testing Period compared to the
                         projected cash, cumulative cash operating disbursements for


                                       -7-
          Case 20-13103-BLS   Doc 12    Filed 12/14/20     Page 76 of 115




                         such Testing Period, and (b) an explanation (in form and detail
                         reasonably acceptable to the DIP Lenders) of any per line item
                         variance greater than 5.00%.
                         The term “Testing Period” means with respect to the
                         Variance Report required to be delivered on the Testing Date,
                         the two week period beginning on the Saturday immediately
                         following the Friday that is three weeks prior to the Testing
                         Date and ending the Friday one week prior to the Testing
                         Date. The first Testing Date shall be the third (3rd) Friday
                         following the Petition Date, and Testing Dates shall occur
                         each second (2nd) Friday thereafter. For the avoidance of
                         doubt, the initial Testing Date shall begin with the Petition
                         Date through the Friday that is one week prior to the initial
                         Testing Date even if that period is not a two week period.

                          As of any applicable Testing Date:

                          1.      the cumulative cash receipts of the DIP Loan Parties
                          for the applicable Testing Period may vary from the Budget
                          by no more than the following: (a) 20.00% for the first two
                          (2) Testing Periods; and (b) 15.00% for each Testing Period
                          thereafter (the “Cash Receipt Variance”), in each case, for
                          the avoidance of doubt, with negative variance meaning that
                          actual receipts are less than projected receipts; and

                          2.     the cumulative cash operating disbursements of the
                          DIP Loan Parties for the applicable Testing Period may vary
                          from the Budget by no more than the following: (a) 20.00%
                          for the first two (2) Testing Periods; and (b) 15.00% for each
                          Testing Date thereafter (the “Cash Operating Variance” and
                          together with the Cash Receipt Variance, the “Permitted
                          Variances”), in each case, for the avoidance of doubt, with
                          negative variance meaning that actual disbursements are
                          greater than the projected disbursements.



DIP Obligations:          As used herein, the term “DIP Obligations” means (a) the
                          due and punctual payment by the DIP Loan Parties of (i) the
                          unpaid principal amount of and interest on (including interest
                          accruing after the maturity of the DIP Loans and interest
                          accruing after the commencement of the Chapter 11 Cases)
                          the DIP Loans, as and when due, whether at maturity, by
                          acceleration or otherwise, and (ii) all other monetary
                          obligations, including advances, debts, liabilities,
                          obligations, fees, costs, expenses and indemnities, whether

                                       -8-
          Case 20-13103-BLS   Doc 12     Filed 12/14/20      Page 77 of 115




                           primary, secondary, direct, indirect, absolute or contingent,
                           due or to become due, now existing or hereafter arising, fixed
                           or otherwise, of the DIP Loan Parties to the DIP Lenders
                           under this Term Sheet, the Financing Orders and related
                           documentation, and (b) the due and punctual payment and
                           performance of all covenants, duties, agreements, obligations
                           and liabilities of the DIP Loan Parties to the DIP Lenders
                           under or pursuant to this Term Sheet, the Financing Orders
                           and related documentation.

                           No later than the effective date of the Plan (as defined
                           below), the DIP Obligations shall be indefeasibly paid in full
                           in cash; provided that, subject to the DIP Lenders’ right to
                           credit bid as set forth below, the DIP Lenders shall have, with
                           the Debtors’ consent, the option to equitize their DIP
                           Obligations at their sole discretion.

Cash Collateral:           Subject to the entry in the Bankruptcy Court of the Interim
                           Order, the DIP Lenders hereby consent to the use of their
                           “cash collateral” as defined in section 363(a) of the
                           Bankruptcy Code (the “Cash Collateral”), all in accordance
                           with the terms and conditions set forth in this Term Sheet,
                           the Financing Orders, any related documentation and the
                           Budget; provided that the DIP Loan Parties shall operate
                           their cash management system in a manner that is the same
                           or substantially similar to their prepetition cash management
                           system.

                           In the event that the Final Order is not entered in the
                           Bankruptcy Court on or prior to the date that is 30 days after
                           entry of the Interim Order (or such later date as the DIP
                           Lenders in their sole discretion may agree in writing with the
                           Borrower), upon the expiration of the Waiting Period (as
                           defined below) (and subject to the Waiting Period Procedures
                           (as defined below) and any other applicable provisions of the
                           Financing Orders, as the case may be), the consent of the DIP
                           Lenders to the use of Cash Collateral shall automatically
                           terminate.

Use of DIP Loan Proceeds   The proceeds of the DIP Loans and Cash Collateral shall be
and Cash Collateral:       available to finance, in each case consistent with the Budget
                           (subject to Permitted Variances):

                           1.     working capital and general corporate purposes,
                           including capital expenditures, of the Debtors;


                                       -9-
            Case 20-13103-BLS   Doc 12      Filed 12/14/20     Page 78 of 115




                            2.     bankruptcy-related costs and expenses (including the
                            pursuit and consummation of a sale and Plan, all consistent
                            with this Term Sheet, including the Budget), subject to the
                            Carve-Out.

Initial Funding:            Subject to the terms and conditions set forth in this Term
                            Sheet (including the Conditions Precedent (as defined
                            below)) and the Financing Orders:

                            1.     Upon entry by the Bankruptcy Court of the Interim
                            Order, in form and substance acceptable to the DIP Lenders,
                            approving the DIP Loans and this Term Sheet and any other
                            applicable documentation, the Interim DIP Loan will be
                            available for the liquidity needs of the Debtors consistent
                            with the Budget (subject to Permitted Variances).

                            2.     Upon the entry by the Bankruptcy Court of the Final
                            Order, in form and substance acceptable to the DIP Lenders,
                            approving (among other things) the DIP Facility and the DIP
                            Loans, the Remaining DIP Loans will be available for the
                            liquidity needs of the Debtors consistent with the Budget
                            (subject to Permitted Variances).

Security:                   As security for the prompt and complete payment and
                            performance when due (whether at stated maturity, by
                            acceleration or otherwise) of the DIP Obligations (for
                            purposes of this section, references to the DIP Obligations
                            shall be deemed to be a reference to the Guaranteed
                            Obligations, as the context requires), each DIP Loan Party
                            hereby grants to the DIP Lenders a security interest in and
                            continuing lien on all of such DIP Loan Party’s right, title
                            and interest in, to and under all the DIP Loan Parties’ assets,
                            including, but not limited to the following, in each case,
                            whether now owned or existing or hereafter acquired, created
                            or arising and wherever located (all of which being hereafter
                            collectively referred to as the “DIP Collateral”): (a) all assets
                            and property of each DIP Loan Party and its estate, real or
                            personal, tangible or intangible, now owned or hereafter
                            acquired, whether arising before or after the Petition Date,
                            including, without limitation, all contracts, contract rights,
                            licenses, general intangibles, instruments, equipment,
                            accounts, documents, goods, inventory, fixtures, documents,
                            cash, cash equivalents, chattel paper, letters of credit and
                            letter of credit rights, investment property, commercial tort
                            claims, money, insurance, receivables, receivables records,
                            deposit accounts, collateral support, supporting obligations

                                         - 10 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20     Page 79 of 115




                and instruments, all interests in leaseholds and real
                properties, all patents, copyrights, trademarks (but excluding
                trademark applications filed in the United States Patent and
                Trademark Office on the basis of the applicant’s intent-to-
                use such trademark unless and until evidence of use of the
                trademark has been filed with, and accepted by, the United
                States Patent and Trademark Office pursuant to Section 1(c)
                or Section 1(d) of the Lanham Act (15 U.S.C. §1051, et
                seq.)), trade names and other intellectual property (whether
                such intellectual property is registered in the United States or
                in any foreign jurisdiction), all equity interests (to be limited
                to the extent of any adverse tax consequences, as reasonably
                determined by the DIP Lenders and the Borrower, and
                limitations imposed by applicable law), all books and records
                relating to the foregoing, all other personal and real property
                of the DIP Loan Parties (but excluding any property subject
                to a purchase money lien, capital lease or similar
                arrangement not entered into in contemplation of the DIP
                Facility to the extent the creation of a security interest therein
                is prohibited thereby or creates a right of termination in favor
                of any other party thereto other than a DIP Loan Party or
                otherwise requires third party consent thereunder other than
                the consent of a DIP Loan Party), and all proceeds, products,
                accessions, rents and profits of or in respect of any of the
                foregoing (in each case as the foregoing are defined in the
                Uniform Commercial Code as in effect from time to time in
                the State of New York (and, if defined in more than one
                Article of such Uniform Commercial Code, as defined in
                Article 9 thereof)); and (b) subject to entry of the Final Order,
                proceeds of any actions under sections 544, 545, 547, 548
                and 550 of the Bankruptcy Code.

                Each DIP Loan Party hereby authorizes the DIP Lenders to,
                at any time and from time to time, file financing statements,
                continuation statements and amendments thereto that
                describe the DIP Collateral (including describing the DIP
                Collateral as “all assets” or “all personal property” of each
                DIP Loan Party, or words of similar effect), and which
                contain any other information required pursuant to the UCC
                for the sufficiency of filing office acceptance of any
                financing statement, continuation statement or amendment,
                and each DIP Loan Party agrees to furnish any such
                information to the DIP Lenders upon request.

                For the purpose of enabling the DIP Lenders to exercise
                rights and remedies under this Term Sheet and related
                documentation, each DIP Loan Party hereby grants to each

                             - 11 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 80 of 115




                DIP Lender an irrevocable, non-exclusive license (only
                exercisable after the occurrence and during the continuance
                of an Event of Default and without payment of royalty or
                other compensation to such DIP Loan Party) to use, license
                or sublicense any intellectual property now owned or
                hereafter acquired by such DIP Loan Party, and wherever the
                same may be located, and including in such license access to
                all media in which any of the licensed items may be recorded
                or stored and to all computer software and programs used for
                the compilation or printout thereof.

                If an Event of Default shall occur and be continuing, the DIP
                Lenders may exercise, in addition to all other rights and
                remedies granted to them in this Term Sheet, the Financing
                Orders and in any other instrument or agreement securing,
                evidencing or relating to the DIP Obligations, all rights and
                remedies of a secured party under the UCC or any other
                applicable law. Without limiting the generality of the
                foregoing, if an Event of Default shall occur and be
                continuing, the DIP Lenders, to the extent permitted by
                applicable law without demand of performance or other
                demand, presentment, protest, advertisement or notice of any
                kind (except any notice required by law referred to below) to
                or upon any DIP Loan Party or any other person or entity (all
                and each of which demands, presentments, protests,
                advertisements and notices and related defenses are hereby
                waived), may in such circumstances forthwith collect,
                receive, appropriate and realize upon the DIP Collateral, or
                any part thereof, and/or may forthwith sell, lease, assign, give
                options to purchase, or otherwise dispose of and deliver the
                DIP Collateral or any part thereof (or contract to do any of
                the foregoing), in one or more parcels at public or private sale
                or sales, at any exchange, broker’s board or office of the DIP
                Lenders or elsewhere upon such terms and conditions as they
                may deem advisable and at such prices as they may deem
                best, for cash or on credit or for future delivery with
                assumption of any credit risk. To the extent permitted by
                applicable law, the DIP Lenders may disclaim any warranties
                that might arise in connection with any such lease,
                assignment, grant of option or other disposition of DIP
                Collateral and have no obligation to provide any warranties
                at such time. To the extent permitted by applicable law, the
                DIP Lenders shall have the right upon any such public sale
                or sales, and upon any such private sale or sales, to purchase
                the whole or any part of the DIP Collateral so sold, free of
                any right or equity of redemption in any DIP Loan Party,
                which right or equity is hereby waived and released. Such

                             - 12 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 81 of 115




                sales may be adjourned and continued from time to time with
                or without notice. To the extent permitted by applicable law,
                the DIP Lenders shall have the right to conduct such sales on
                any DIP Loan Party’s premises or elsewhere and shall have
                the right to use any DIP Loan Party’s premises without
                charge for such time or times as the DIP Lenders deem
                necessary or advisable. Each DIP Loan Party further agrees,
                at the DIP Lenders’ request, if an Event of Default shall occur
                and be continuing, to assemble the DIP Collateral and make
                it available to the DIP Lenders at places which the DIP
                Lenders shall reasonably select, whether at such DIP Loan
                Party’s premises or elsewhere. The DIP Lenders shall apply
                the net proceeds of any action taken by them pursuant to this
                provision, after deducting all reasonable costs and expenses
                of every kind incurred in connection therewith or incidental
                to the care or safekeeping of any of the DIP Collateral or in
                any way relating to the DIP Collateral or the rights of the DIP
                Lenders hereunder, including attorneys’ fees and
                disbursements, to the payment of the DIP Obligations in
                accordance with this Term Sheet, the Financing Orders and
                related documentation. To the extent permitted by applicable
                law, each DIP Loan Party waives all claims, damages and
                demands it may acquire against the DIP Lenders arising out
                of the exercise by them of any rights hereunder. If any notice
                of a proposed sale or other disposition of DIP Collateral shall
                be required by law, such notice shall be deemed reasonable
                and proper if given at least 10 days before such sale or other
                disposition.

                Each DIP Loan Party recognizes that the DIP Lenders may
                be unable to effect a public sale of any or all equity interests
                pledged hereunder, by reason of certain prohibitions
                contained in the Securities Act of 1933, as amended (the
                “Securities Act”) and applicable state securities laws or
                otherwise, and may be compelled to resort to one or more
                private sales thereof to a restricted group of purchasers which
                will be obliged to agree, among other things, to acquire such
                securities for their own account for investment and not with
                a view to the distribution or resale thereof. Each DIP Loan
                Party acknowledges and agrees that any such private sale
                may result in prices and other terms less favorable than if
                such sale were a public sale and, notwithstanding such
                circumstances, agrees that any such private sale shall be
                deemed to have been made in a commercially reasonable
                manner. The DIP Lenders shall be under no obligation to
                delay a sale of any equity interests pledged hereunder for the
                period of time necessary to permit the issuer thereof to

                             - 13 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20     Page 82 of 115




                register such securities or other interests for public sale under
                the Securities Act, or under applicable state securities laws,
                even if such issuer would agree to do so.

                Each DIP Loan Party agrees to use its commercially
                reasonable efforts to do or cause to be done all such other
                acts as may be necessary to make such sale or sales of all or
                any portion of the equity interests pledged hereunder
                pursuant to this provision valid and binding and in
                compliance with applicable law. Each DIP Loan Party
                further agrees that a breach of any of the covenants contained
                in this provision will cause irreparable injury to the DIP
                Lenders, that the DIP Lenders have no adequate remedy at
                law in respect of such breach and, as a consequence, that each
                and every covenant contained in this provision shall be
                specifically enforceable against such DIP Loan Party, and to
                the extent permitted by applicable law such DIP Loan Party
                hereby waives and agrees not to assert any defenses against
                an action for specific performance of such covenants except
                for a defense that no Event of Default has occurred.

                Each DIP Loan Party waives and agrees not to assert any
                rights or privileges which it may acquire under Section 9-626
                of the UCC. Each DIP Loan Party shall remain liable for any
                deficiency if the proceeds of any sale or other disposition of
                the DIP Collateral are insufficient for the DIP Obligations to
                be indefeasibly paid in full and the fees and disbursements of
                any attorneys employed by the DIP Lenders to collect such
                deficiency.

                Each DIP Loan Party hereby irrevocably constitutes and
                appoints each DIP Lender and any officer or agent thereof,
                with full power of substitution, as its true and lawful
                attorney-in-fact with full irrevocable power and authority in
                the place and stead of such DIP Loan Party and in the name
                of such DIP Loan Party or in its own name, for the purpose
                of carrying out the terms of this Term Sheet and related
                documentation, to take any and all appropriate and
                reasonable action and to execute any and all documents and
                instruments which may be necessary or desirable to
                accomplish the purposes of this Term Sheet and related
                documentation. If any DIP Loan Party fails to perform or
                comply with any of its agreements contained herein, the DIP
                Lenders, at their option, but without any obligation so to do,
                may perform or comply, or otherwise cause performance or
                compliance, with such agreement and such DIP Loan Party
                shall reimburse the DIP Lenders for any amounts paid by the

                             - 14 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 83 of 115




                DIP Lenders pursuant to the “Expenses and Indemnification”
                section of this Term Sheet. Such DIP Loan Party’s obligation
                to reimburse the DIP Lenders pursuant to the preceding
                sentence shall be a DIP Obligation payable in accordance
                with this Term Sheet and related documentation. Each DIP
                Loan Party hereby ratifies all that such attorneys shall
                lawfully do or cause to be done by virtue hereof. All powers,
                authorizations and agencies contained in this provision are
                coupled with an interest and are irrevocable until this Term
                Sheet is terminated and the security interests created hereby
                are released. The DIP Lenders’ sole duty with respect to the
                custody, safekeeping and physical preservation of the DIP
                Collateral in its possession shall be (a) to deal with it in the
                same manner as the DIP Lenders deal with similar property
                for their own account, and (b) to account for monies actually
                received.

                Subject to the reinstatement provision set forth herein and
                any surviving obligations, at such time as the DIP
                Obligations have been indefeasibly paid in full, the DIP
                Collateral shall be released from the liens created hereby. At
                the request and sole expense of any DIP Loan Party following
                any such termination, the DIP Lenders shall deliver to the
                DIP Loan Parties any DIP Collateral held by the DIP Lenders
                hereunder, and execute and deliver to the DIP Loan Parties
                such documents as the DIP Loan Parties shall reasonably
                request to evidence such termination.

                Each DIP Loan Party understands and agrees that the
                obligations of each DIP Loan Party under this provision shall
                be construed as continuing, absolute and unconditional
                without regard to (a) the validity or enforceability of this
                Term Sheet and any related documentation, any of the DIP
                Obligations or any other collateral security therefor or
                guaranty or right of offset with respect thereto at any time or
                from time to time held by DIP Lender, (b) any defense, set-
                off or counterclaim (other than a defense of indefeasible
                payment of the DIP Obligations in full) which may at any
                time be available to or be asserted by any DIP Loan Party or
                any other person or entity against the DIP Lenders or (c) any
                other circumstance whatsoever (with or without notice to or
                knowledge of any DIP Loan Party) which constitutes, or
                might be construed to constitute, an equitable or legal
                discharge of any DIP Loan Party for the DIP Obligations, in
                bankruptcy or in any other instance. When making any
                demand hereunder or otherwise pursuing its rights and

                             - 15 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 84 of 115




                          remedies hereunder against any DIP Loan Party, each DIP
                          Lender may, but shall be under no obligation to, make a
                          similar demand on or otherwise pursue such rights and
                          remedies as it may have against any other DIP Loan Party or
                          any other person or entity or against any other collateral
                          security or guaranty for the DIP Obligations or any right of
                          offset with respect thereto, and any failure by any DIP
                          Lender to make any such demand, to pursue such other rights
                          or remedies or to collect any payments from any other DIP
                          Loan Party or any other person or entity or to realize upon
                          any such collateral security or guaranty or to exercise any
                          such right of offset, or any release of any other DIP Loan
                          Party or any other person or entity or any such collateral
                          security, guaranty or right of offset, shall not relieve any DIP
                          Loan Party of any obligation or liability hereunder, and shall
                          not impair or affect the rights and remedies, whether express,
                          implied or available as a matter of law, of the DIP Lenders
                          against any DIP Loan Party. For the purposes hereof
                          “demand” shall include the commencement and continuance
                          of any legal proceedings.

Priority and Liens:       All of the claims of the DIP Lenders under the DIP Facility
                          with respect to the DIP Loans and the DIP Obligations shall
                          at all times:

                          1.      pursuant to section 364(c)(1) of the Bankruptcy Code,
                          be entitled to superpriority claim status in the Chapter 11
                          Cases (which claims shall be payable from and have recourse
                          to all DIP Collateral) (subject only to the Carve-Out);

                          2.     pursuant to section 364(c)(2) of the Bankruptcy Code,
                          be secured by a perfected first priority lien on all DIP
                          Collateral other than all property of the Debtors that is
                          subject to valid and perfected liens in existence at the time of
                          the commencement of the Chapter 11 Cases or subject to
                          valid liens in existence at the time of such commencement
                          that are perfected subsequent to such commencement as
                          permitted by section 546(b) of the Bankruptcy Code (the
                          “Prior Senior Liens”); and

                          3.    pursuant to section 364(c)(3) of the Bankruptcy Code,
                          be secured by a perfected junior lien on all DIP Collateral of
                          the Debtors that is subject to a Prior Senior Lien.

Carve-Out:                The Financing Orders shall provide for a customary, agreed
                          funded budget for the Debtors’ professionals that will be

                                       - 16 -
           Case 20-13103-BLS       Doc 12      Filed 12/14/20    Page 85 of 115




                               subject to a carve-out of the superpriority claims and liens of
                               the DIP Lenders (the “Carve-Out”).

Credit Bidding:                The Financing Orders shall authorize the DIP Lenders to
                               credit bid any outstanding DIP Obligations in any sale of the
                               DIP Collateral, including under sections 363 and 1123 of the
                               Bankruptcy Code. Any such credit bid may provide for the
                               assignment of the right to purchase the acquired assets to a
                               sub-agent or a newly-formed acquisition vehicle.

Marshaling and Waiver of Each of the Financing Orders shall provide, effective upon
Section 506(c) Claims and the entry of the Final Order, that in no event shall the DIP
Section 552(b) Rights:    Lenders be subject to the equitable doctrine of “marshaling”
                          or any similar doctrine with respect to the DIP Collateral, and
                          waivers of all claims and similar rights under sections 506(c)
                          and 552(b) of the Bankruptcy Code.

Automatic Stay:                Notwithstanding the provisions of section 362 of the
                               Bankruptcy Code, and subject to the applicable provisions of
                               the Financing Orders, as the case may be, upon the Maturity
                               Date (whether by acceleration or otherwise), the DIP Lenders
                               shall be entitled to immediate indefeasible payment of all
                               obligations under the DIP Facility and to enforce the
                               remedies provided for under this Term Sheet, the Financing
                               Orders and under applicable law, without further notice,
                               motion or application to, hearing before, or order from, the
                               Bankruptcy Court, but subject to the following conditions
                               (the “Waiting Period Procedures”):

                               1.     The DIP Lenders shall notify the DIP Loan Parties in
                               writing that the Maturity Date has occurred (such notice, a
                               “Maturity Date Notice” and the date of any such notice, the
                               “Maturity Date Notice Date”). A copy of any Maturity Date
                               Notice shall be provided by email to the Debtors’ counsel.

                               2.      A waiting period shall commence upon delivery of the
                               Maturity Date Notice and shall expire five (5) business days
                               after the Maturity Date Notice Date (the “Waiting Period”).
                               During the Waiting Period, the Debtors shall be entitled to
                               seek an emergency hearing before the Bankruptcy Court for
                               the sole purpose of contesting the occurrence of the Maturity
                               Date (including, for the avoidance of doubt, contesting the
                               occurrence of any breach, default, or Event of Default
                               alleged to underlie the occurrence of the Maturity Date).


                                            - 17 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20     Page 86 of 115




                          3.     During the Waiting Period, the Debtors may continue
                          to use the DIP Collateral, including the Cash Collateral, so
                          long as such DIP Collateral (including the Cash Collateral)
                          is used solely to pay any expenses which are (a) necessary to
                          preserve the Debtors’ going concern value or (b) necessary
                          to contest in good faith the occurrence of the Maturity Date
                          or underlying Event of Default.

                          None of the DIP Lenders shall (a) object to any motion filed
                          by the Debtors during the Waiting Period to the extent such
                          motion seeks such expedited hearing or (b) seek to reduce
                          such Waiting Period.

Conditions Precedent:     The several obligations of the DIP Lenders to make any DIP
                          Loans shall be conditioned on the satisfaction or waiver of
                          the following:

                          1.     with respect to the availability of the Interim DIP
                          Loan, the entry by the Bankruptcy Court of the Interim Order
                          in form and substance acceptable to the DIP Lenders and
                          such order has not been stayed, reversed, modified or
                          appealed.

                          2.     with respect to the availability of the Remaining DIP
                          Loans, the entry of the Final Order in form and substance
                          acceptable to the DIP Lenders and such order has not been
                          stayed, reversed, modified or appealed;

                          3.    no trustee (other than a standing trustee under section
                          1183 of the Bankruptcy Code) or examiner having expanded
                          powers shall have been appointed with respect to the DIP
                          Loan Parties or their estates;

                          4.      there shall exist no unstayed action, suit, investigation,
                          litigation or proceeding pending or (to the knowledge of the
                          DIP Loan Parties) threatened in writing in any court or before
                          any arbitrator or governmental instrumentality (other than (i)
                          the current and prior litigation with former co-owner Chloe
                          Coscarelli as described in the Declaration of David Selinger
                          in Support of Chapter 11 Petitions and First Day Motions
                          (the “Arbitration”), (ii) the Chapter 11 Cases or (iii) the
                          consequences that would normally result from the
                          commencement and continuation of the Chapter 11 Cases)
                          restraining, prohibiting or imposing material and adverse
                          conditions on any DIP Loan Party, the DIP Facility, the Loan
                          Documents or the DIP Collateral;


                                       - 18 -
         Case 20-13103-BLS   Doc 12      Filed 12/14/20   Page 87 of 115




                         5.    no default or Event of Default shall have occurred or
                         be continuing under this Term Sheet;

                         6.      the representations and warranties of the DIP Loan
                         Parties under this Term Sheet shall be true and correct in all
                         material respects (or in the case of representations and
                         warranties with a “materiality” qualifier, true and correct in
                         all respects);

                         7.     except for the Interim DIP Loan, the Borrower shall
                         have delivered to the DIP Lenders a customary borrowing
                         notice at least three business days prior to funding, and the
                         aggregate amount of such borrowing shall not exceed the
                         cash need for the subsequent four weeks as set forth in the
                         Budget;

                         8.     to the extent applicable, all necessary governmental,
                         Bankruptcy Court and third party orders, approvals and
                         consents in connection with the Interim DIP Loan or the
                         Remaining DIP Loans, as applicable, shall have been
                         obtained and remain in effect and all applicable waiting
                         periods shall have expired without any action being taken by
                         any competent authority, which in the judgement of the DIP
                         Lenders restrains, prevents or imposes material and adverse
                         conditions upon the Interim DIP Loan or the Remaining DIP
                         Loans, as applicable;

                         9.     this Term Sheet and any related documentation
                         required hereunder shall have been executed and delivered in
                         form, scope and substance satisfactory to the DIP Lenders,
                         and the DIP Lenders shall have a perfected security interest
                         (subject to liens permitted hereby and with the priority
                         required hereby) in the DIP Collateral; and

                         10. the DIP Lenders shall have received copies of (a) the
                         resolutions of each DIP Loan Party authorizing the
                         transactions contemplated hereby and under the Financing
                         Orders and (b) a good standing certificate of each DIP Loan
                         Party, in each case, showing that such DIP Loan Party is in
                         good standing; provided, however, that a good standing
                         certificate for each DIP Loan Party set forth on Schedule I
                         shall not be required for the Interim DIP Loan but shall be
                         required for any DIP Loan thereafter.

Prepayments /            Voluntary prepayments of the DIP Loans and termination or
Commitment Reductions:   reduction of the commitments in respect of the DIP Loans in
                         whole or in part shall be permitted at any time, in minimum

                                      - 19 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 88 of 115




                          principal amounts not less than $100,000 and increments of
                          $50,000 in excess thereof upon not less than two (2) business
                          days’ prior written notice to the DIP Lenders, without
                          premium or penalty. All payments and prepayments of
                          principal hereunder and all principal reductions effected in
                          accordance with the terms of this Term Sheet and the
                          Financing Orders shall be applied first to the accrued and
                          unpaid interest due hereunder and second to the unpaid
                          principal balance of the DIP Loans then outstanding.

Representations           The DIP Loan Parties hereby represent and warrant to the
and Warranties            DIP Lenders as follows, subject to the entry of the Financing
                          Orders:

                          1. Except as set forth on Schedule I attached hereto, each of
                          the DIP Loan Parties is duly organized, validly existing, in
                          good standing and qualified to do business in the jurisdiction
                          of its organization.

                          2.    The stipulations of the Debtors in each of the
                          Financing Orders are true, accurate and correct in all material
                          respects.

                          3.     Each of the DIP Loan Parties has full power and
                          authority to operate and conduct its business, to execute,
                          deliver and perform this Term Sheet and associated
                          documents and to incur obligations under this Term Sheet
                          and the Financing Orders.

                          4.     None of the DIP Obligations shall be subject to setoff
                          or recoupment or any such rights under section 553 of the
                          Bankruptcy Code or otherwise with respect to any claim the
                          Debtors may have against the DIP Lenders arising on or
                          before the Petition Date.

                          5.     Each of this Term Sheet and any related
                          documentation required to be executed and delivered in
                          connection herewith and the Financing Orders has been duly
                          and validly executed and delivered by the applicable DIP
                          Loan Parties and constitutes legal, valid and binding
                          obligations of the applicable DIP Loan Parties enforceable in
                          accordance with the terms thereof, except as enforceability
                          may be limited by applicable bankruptcy, insolvency,
                          reorganization, moratorium or similar laws affecting the
                          enforcement of creditors’ rights generally and by general
                          principles of equity.


                                       - 20 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 89 of 115




                6.     This Term Sheet and the other documents executed in
                connection herewith do not, nor does the performance and
                observance by the DIP Loan Parties of any of the matters
                herein or therein provided for, (a) contravene or constitute a
                default under any provision of law or judgment, injunction,
                order or decree binding upon the DIP Loan Parties or any
                provision of the organizational documents of the DIP Loan
                Parties, (b) contravene or constitute a material default under
                any material covenant, indenture or agreement of or affecting
                the DIP Loan Parties or any of their property or (c) result in
                the creation or imposition of any lien on any property of any
                DIP Loan Party not permitted hereby or thereby.

                7.     The DIP Loan Parties own or have a valid leasehold
                interest in each item of the DIP Collateral. There are no liens
                of any nature whatsoever on any property of the DIP Loan
                Parties other than liens permitted hereunder or under the
                Financing Orders. The DIP Loan Parties are not party to any
                contract, agreement, lease or instrument the performance of
                which, either unconditionally or upon the happening of an
                event, will result in or require the creation of a lien on any
                property of the DIP Loan Parties (other than liens permitted
                hereunder or under the Financing Orders) or otherwise result
                in a violation of this Term Sheet or the Financing Orders.

                8.      There are no conditions precedent to the effectiveness
                of this Term Sheet that have not been satisfied or waived.

                9.      No DIP Loan Party is an “investment company” or an
                “affiliated person” of, or “promoter” or “principal
                underwriter” for, an “investment company”, as such terms
                are defined in the Investment Company Act of 1940, as
                amended.

                10. No DIP Loan Party is engaged in the business of
                extending credit for the purpose of purchasing or carrying
                margin stock and no proceeds of the DIP Loans will be used
                to purchase or carry any margin stock or to extend credit to
                others for the purpose of purchasing or carrying any margin
                stock. No DIP Loan Party will take any action which might
                cause this Term Sheet, the Financing Orders or any document
                or instrument delivered pursuant hereto or thereto to violate
                any regulation of the Board of Governors of the Federal
                Reserve System of the United States.

                11. As of the date hereof, no DIP Loan Party has any
                material liabilities with respect to any (a) Title IV plans, or

                             - 21 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20   Page 90 of 115




                (b) multiemployer plans. On the date hereof, no ERISA
                Event has occurred in connection with which material
                obligations or liabilities of the DIP Loan Parties are
                outstanding.

                12. None of the representations or warranties made by any
                DIP Loan Party in this Term Sheet or any documentation
                delivered in connection herewith as of the date such
                representations and warranties are made or deemed made,
                and none of the statements contained in each exhibit, report,
                statement or certificate furnished by or on behalf of any DIP
                Loan Party or any of its subsidiaries in connection with this
                Term Sheet or any such documentation (other than any
                statement which constitutes projections, forward looking
                statements, budgets, estimates or general market data),
                contains any untrue statement of a material fact or omits any
                material fact required to be stated therein or necessary to
                make the statements made therein, in light of the
                circumstances under which they are made, not misleading as
                of the time when made or delivered (it being recognized by
                the DIP Lenders that any projections and forecasts provided
                by the DIP Loan Parties are based on good faith estimates
                and assumptions believed by the DIP Loan Parties to be
                reasonable as of the date of the applicable projections or
                assumptions and that actual results during the period or
                periods covered by any such projections and forecasts may
                differ from projected or forecasted results).

                13. No Event of Default exists or would result from the
                incurring of any DIP Obligations by the DIP Loan Parties or
                the grant or perfection of the DIP Lenders’ liens on the DIP
                Collateral or the consummation of the transactions
                contemplated by this Term Sheet or the Financing Orders.
                Neither the DIP Loan Parties nor any subsidiary of the DIP
                Loan Parties is in default under or with respect to any
                contractual obligation in any respect which, individually or
                together with all such defaults, could reasonably be expected
                to have a material adverse effect.

                14. Set forth on the signature pages hereto are (a) the
                jurisdiction of organization, (b) the chief executive office
                location and (c) the exact legal name of each DIP Loan Party.

                “ERISA Event” means any of the following: (a) a reportable
                event described in Section 4043(c) of ERISA with respect to
                a Title IV plan and with respect to which notice has not been
                waived under applicable regulations; (b) the withdrawal of

                             - 22 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 91 of 115




                          any ERISA affiliate from a Title IV plan subject to Section
                          4063 of ERISA during a plan year in which it was a
                          substantial employer, as defined in Section 4001(a)(2) of
                          ERISA; (c) the complete or partial withdrawal of any ERISA
                          affiliate from any multiemployer plan; (d) with respect to any
                          multiemployer plan, the filing of a notice of reorganization,
                          insolvency or termination (or treatment of a plan amendment
                          as termination) under Section 4041A of ERISA; (e) the filing
                          of a notice of intent to terminate a Title IV plan (or treatment
                          of a plan amendment as termination) under Section 4041 of
                          ERISA; (f) the institution of proceedings to terminate a Title
                          IV plan or multiemployer plan by the PBGC; (g) the failure
                          by an ERISA affiliate to make any required contribution to
                          any Title IV plan or multiemployer plan when due; (h) the
                          imposition of a lien under Section 412 or 430(k) of the Code
                          or Section 303 or 4068 of ERISA on any property (or rights
                          to property, whether real or personal) of any ERISA affiliate;
                          (i) the failure of a benefit plan or any trust thereunder
                          intended to qualify for tax exempt status under Section 401
                          or 501 of the Code to qualify thereunder; (j) a Title IV plan
                          is in “at risk” status within the meaning of Code Section
                          430(i); and (k) a multiemployer plan is in “endangered
                          status” or “critical status” within the meaning of Section
                          432(b) of the Code.

Affirmative Covenants:    So long as any amount remains due and outstanding under
                          this Term Sheet or the Financing Orders, the DIP Loan
                          Parties will, and cause each of their subsidiaries to, do all of
                          the following:

                          1.      use the advances made under the DIP Facility and the
                          Cash Collateral consistent with the Budget (subject to
                          Permitted Variances), and not use such funds to commence
                          any action against the DIP Lenders or their respective
                          affiliates, employees, directors, officers or principals;

                          2.     permit the DIP Lenders and their representatives and
                          designees to visit and inspect the properties, books and
                          records of the DIP Loan Parties upon reasonable notice;
                          provided that no disclosure of information by the DIP Loan
                          Parties to the DIP Lenders in connection with any such
                          inspection shall be required to the extent that such disclosure
                          would result in the breach of any confidentiality obligations
                          to which the DIP Loan Parties are subject or if such




                                       - 23 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 92 of 115




                disclosure would compromise attorney-client privilege or
                require the disclosure of attorney work product;

                3.     subject to the Budget, pay all material taxes,
                assessments, contributions, other governmental charges and
                other material obligations imposed upon any DIP Loan Party
                or any of its properties or assets as they become due and
                payable, to the extent payment and/or enforcement thereof is
                not stayed as a result of the Chapter 11 Cases;

                4.     maintain in good working order all material properties
                used in the business of the DIP Loan Parties (other than
                ordinary wear and tear, casualty and condemnation and to the
                extent not causing a material adverse effect), as and to the
                extent in good working order as of the Petition Date;

                5. maintain insurance with respect to the business and
                property of the DIP Loan Parties adequate to cover risks of
                such types and in such amounts as are customary for
                companies of similar size engaged in similar lines of
                business;

                6.      comply with the requirements of all applicable laws
                unless failure to comply could not reasonably be expected to
                result in a material adverse effect;

                7.    comply with the schedule of Case Milestones (as
                defined below);

                8.     promptly upon request execute and deliver such
                documents and do such other acts as the DIP Lenders may
                reasonably request in connection with the DIP Facility, and
                in accordance with this Term Sheet and the Financing Orders
                (including but not limited to execution of any additional
                security documents that may be reasonably requested);

                9.    maintain, preserve and renew its corporate existence
                and all material licenses, authorizations and permits
                necessary to conduct its business;

                10. maintain proper books of record and account which
                present fairly in all material respects its financial condition
                and results of operations;

                11. deliver, or cause to be delivered, such agreements,
                documents and instruments in furtherance of this Term Sheet
                and the Financing Orders as the DIP Lenders may from time
                to time reasonably request to (a) carry out more effectively

                             - 24 -
         Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 93 of 115




                         the purposes of this Term Sheet and the Financing Orders,
                         (b) subject to the liens created hereby any of the DIP
                         Collateral, (c) perfect and maintain the validity, effectiveness
                         and priority of the liens created hereby and (d) better assure,
                         convey, grant, assign, transfer, preserve, protect and confirm
                         to the DIP Lenders the rights granted or now or hereafter
                         intended to be granted to the DIP Lenders under this Term
                         Sheet and the Financing Orders; and

                         12. maintain the security interest created by this Term
                         Sheet as a perfected security interest having at least the
                         priority required hereby, and defend such security interest
                         against all other claims and demands.

Reporting Covenants:
                         In addition to the cash flow forecasts to be provided as
                         described under the “Budget” section of this Term Sheet:

                         1.     within 45 days after the end of each quarterly
                         accounting period of the DIP Loan Parties, unaudited
                         consolidated profit and loss statements of the DIP Loan
                         Parties and their consolidated subsidiaries for such quarterly
                         period (as well as unaudited consolidated profit and loss
                         statements of the DIP Loan Parties and their consolidated
                         subsidiaries for the period from the beginning of the fiscal
                         year to the end of such quarter);

                         2.     within 30 days after the end of each month, unaudited
                         consolidated profit and loss statements of the DIP Loan
                         Parties and their consolidated subsidiaries for such monthly
                         period (as well as unaudited consolidated profit and loss
                         statements of the DIP Loan Parties and their subsidiaries for
                         the period from the beginning of the fiscal year to the end of
                         such month);

                         3.     promptly upon receipt, provide the DIP Lenders with
                         copies of any detailed audit reports, management letters or
                         recommendations submitted to the DIP Loan Parties or any
                         subsidiary thereof by auditors in connection with the
                         accounts or books of the DIP Loan Parties or any subsidiary
                         thereof or any audit of the DIP Loan Parties or any subsidiary
                         thereof; and

                         4.     promptly notify the DIP Lenders of each of the
                         following (and in no event later than five (5) business days
                         after an officer of the DIP Loan Parties becoming aware
                         thereof):


                                      - 25 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 94 of 115




                          (a)    the commencement of, or any material development
                          in, any litigation or proceeding affecting the DIP Loan
                          Parties or any of their subsidiaries or any DIP Collateral;

                          (b)    the occurrence of an ERISA Event that, alone or
                          together with any other ERISA Events that have occurred,
                          could reasonably be expected to result in liability of the DIP
                          Loan Parties and their subsidiaries in an aggregate amount
                          exceeding $10,000;

                          (c)    receipt of any written notice of any governmental
                          investigation or any litigation or proceeding commenced or
                          threatened in writing against the DIP Loan Parties or any of
                          their subsidiaries that (i) seeks damages in excess of $15,000,
                          (ii) seeks injunctive relief, (iii) is asserted or instituted
                          against any benefit plan, its fiduciaries or its assets, (iv)
                          alleges criminal conduct by the DIP Loan Parties or any of
                          their subsidiaries, (v) alleges the violation, in any material
                          respect, of any law regarding, or seeks remedies in
                          connection with, any environmental laws or (vi) contests any
                          tax, fee, assessment or other governmental charge in excess
                          of $30,000; or

                          (d)    the occurrence of any Event of Default or event which
                          with the giving of notice or lapse of time or both would be an
                          Event of Default.

                          5. The DIP Loan Parties’ senior management and their legal
                          and financial advisors shall be available to conduct a
                          telephonic conference call no more than once a week, if
                          reasonably requested by the DIP Lenders, to discuss the
                          Budget, any variance or related reports delivered in
                          connection with the Budget, the Chapter 11 Cases, and the
                          financial condition, performance, and business affairs of the
                          Company.

Negative Covenants:       So long as any amount remains due and outstanding under
                          this Term Sheet or the Financing Orders, the DIP Loan
                          Parties will not, and cause each of their subsidiaries to not,
                          do any of the following:

                          1.     incur any indebtedness (other than (i) the borrowings
                          under the DIP Facility and obligations permitted to be
                          incurred consistent with the Budget, (ii) any other
                          indebtedness permitted (with prior written consent) to be
                          incurred by the DIP Lenders and the Bankruptcy Court, (iii)
                          any unsecured obligations incurred in the ordinary course of

                                       - 26 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 95 of 115




                business by the DIP Loan Parties and (iv) indebtedness
                which in the aggregate does not exceed $50,000 at any time);

                2.     incur any liens (other than (i) liens securing
                indebtedness required or permitted by this Term Sheet and
                the Financing Orders to be secured (ii) liens permitted (with
                prior written consent) by the DIP Lender, (iii) customary
                nonconsensual liens, and (iv) liens which in the aggregate
                do not secure obligations in excess of $50,000 at any time);

                3.    make any investments in any other person or make any
                loan to any other person (other than (i) investments
                contemplated by and consistent with the Budget, , (ii)
                investments permitted (with prior written consent) by the
                DIP Lenders and (iii) investments which in the aggregate do
                not exceed $50,000 at any time);

                4.     engage in any business other than the business
                engaged in by the DIP Loan Parties on the Petition Date and
                other business activities which are reasonably related or
                ancillary to the foregoing or otherwise permitted (with prior
                written consent) by the DIP Lenders;

                5.     sell or transfer any assets outside the ordinary course
                of business, unless such sale or transfer results in the
                indefeasible payment in full in cash of the DIP Obligations
                (other than (i) dispositions contemplated by and consistent
                with the Budget, (ii) dispositions permitted (with prior
                written consent) by the DIP Lenders and (iii) a general
                dispositions basket so long as any asset sold does not
                generate proceeds in excess of $50,000);

                6.    directly or indirectly, by operation of law or otherwise,
                acquire any material assets or equity interests of another
                person, merge, consolidate or dissolve (other than
                acquisitions of assets contemplated by and consistent with
                the Budget or as permitted (with prior written consent) by the
                DIP Lenders);

                7.     terminate or make any modification to the capital
                structure or any organizational documents of any DIP Loan
                Party that would be adverse to the DIP Lenders in any respect
                without the prior consent of the DIP Lenders;

                8.     engage in any transactions with affiliates, except as set
                forth in the Budget, transactions in the ordinary course of
                business upon fair and reasonable terms no less favorable to


                             - 27 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 96 of 115




                the DIP Loan Parties and their subsidiaries than would be
                obtained in a comparable arm’s length transaction with a
                non-affiliate or otherwise as permitted (with prior written
                consent) by the DIP Lenders;

                9.     use proceeds of the Carve-Out and the DIP Collateral
                (including the Cash Collateral) except as set forth in this
                Term Sheet and the Financing Orders;

                10. seek or agree to amend any of the Financing Orders,
                any Bankruptcy Court order relating to cash management or
                the Budget or any of the terms of any of the foregoing
                without the prior written consent of the DIP Lenders in their
                sole and absolute discretion;

                11. seek or agree to entry of any order precluding or
                modifying the DIP Lenders’ rights to credit bid up to the full
                amount of the outstanding DIP Obligations for the Debtors’
                assets;

                12. other than the Carve-Out and as contemplated by the
                Financing Orders, consent to the granting of adequate
                protection payments or liens, superpriority administrative
                expense claims or liens having priority senior to or pari passu
                with those granted to the DIP Lenders, except as otherwise
                expressly permitted by this Term Sheet or the Financing
                Orders;

                13. make any dividends or other distributions on account
                of the capital stock of the DIP Loan Parties or their
                subsidiaries (other than ordinary course tax distributions and
                corporate overhead expenses in accordance with the Budget
                and other dividends or distributions permitted (with prior
                written consent) by the DIP Lenders); and

                14. except upon 10 days’ prior written notice to the DIP
                Lenders and delivery to the DIP Lenders of all additional
                financing statements and other documents reasonably
                requested by the DIP Lenders as to the validity, perfection
                and priority of the security interests provided for herein, with
                respect to any DIP Loan Party: (a) change the location of its
                chief executive office from that specified on the signature
                pages hereto or in any subsequent notice delivered pursuant
                to this provision; or (b) change its name, jurisdiction of
                incorporation or organization, identity, federal employer




                             - 28 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20     Page 97 of 115




                          identification number, organizational identification number
                          or corporate structure.

Case Milestones:          Unless waived by the DIP Lenders in their sole discretion,
                          the failure of the DIP Loan Parties to meet the following
                          milestones shall constitute an Event of Default:

                              1. Within one (1) business day of the Petition Date, the
                                 Debtors shall file a motion establishing bidding
                                 procedures (the “Bidding Procedures”);

                              2. No later than three (3) business days after the Petition
                                 Date, entry by the Bankruptcy Court of the Interim
                                 Order;

                              3. No later than twenty-one (21) calendar days after the
                                 Petition Date, the Debtors shall file a plan of
                                 reorganization that is reasonably acceptable to the DIP
                                 Lenders (the “Plan”);

                              4. No later than thirty (30) calendar days after the Petition
                                 Date, entry by the Bankruptcy Court of the Final
                                 Order;

                              5. No later than thirty five (35) calendar days after the
                                 Petition Date, entry by the Bankruptcy Court of an
                                 order approving the Bidding Procedures, which order
                                 shall be reasonably acceptable to the DIP Lenders;

                              6. No later than thirty five (35) calendar days after the
                                 Petition Date, entry by the Bankruptcy Court
                                 authorizing, or the filing by the Debtors of a notice
                                 setting forth, procedures with respect to the solicitation
                                 of votes on the Plan, which order or notice shall be
                                 reasonably acceptable to the DIP Lenders;

                              7. No later than seventy-five (75) days after the Petition
                                 Date, entry of an order by the Bankruptcy Court
                                 confirming the Plan, which order shall be reasonably
                                 acceptable to the DIP Lenders; and

                              8. No later than eighty-five (85) days after the Petition
                                 Date, the effective date of the Plan shall occur.




                                       - 29 -
          Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 98 of 115




Events of Default:        The term “Event of Default” as used herein means the
                          occurrence or happening, at any time and from time to time,
                          of any of the following:

                          1.     The failure by the DIP Loan Parties to timely perform
                          or comply with any term, condition, covenant or obligation
                          (including a payment obligation) contained in this Term
                          Sheet or any of the Financing Orders; provided that in the
                          case of Affirmative Covenants (other than the requirements
                          set forth herein or in the Financing Orders regarding the use
                          of proceeds of DIP Loans, delivery of the Budget or Variance
                          Reports, delivery of notice of any default or Events of
                          Default, cash management or Case Milestones), such failure
                          continues for five (5) days from the earlier of written notice
                          to the Borrower or knowledge of an officer of the DIP Loan
                          Parties thereof.

                          2.     The cessation of the DIP Facility being in full force
                          and effect or the DIP Facility being declared by the
                          Bankruptcy Court to be null and void or the validity or
                          enforceability of any provision of the DIP Facility being
                          contested by any DIP Loan Party or any DIP Loan Party
                          denying in writing that it has any further liability or
                          obligation under any provision of the DIP Facility or the DIP
                          Lenders ceasing to have the benefit of the liens granted by
                          the Loan Documents.

                          3.     Except as permitted by this Term Sheet or the
                          Financing Orders and other than with respect to the Carve-
                          Out, the entry of any order of the Bankruptcy Court granting
                          to any third party a claim or lien pari passu with or senior to
                          that granted to the DIP Lenders hereunder.

                          4.      Until the DIP Obligations are indefeasibly repaid in
                          full (other than contingent obligations for which no claim has
                          been made) and all commitments under the DIP Facility are
                          terminated, the DIP Loan Parties shall make any payment of
                          prepetition principal or interest or otherwise on account of
                          any prepetition indebtedness for borrowed money or
                          payables other than the DIP Obligations under the DIP
                          Facility or other than as is consistent with the Budget or the
                          Financing Orders.

                          5.    The failure of the Borrower to make any interest
                          payments due under this Term Sheet or the Financing Orders
                          within three (3) business days of when due.


                                       - 30 -
Case 20-13103-BLS   Doc 12      Filed 12/14/20    Page 99 of 115




                6.     Failure of the DIP Loan Parties to meet any of the
                applicable Case Milestones (other than as the result of any
                action or omission of the DIP Lenders).

                7.     The entry of an order converting the Chapter 11 Cases
                to cases under Chapter 7 of the Bankruptcy Code, or the
                Debtors filing a motion or not opposing a motion seeking
                such relief.

                8.    The entry of an order dismissing the Chapter 11 Cases,
                or the Debtors filing a motion or not opposing a motion
                seeking such relief without the prior written consent of the
                DIP Lenders.

                9.     The entry of an order in the Chapter 11 Cases
                appointing any examiner having expanded powers or a
                trustee to operate all or any material part of the Debtors’
                business.

                10. The entry of an order in the Chapter 11 Cases granting
                relief from the automatic stay so as to allow a third party or
                third parties to proceed against any property with a value in
                excess of $75,000, including the DIP Collateral, of the
                Debtors or to commence or continue any prepetition
                litigation against the DIP Loan Parties involving potential
                liability not covered by insurance in excess of $75,000 in the
                aggregate.

                11. The entry of an order in the Chapter 11 Cases charging
                any of the DIP Collateral under section 506(c) of the
                Bankruptcy Code against the DIP Lenders or the
                commencement of other actions by any DIP Loan Party or
                affiliate thereof that challenges the rights and remedies of
                any of the DIP Lenders under the DIP Facility in any of the
                Chapter 11 Cases or in a manner inconsistent with this Term
                Sheet or the Financing Orders.

                12. Without the prior written consent of the DIP Lenders
                and other than in respect of the DIP Facility and the Carve-
                Out or as expressly permitted in this Term Sheet or the
                Financing Orders, the bringing of any motion or taking of
                any action, seeking entry of an order, or the entry of an order
                by the Bankruptcy Court, in any of the Chapter 11 Cases (a)
                granting superpriority administrative expense status to any
                claim pari passu with or senior to the claims of the DIP
                Lenders, (b) permitting the Debtors to obtain financing under
                section 364 of the Bankruptcy Code that does not provide for

                             - 31 -
Case 20-13103-BLS     Doc 12     Filed 12/14/20   Page 100 of 115




                the repayment in full of the DIP Obligations, (c) permitting
                the Debtors to grant security interests or liens under section
                364 of the Bankruptcy Code, (d) permitting the Debtors to
                use cash collateral under section 364 of the Bankruptcy Code
                or (e) authorizing the Debtors to take other actions adverse
                to any DIP Lender (in its role as a DIP Lender) or its rights
                and remedies under this Term Sheet or the Financing Orders
                or its interest in the DIP Collateral under section 364 of the
                Bankruptcy Code.

                13. The entry of any order terminating any Debtor’s
                exclusive right to file a plan of reorganization or the
                expiration of any Debtor’s exclusive right to file a plan of
                reorganization.

                14. There shall arise any superpriority claim in the
                Chapter 11 Cases which is pari passu with or senior to the
                priority of the claims of the DIP Lenders, except with respect
                to the Carve-Out and as set forth in this Term Sheet or the
                Financing Orders.

                15. The entry of any order in the Chapter 11 Cases which
                provides adequate protection, or the granting by any Debtor
                of similar relief in favor of any one or more of any Debtor’s
                prepetition creditors, contrary to the terms and conditions of
                any of this Term Sheet or the Financing Orders.

                16. The DIP Loan Parties or any of their subsidiaries or
                affiliates, or any person claiming by or through any of the
                foregoing, shall obtain court authorization to commence, or
                shall commence, join in, assist, fail to object to after the DIP
                Lenders so request, or otherwise participate as an adverse
                party in any suit or other proceeding against any DIP Lender
                (in its role as a DIP Lender) regarding the DIP Facility.

                17. A plan of reorganization shall be filed by the Debtors,
                or be confirmed in any of the Chapter 11 Cases, or any order
                shall be entered which dismisses any of the Chapter 11 Cases
                and which plan or order

                (a)     does not indefeasibly satisfy the DIP Obligations in
                full in cash, or

                (b)     is not otherwise satisfactory to the DIP Lenders.

                18. Other than the Arbitration and the disputes related to
                the Arbitration, any final judgment or order as to liability not


                               - 32 -
Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 101 of 115




                covered by insurance or third party indemnity, or debt for the
                payment of money, in excess of $75,000 shall be rendered
                against the DIP Loan Parties (individually or in the
                aggregate), and, in each case, there shall be a period of five
                (5) consecutive days during which a stay of enforcement of
                such judgment or order, by reason of a pending appeal or
                otherwise, shall not be in effect.

                19. The Bankruptcy Court shall enter an order authorizing
                the sale of all or substantially all of the assets of the Debtors
                unless such order contemplates indefeasible repayment in
                full in cash of the DIP Facility upon consummation of the
                sale process unless the DIP Lenders consent in advance in
                writing in their sole and absolute discretion.

                20. The entry of an order in the Chapter 11 Cases avoiding
                or permitting avoidance of any portion of the payments made
                on account of the obligations under the DIP Facility, this
                Term Sheet, the Financing Orders or any related documents
                or any other indebtedness provided to the Debtors and their
                subsidiaries by any DIP Lender, or the taking of any action
                by any DIP Loan Party to challenge or support a challenge of
                any such payments.

                21. This Term Sheet or the Financing Orders and the
                terms thereof shall cease to create a valid and perfected
                security interest and lien on the DIP Collateral (other than an
                immaterial portion thereof) to the extent required hereby.

                22. The Final Order does not include a waiver, in form and
                substance satisfactory to the DIP Lenders in their sole and
                absolute discretion, of (a) the right to surcharge the DIP
                Collateral under section 506(c) of the Bankruptcy Code; and
                (b) the doctrine of marshaling.

                23. The filing or support of any pleading by any DIP Loan
                Party (or any subsidiary thereof) seeking, or otherwise
                consenting to, any relief the granting or prosecution of which
                could reasonably be expected to result in the occurrence of
                an Event of Default, including the support or acceptance of
                any bid in a 363 sale that does not provide for the indefeasible
                repayment in full in cash of the DIP Facility upon
                consummation of the sale unless the DIP Lenders consent in
                advance in writing in their sole and absolute discretion.




                             - 33 -
        Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 102 of 115




                        24. Any of the Financing Orders being amended or
                        modified without the prior written consent of the DIP
                        Lenders.

                        25. Except with respect to the tax matters disclosed on
                        Schedule I, the issuance by any tax authority of one or more
                        deficiency notices with respect to any subsidiary of any
                        Debtor exceeding, in the aggregate, $30,000 at any time.

                        26. Any representation or warranty made or deemed made
                        by or on behalf of any DIP Loan Party under or in connection
                        with this Term Sheet or the Financing Orders or any report,
                        certificate or other document delivered in connection
                        therewith shall have been incorrect in any material respect
                        (or in the case of representations and warranties with a
                        “materiality” qualifier, incorrect in any respect) when made
                        or deemed made.

                        27. (a) An ERISA Event occurs which has resulted or
                        could reasonably be expected to result in liability of the DIP
                        Loan Parties, any subsidiary or any ERISA affiliate in an
                        aggregate amount which could reasonably be expected to
                        result in material liability, (b) there is or arises an unfunded
                        pension liability (taking into account only pension plans with
                        positive unfunded pension liability) that could reasonably be
                        expected to result in material liability, or (c) any of the DIP
                        Loan Parties, any subsidiary or any ERISA affiliate fails to
                        pay when due, after the expiration of any applicable grace
                        period, any installment payment with respect to its
                        withdrawal liability under Section 4201 of ERISA under a
                        multiemployer plan in an aggregate amount which could
                        reasonably be expected to result in a material liability.

Remedies:               Notwithstanding the provisions of section 362 of the
                        Bankruptcy Code, but subject to the Waiting Period
                        Procedures and any other applicable provisions of the
                        Financing Orders, as the case may be, if any Event of Default
                        occurs and is continuing, the DIP Secured Parties may, at the
                        direction of the DIP Lenders, take any or all of the following
                        actions:

                        1.     declare, by a Maturity Date Notice, the commitment
                        of the DIP Lenders to make DIP Loans and consent to use of
                        Cash Collateral to be terminated, whereupon such
                        commitment and consent shall be terminated;



                                     - 34 -
         Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 103 of 115




                         2.     declare, by a Maturity Date Notice, the unpaid amount
                         of the DIP Obligations, all interest accrued and unpaid
                         thereon, and all other amounts owing or payable under this
                         Term Sheet and the Financing Orders to be immediately due
                         and payable, without presentment, demand, protest or other
                         notice of any kind, all of which are hereby expressly waived
                         by the DIP Loan Parties; or

                         3.     take any other action or exercise any other right or
                         remedy (including, without limitation, with respect to the
                         liens in favor of the DIP Lenders and including as set forth
                         above under the “Credit Bidding” section) permitted under
                         this Term Sheet or the Financing Orders, or by applicable law
                         (including, without limitation, the rights of a secured creditor
                         under the Uniform Commercial Code).

Expenses and             All reasonable and documented professional fees and out-of-
Indemnification:         pocket expenses incurred by the DIP Lenders in connection
                         with the establishment of the DIP Facility, including, without
                         limitation, the negotiation, preparation, execution, delivery,
                         performance and administration of this Term Sheet and the
                         related documentation (including, but not limited to, the fees
                         and expenses of the DIP Lenders’ primary and local counsel),
                         and including expenses incurred in connection with
                         defending the validity and enforceability of the DIP
                         Obligations or any of the liens or adequate protection
                         securing the same, shall be promptly paid by the DIP Loan
                         Parties on no less than a monthly basis.

                         The DIP Lenders (and their affiliates and respective officers,
                         directors, employees, advisors and agents) (each such person,
                         an “Indemnitee”) will have no liability for, and will be
                         indemnified and held harmless against, any losses, claims,
                         damages, liabilities or expenses incurred in respect of the
                         financing contemplated hereby or the use or the proposed use
                         of proceeds thereof, except to the extent they are found by a
                         final, non-appealable judgment of a court of competent
                         jurisdiction to arise from the gross negligence or willful
                         misconduct of the relevant indemnified person.

                         This provision shall survive repayment of the DIP
                         Obligations (and the termination of all commitments
                         hereunder), any foreclosure under, or any modification,
                         release or discharge of, or termination of, the Loan
                         Documents.



                                      - 35 -
           Case 20-13103-BLS   Doc 12     Filed 12/14/20      Page 104 of 115




Release:                   The Final Order shall provide for a release, to the fullest
                           extent permitted by law, by the DIP Loan Parties of the DIP
                           Lenders and each of their respective current and former
                           affiliates, and such entities’ and their current and former
                           affiliates’ current and former directors, managers, officers,
                           principals, members, employees, equity holders (regardless
                           of whether such interests are held directly or indirectly),
                           predecessors, successors, assigns, subsidiaries, agents,
                           advisory board members, financial advisors, partners,
                           attorneys, accountants, investment bankers, consultants,
                           representatives and other professionals with respect to any
                           and all claims or causes of action the Debtors may have
                           against such parties solely in their capacities as DIP Lenders.

Amendments and             Except as otherwise provided herein or therein, the
Waivers; Assignments:      provisions of the Loan Documents may not be amended or
                           waived without the written consent of the DIP Lenders. This
                           Term Sheet shall be binding upon each party hereto and its
                           respective successors and permitted assigns, and shall inure
                           to the benefit of the DIP Lenders and the successors and
                           permitted assigns of the DIP Lenders. No other person or
                           entity shall be a direct or indirect legal beneficiary of, or have
                           any direct or indirect cause of action or claim in connection
                           with, this Term Sheet or any related documentation. The
                           rights and obligations of the DIP Loan Parties hereunder may
                           not be assigned by the DIP Loan Parties without the prior
                           written consent of the DIP Lenders, which consent may be
                           grated or withheld in the DIP Lenders’ sole discretion.

                           The rights and remedies of the DIP Lenders expressly set
                           forth herein and in the related documentation are cumulative
                           and in addition to, and not exclusive of, all other rights and
                           remedies available at law, in equity or otherwise. No failure
                           or delay on the part of the DIP Lenders in exercising any
                           right, power or privilege shall operate as a waiver thereof,
                           nor shall any single or partial exercise of any such right,
                           power or privilege preclude any other or further exercise
                           thereof or the exercise of any other right, power or privilege
                           or be construed to be a waiver of any default or Event of
                           Default.

Governing Law:             Delaware and, on and after the Petition Date to the extent
                           applicable, the Bankruptcy Code.




                                        - 36 -
         Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 105 of 115




Miscellaneous:           All payments to be made to the DIP Lenders hereunder shall
                         be made in the lawful money of the United States of America
                         in immediately available funds. If any payment by the DIP
                         Loan Parties is due on a day which is not a business day, the
                         payment shall be due and payable on, and the time period
                         shall automatically be extended to, the immediately
                         following business day, and interest shall continue to accrue
                         at the required rate hereunder until any such payment is
                         made.

                         Each party hereto hereby consents and agrees that the courts
                         in the state of Delaware or of the United States for the District
                         of Delaware shall have exclusive jurisdiction to hear and
                         determine any claims or disputes between the parties hereto
                         pertaining to the Loan Documents or to any matter arising
                         out of or relating to the Loan Documents; provided that
                         during the Chapter 11 Cases the Bankruptcy Court shall have
                         exclusive jurisdiction to hear and determine any claims or
                         disputes between the parties hereto pertaining to this Term
                         Sheet or any Loan Document or to any matter arising out of
                         or relating to the Loan Documents; provided, further that
                         nothing in this Term Sheet shall be deemed to operate to
                         preclude the DIP Lenders from bringing suit or taking other
                         legal action in any other jurisdiction to realize on any security
                         for the DIP Obligations, or to enforce a judgment or other
                         court order in favor of the DIP Lenders. The DIP Loan
                         Parties hereby expressly submit and consent in advance to
                         such jurisdiction in any action or suit commenced in any such
                         court, and the DIP Loan Parties hereby waive any objection
                         that the DIP Loan Parties may have based upon lack of
                         personal jurisdiction, improper venue or forum non
                         conveniens and hereby consent to the granting of such legal
                         or equitable relief as is deemed appropriate by such court.

                         Each party hereto hereby waives, to the fullest extent
                         permitted by applicable law, any right to jury trial with
                         respect to any claim, demand, action or cause of action
                         arising under this Term Sheet and the related documentation
                         or in any way connected with or related to the dealings in
                         respect hereof or thereof, in each case whether now existing
                         or hereafter arising, and whether in contract, tort, equity or
                         otherwise.

                         In case any provision in or obligation hereunder or in any
                         related document shall be invalid, illegal or unenforceable in
                         any jurisdiction, the validity, legality and enforceability of


                                      - 37 -
Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 106 of 115




                the remaining provisions or obligations, or of such provision
                or obligation in any other jurisdiction, shall not in any way
                be affected or impaired thereby.

                Each DIP Loan Party hereby waives presentment for
                payment, protest, demand, notice of protest, notice of
                nonpayment and diligence with respect to this Term Sheet
                and related documentation, and waives and renounces all
                rights to the benefits of any statute of limitations or any
                moratorium, appraisement, exemption, or homestead now
                provided or that hereafter may be provided by any federal or
                applicable state statute, including but not limited to
                exemptions provided by or allowed under the Bankruptcy
                Code, both as to itself and as to all of its property, whether
                real or personal, against the enforcement and collection of
                the DIP Obligations and any and all extensions, renewals,
                and modifications hereof.

                All notices and other communications hereunder shall be in
                writing and shall be delivered personally by hand, by
                electronic mail, or sent by an overnight courier service to the
                parties at the following addresses (or at such other address
                for a party as shall be specified by such party by like notice):

                If to the DIP Loan Parties:

                BC Hospitality Group Inc.
                205 Hudson Street, Suite 1001
                New York, NY 10013
                Email: patrick@redanadvisors.com
                Attn: Patrick J. Bartels, Jr., Director

                With a copy (that will not constitute notice) to:

                Young Conaway Stargatt & Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801
                Email: mbcleary@ycst.com
                Attention: M. Blake Cleary, Esq.

                If to the DIP Lenders:

                Bain Capital Double Impact Fund, LP and BCIP Double
                Impact Associates, L.P.




                             - 38 -
Case 20-13103-BLS   Doc 12     Filed 12/14/20    Page 107 of 115




                200 Clarendon Street
                Boston, MA 02116
                Attention: Bryan Curran
                Email: BCurran@BainCapital.com

                Kitchen Fund, LP and KF-Chloe, LLC

                500 Park Avenue, 4th Floor
                New York, New York 10022
                Attention: Gregory Golkin
                Email: greg@kitchenfund.com

                Qoot International UK Limited

                c/o TGP International
                276 Vauxhall Bridge Road, 3rd Floor
                London, SW1V 1BB
                Attention: Simon Wright
                Email: simon.wright@qootco.com


                Lion/BC LLC

                21 Grosvenor Place
                London SW1X 7HF
                Attention: Simon Brown,
                    Attorney for Cottesmore Partners LLP,
                    Managing Member of Lion/BC LLC


                Collab+Consumer I, L.P.

                347 Bowery, 2nd Floor
                New York, New York 10003
                Attention: Craig Shapiro


                With a copy (that will not constitute notice) to:

                Willkie Farr & Gallagher LLP
                787 Seventh Avenue
                New York, NY 10019-6009
                Attention: Andrew S. Mordkoff, Esq.
                E-mail: amordkoff@wilkie.com




                             - 39 -
Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 108 of 115




                All notices given pursuant to the DIP Term Sheet shall be
                deemed to have been given (i) if delivered personally, on the
                date of delivery or on the date delivery was refused by the
                addressee, (ii) if delivered by electronic mail, when
                transmitted to the recipient, or (iii) if delivered by overnight
                courier, on the date of delivery as established by the return
                receipt or courier service confirmation (or the date on which
                the courier service confirms that acceptance of delivery was
                refused by the addressee).The words “include,” “includes”
                and “including” shall be deemed to be followed by the phrase
                “without limitation,” whether or not so expressly stated in
                each such instance and the term “or” has, except where
                otherwise indicated, the inclusive meaning represented by
                the phrase “and/or.” The word “will” shall be construed to
                have the same meaning and effect as the word “shall.” Unless
                the context requires otherwise, (a) any definition of or
                reference to any agreement, instrument or other document
                herein shall be construed as referring to such agreement,
                instrument or other document as from time to time amended,
                supplemented or otherwise modified (subject to any
                restrictions on such amendments, supplements or
                modifications set forth herein), and any reference to any
                statute or regulation shall be construed as including all
                statutory and regulatory provisions amending, replacing,
                supplementing or interpreting such statute or regulation, (b)
                any reference herein to any person or entity shall be
                construed to include such person’s or such entity’s
                successors and permitted assigns, and (c) the words “herein,”
                “hereof” and “hereunder,” and words of similar import, shall
                be construed to refer to this Term Sheet in its entirety and not
                to any particular provision hereof.

                This Term Sheet and related documentation are the result of
                negotiations among and have been reviewed by counsel to
                each party hereto and thereto, and are the products of all
                parties. Accordingly, such documentation shall not be
                construed against the DIP Lenders merely because of the DIP
                Lenders’ involvement in their preparation.

                This Term Sheet may be executed in any number of
                counterparts and by the different parties hereto on separate
                counterparts and each such counterpart shall be deemed to be
                an original, but all such counterparts shall together constitute
                but one and the same agreement. Receipt by telecopy or
                electronic transmission of any executed signature page to this
                Term Sheet or any related documentation shall constitute
                effective delivery of such signature page. This Term Sheet,

                             - 40 -
Case 20-13103-BLS   Doc 12     Filed 12/14/20     Page 109 of 115




                 together with the Financing Orders and related
                 documentation, embodies the entire agreement and
                 understanding among the parties hereto and supersedes all
                 prior or contemporaneous agreements and understandings of
                 such parties, verbal or written, relating to the subject matter
                 hereof and thereof.

                 This Term Sheet shall remain in full force and effect and
                 continue to be effective should any petition be filed by or
                 against any DIP Loan Party for liquidation or reorganization,
                 should any DIP Loan Party become insolvent or make an
                 assignment for the benefit of creditors or should a receiver or
                 trustee be appointed for all or any significant part of any DIP
                 Loan Party’s assets, and shall continue to be effective or be
                 reinstated, as the case may be, if at any time payment and
                 performance of the DIP Obligations, or any part thereof, is,
                 pursuant to applicable law, rescinded or reduced in amount,
                 or must otherwise be restored or returned by any obligee of
                 the DIP Obligations, whether as a “voidable preference”,
                 “fraudulent conveyance”, or otherwise, all as though such
                 payment or performance had not been made. In the event that
                 any payment, or any part thereof, is rescinded, reduced,
                 restored or returned, the DIP Obligations shall be reinstated
                 and deemed reduced only by such amount paid and not so
                 rescinded, reduced, restored or returned.



          [Remainder of page intentionally left blank]




                             - 41 -
           Case 20-13103-BLS       Doc 12   Filed 12/14/20   Page 110 of 115




               IN WITNESS WHEREOF, the parties hereto have caused this Term Sheet to be
executed as of the date first set forth above.

DIP LOAN PARTIES:

BC HOSPITALITY GROUP INC.,
a Delaware corporation as the Borrower



By: _________________________________
    Name:
    Title:



BC HOSPITALITY GROUP LLC, a New York limited liability company
BC INTERNATIONAL LLC, a Delaware limited liability company
BC COMMISSARY NJ LLC, a New York limited liability company
E2 185 BLEECKER LLC, a New York limited liability company
E2 60 WEST 22ND STREET LLC, a New York limited liability company
E2 LAFAYETTE LLC, a New York limited liability company
BC WILLIAMSBURG LLC, a New York limited liability company
BCRC LLC, a New York limited liability company
CW SSS LLC, a New York limited liability company
BC UNION SQUARE LLC, a New York limited liability company
BC 1385 BROADWAY LLC, a New York limited liability company
BC 630 LEXINGTON LLC, a New York limited liability company
CCSW FENWAY LLC, a Massachusetts limited liability company
E2 SEAPORT LLC, a New York limited liability company
BC BACK BAY LLC, a Massachusetts limited liability company
BC PROVIDENCE LLC, a Rhode Island limited liability company
BC SILVER LAKE LLC, a Delaware limited liability company
BC CENTURY CITY LLC, a California limited liability company
BC WEST HOLLYWOOD LLC, a California limited liability company


By: _________________________________
    Name:
    Title:

Chief Executive Office of the DIP Loan Parties:
205 Hudson Street, Suite 1001, New York, New York 10013
          Case 20-13103-BLS      Doc 12   Filed 12/14/20   Page 111 of 115




DIP LENDERS:

BAIN CAPITAL DOUBLE IMPACT FUND, LP, as a DIP Lender



By: _________________________________
    Name: Bryan Curran



BCIP DOUBLE IMPACT ASSOCIATES, L.P., as a DIP Lender



By: _________________________________
    Name: Bryan Curran




KITCHEN FUND, LP., as a DIP Lender



By: _________________________________
    Name: Gregory Golkin



KF-CHLOE, LLC, as a DIP Lender


By: _________________________________
    Name: Gregory Golkin
          Case 20-13103-BLS   Doc 12   Filed 12/14/20   Page 112 of 115




QOOT INTERNATIONAL UK LIMITED



By: ____________________________________
    Name: Simon Wright




LION/BC LLC


By: ____________________________________
    Name: Simon Brown,
    Attorney for Cottesmore Partners LLP,
    Managing Member of Lion/BC LLC


COLLAB+CONSUMER I, L.P.


By: ____________________________________
    Name: Craig Shapiro
            Case 20-13103-BLS         Doc 12     Filed 12/14/20     Page 113 of 115




                                          SCHEDULE I

The following entities are not in good standing as of the Petition Date:

BC International LLC (DE)

CCSW Fenway LLC (MA)

BC Providence LLC (RI)



Those certain taxes outstanding as of the Petition Date as set forth in Debtor’s Motion for Entry
of Interim and Final Orders (I) Authorizing the Debtors to Pay Certain Petition Taxes and Fees
and (II) Granting Related Relief as filed on the Petition Date.
Case 20-13103-BLS   Doc 12   Filed 12/14/20   Page 114 of 115




                       EXHIBIT B

                      Initial Budget
                               Case 20-13103-BLS                               Doc 12                 Filed 12/14/20                  Page 115 of 115
                                                                               BC Hospitality Group Inc.
                                                                                  Ch.11 DIP Budget
        Week #                  1            2           3           4            5              6            7           8            9           10           11           12          13       13 Week Cash
     Week-Ended              18-Dec       25-Dec       1-Jan       8-Jan       15-Jan         22-Jan       29-Jan       5-Feb       12-Feb       19-Feb       26-Feb       5-Mar       12-Mar         Flow
  Description ($ 000's)       Proj.        Proj.       Proj.       Proj.        Proj.          Proj.        Proj.       Proj.        Proj.        Proj.        Proj.       Proj.        Proj.         Proj.

                                                                                                SALES
         Sales
          Food                   185         185          185         185         185            185          185          185         185          185          185          185         185            2,401
        Beverage                   4           4            4           4           4              4            4            4           4            4            4            4           4               55
       Merchandise                 1           1            1           1           1              1            1            1           1            1            1            1           1               16
       Total Sales               190         190          190         190         190            190          190          190         190          190          190          190         190            2,471
                                                                                              RECEIPTS
       Receipts
       Gross Sales               190         190          190         190         190            190          190          190         190          190          190          190         190            2,471
   Less: Commissions             (19)        (19)         (19)        (19)        (19)           (19)         (19)         (19)        (19)         (19)         (19)         (19)        (19)            (250)
Less: Credit Card Charges          (1)         (1)          (1)         (1)         (1)            (1)          (1)          (1)         (1)          (1)          (1)          (1)         (1)            (15)
        Sales Tax                  16          16           16          16          16             16           16           16          16           16           16           16          16             210
      DIP Financing            1,400         -            -         1,100         -              -            -            750         -            -            -            -           -              3,250
      Other Receipts             -           -            -           -           -              -            -            -           -            -            -            -           -                -
     Total Receipts            1,586         186          186       1,286         186            186          186          936         186          186          186          186         186            5,666
                                                                                            DISBURSEMENTS
     Cost of Sales
          Food                       57           57          57          57           57             57           57          57           57           57           57          57       57             741
        Beverage                      2            2           2           2            2              2            2           2            2            2            2           2        2              32
      Paper Goods                     7            7           7           7            7              7            7           7            7            7            7           7        7              94
   Total Cost of Sales               67           67          67          67           67             67           67          67           67           67           67          67       67             867
        Payroll
          Payroll                110         110          110         110         110            110          110          110         110          110          110          110         110            1,433
         Fringes                  17           17           17          17          17             17           17           17          17           17           17           17          17             215
   Independent Director           25         -            -             25        -              -            -              20        -            -            -              20        -                 90
       Accrued PTO                21         -            -           -           -              -            -            -           -            -            -            -           -                 21
  Accrued Flex Accounts            3         -            -           -           -              -            -            -           -            -            -            -           -                  3
       Total Payroll             176         127          127         152         127            127          127          147         127          127          127          147         127            1,762
      Occupancy
        Stub-Rent                -            -           -           -            -              -            -           -            -            -            -           -           129             129
          Rent                   -            -           -           211          -              -            -           211          -            -            -           211         -               632
RE & Personal Property Tax           39       -           -           -            -              -                 6        5          -            -            -           -             11             60
    Total Occupancy                  39       -           -           211          -              -                 6      215          -            -            -           211         139             821
       Operating
         Supplies                     7            7           7           7            7              7            7           7            7            7            7           7         7              90
  Repairs & Maintenance              12           12          12          12           12             12           12          12           12           12           12          12        12             158
          Utilities              -            -           -           -                47         -            -           -                47       -            -           -             47             142
    Telephone & Cable            -            -           -           -                 6         -            -           -                 6       -            -           -              6              19
    Human Resources                   2            2           2           2            2              2            2           2            2            2            2           2         2              20
        Marketing                     1            1           1           1            1              1            1           1            1            1            1           1         1              15
        Insurance                    84       -           -           -                18         -            -           -                40       -            -           -           100              242
Corp Freight & Messengers             1            1           1           1            1              1            1           1            1            1            1           1         1              13
          Travel                      2            2           2           2            2              2            2           2            2            2            2           2         2              22
    Computer Services                 5            5           5           5            5              5            5           5            5            5            5           5         5              69
      Franchise Tax                  20       -           -           -            -              -            -           -            -            -            -           -             12              32
       Truck Lease               -            -                1      -            -              -                 1      -            -            -                 1      -           -                  3
        Sales Tax                 95          -           -               19       -                  45       -               19       -                45       -               19      -                243
         All Other                 1               1           1           1        1                  1            1           1        1                1            1           1         1              14
Total Operating Expenses         230              31          32          50      102                 76           32          50      124               76           32          50      196            1,080
    Non-Operating
   Professional Fees             118         105              85          78           55             55           40          30           30           20           15          15        15             660
     DIP Loan Fees               -           -            -           -            -              -            -           -            -            -            -           -           195              195
    Interest Expense             -           -            -                5       -              -            -                9       -            -            -               11      -                 25
        503(b)(9)                140         -            -           -            -              -            -           -            -            -            -           -           -                140
      Utility Escrow             -           -              47        -            -              -            -           -            -            -            -           -           -                 47
   Transition Services           -           -            -           -            -              -            -           -                25       -            -           -             25              50
  Total Non-Operating            258         105          132             82           55             55           40          39           55           20           15          26      235            1,117

    Disbursements
     Cost of Sales                67           67           67         67           67             67          67           67           67           67           67          67          67              867
         Payroll                 176         127          127         152         127            127          127          147         127          127          127          147         127            1,762
      Occupancy                   39         -            -           211         -              -              6          215         -            -            -            211         139              821
        Operating                230           31           32         50         102              76          32           50         124            76           32          50         196            1,080
     Non-Operating               258         105          132          82           55             55          40           39           55           20           15          26         235            1,117
  Total Disbursements            768         329          358         562         351            324          271          518         373          289          240          500         764            5,648

 Net Cash Flow (Weekly)          818         (143)       (172)        724         (165)          (138)         (85)        418         (187)        (103)         (55)       (315)        (579)
  Cumulative Cash Flow           818         674          502       1,227        1,062           923          838        1,256        1,069         966          911          597          18              18

     Beginning Cash              -           818          674         502        1,227          1,062         923          838        1,256        1,069         966          911         597
      Ending Cash                818         674          502       1,227        1,062           923          838        1,256        1,069         966          911          597          18              18




                                                                                               Page 1 of 1
